Exhibit 10.5

EXECUTION VERSION

 

LOGO [g195141g08u90.jpg]

CREDIT AGREEMENT

dated as of

August 4, 2016

among

STONEMOR OPERATING LLC,

the other Borrowers party hereto,

the Lenders party hereto,

CAPITAL ONE, NATIONAL ASSOCIATION,

as Administrative Agent,

CITIZENS BANK OF PENNSYLVANIA,

as Syndication Agent,

and

TD BANK, N.A.

and

RAYMOND JAMES BANK, N.A.,

as Co-Documentation Agents

 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

and

CITIZENS BANK OF PENNSYLVANIA,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

Credit Agreement – StoneMor Operating LLC

60657212



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1   

SECTION 1.01.

 

Defined Terms

     1   

SECTION 1.02.

 

Classification of Loans and Borrowings

     35   

SECTION 1.03.

 

Terms Generally

     35   

SECTION 1.04.

 

Accounting Terms; GAAP; Pro Forma Calculations

     36   

SECTION 1.05.

 

Rounding

     37   

SECTION 1.06.

 

Times of Day

     37   

SECTION 1.07.

 

Letter of Credit Amounts

     37   

SECTION 1.08.

 

Cashless Rollovers

     37   

SECTION 1.09.

 

Status of Obligations

     37   

ARTICLE II THE CREDITS

     38   

SECTION 2.01.

 

Commitments

     38   

SECTION 2.02.

 

Loans and Borrowings

     38   

SECTION 2.03.

 

Requests for Borrowings

     39   

SECTION 2.04.

 

Swingline Loans

     39   

SECTION 2.05.

 

Letters of Credit

     40   

SECTION 2.06.

 

Funding of Borrowings

     45   

SECTION 2.07.

 

Interest Elections

     45   

SECTION 2.08.

 

Termination and Reduction of Commitments

     47   

SECTION 2.09.

 

Repayment of Loans; Evidence of Debt

     47   

SECTION 2.10.

 

Prepayment of Loans

     48   

SECTION 2.11.

 

Fees

     48   

SECTION 2.12.

 

Interest

     49   

SECTION 2.13.

 

Illegality

     50   

SECTION 2.14.

 

Alternate Rate of Interest

     51   

SECTION 2.15.

 

Increased Costs

     51   

SECTION 2.16.

 

Break Funding Payments

     52   

SECTION 2.17.

 

Taxes

     53   

SECTION 2.18.

 

Payments Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing of
Set-offs

     56   

SECTION 2.19.

 

Mitigation Obligations; Replacement of Lenders

     58   

SECTION 2.20.

 

Expansion Option

     59   

SECTION 2.21.

 

Defaulting Lenders

     60   

SECTION 2.22.

 

Administrative Borrower

     63   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     64   

SECTION 3.01.

 

Organization; Powers; Subsidiaries

     64   

SECTION 3.02.

 

Authorization; Enforceability

     64   

SECTION 3.03.

 

Governmental Approvals; No Conflicts

     64   

SECTION 3.04.

 

Financial Condition; No Material Adverse Change

     65   

SECTION 3.05.

 

Properties

     65   

SECTION 3.06.

 

Litigation, Environmental and Labor Matters

     66   

SECTION 3.07.

 

Compliance with Laws and Agreements

     66   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         Page  

SECTION 3.08.

 

Investment Company Status

     67   

SECTION 3.09.

 

Taxes

     67   

SECTION 3.10.

 

ERISA

     67   

SECTION 3.11.

 

Disclosure

     67   

SECTION 3.12.

 

Federal Reserve Regulations

     67   

SECTION 3.13.

 

Liens

     68   

SECTION 3.14.

 

No Default

     68   

SECTION 3.15.

 

No Burdensome Restrictions

     68   

SECTION 3.16.

 

Solvency

     68   

SECTION 3.17.

 

Insurance

     68   

SECTION 3.18.

 

Security Interest in Collateral

     68   

SECTION 3.19.

 

Material Contracts

     68   

SECTION 3.20.

 

OFAC

     68   

SECTION 3.21.

 

Anti-Terrorism Laws

     69   

SECTION 3.22.

 

Foreign Corrupt Practices Act; Anti-Corruption Laws

     69   

SECTION 3.23.

 

Tax Shelter Regulations

     69   

SECTION 3.24.

 

Common Enterprise

     70   

SECTION 3.25.

 

Broker’s Fees

     70   

SECTION 3.26.

 

Compliance with Cemetery Laws

     70   

SECTION 3.27.

 

EEA Financial Institutions

     70   

ARTICLE IV CONDITIONS

     71   

SECTION 4.01.

 

Effective Date

     71   

SECTION 4.02.

 

Each Credit Event

     73   

ARTICLE V AFFIRMATIVE COVENANTS

     74   

SECTION 5.01.

 

Financial Statements and Other Information

     74   

SECTION 5.02.

 

Notices; Delivery of Information

     75   

SECTION 5.03.

 

Existence; Conduct of Business

     76   

SECTION 5.04.

 

Payment of Obligations

     77   

SECTION 5.05.

 

Maintenance of Properties; Insurance

     77   

SECTION 5.06.

 

Books and Records; Inspection Rights

     78   

SECTION 5.07.

 

Compliance with Laws and Material Contractual Obligations

     79   

SECTION 5.08.

 

Use of Proceeds

     79   

SECTION 5.09.

 

Appraisals

     79   

SECTION 5.10.

 

Reserved

     79   

SECTION 5.11.

 

Additional Loan Parties; Pledges; Additional Collateral; Further Assurances

     79   

SECTION 5.12.

 

Compliance with Terms of Leaseholds

     81   

SECTION 5.13.

 

Amendment to High Yield Document Covenants

     81   

SECTION 5.14.

 

Employee Benefit Plans

     81   

SECTION 5.15.

 

Lender Meetings

     81   

SECTION 5.16.

 

Maintenance of Trust Funds and Trust Accounts

     81   

SECTION 5.17.

 

Post-Closing Matters

     82   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         Page  

ARTICLE VI NEGATIVE COVENANTS

     82   

SECTION 6.01.

 

Indebtedness

     82   

SECTION 6.02.

 

Liens

     84   

SECTION 6.03.

 

Fundamental Changes and Dispositions

     85   

SECTION 6.04.

 

Investments, Loans, Advances, Guarantees and Acquisitions

     87   

SECTION 6.05.

 

Swap Agreements

     89   

SECTION 6.06.

 

Transactions with Affiliates

     89   

SECTION 6.07.

 

Restricted Payments

     90   

SECTION 6.08.

 

Restrictive Agreements

     90   

SECTION 6.09.

 

Amendment of Partnership Units and Organizational Documents; Prepayments of
Indebtedness; Amendments of Indebtedness

     91   

SECTION 6.10.

 

Sale and Leaseback Transactions

     92   

SECTION 6.11.

 

Accounting Changes; Fiscal Year

     92   

SECTION 6.12.

 

Financial Covenants

     92   

SECTION 6.13.

 

Trust Funds

     92   

SECTION 6.14.

 

Holding Company

     92   

SECTION 6.15.

 

Anti-Corruption Laws

     93   

ARTICLE VII EVENTS OF DEFAULT

     93   

ARTICLE VIII THE ADMINISTRATIVE AGENT

     96   

ARTICLE IX MISCELLANEOUS

     100   

SECTION 9.01.

 

Notices; Effectiveness; Electronic Communication

     100   

SECTION 9.02.

 

Waivers; Amendments

     102   

SECTION 9.03.

 

Expenses; Indemnity; Damage Waiver

     104   

SECTION 9.04.

 

Successors and Assigns

     105   

SECTION 9.05.

 

Survival

     109   

SECTION 9.06.

 

Counterparts; Integration; Effectiveness

     110   

SECTION 9.07.

 

Severability

     110   

SECTION 9.08.

 

Right of Setoff

     110   

SECTION 9.09.

 

Governing Law; Jurisdiction; Consent to Service of Process

     111   

SECTION 9.10.

 

WAIVER OF JURY TRIAL

     111   

SECTION 9.11.

 

Headings

     111   

SECTION 9.12.

 

Confidentiality

     112   

SECTION 9.13.

 

PATRIOT Act

     112   

SECTION 9.14.

 

Appointment for Perfection

     112   

SECTION 9.15.

 

Releases of Loan Parties

     113   

SECTION 9.16.

 

Interest Rate Limitation

     113   

SECTION 9.17.

 

No Advisory or Fiduciary Responsibility

     113   

SECTION 9.18.

 

Independent Effect of Covenants

     114   

SECTION 9.19.

 

Inconsistencies with Other Documents

     114   

SECTION 9.20.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     114   

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES:

Schedule 1.01(a) – Effective Date Cemetery Non-Profits

Schedule 1.01(b) – Effective Date Contemplated Dispositions

Schedule 2.01 – Commitments

Schedule 3.01 – Subsidiaries

Schedule 3.05(c) – Owned Real Property

Schedule 3.05(d) – Leased Real Property (Lessee)

Schedule 3.05(e) – Leased Real Property (Lessor)

Schedule 3.19 – Material Contracts

Schedule 4.01(c) – Local Counsel Opinions

Schedule 4.01(l) – Effective Date Mortgage Instruments

Schedule 5.17 – Post-Closing Matters

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.04 – Existing Investments

Schedule 6.10 – Existing Sale and Leaseback Transactions

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Increasing Lender Supplement

Exhibit C – Form of Joining Lender Supplement

Exhibit D-1 – Form of Borrowing Request

Exhibit D-2 – Form of Interest Election Request

Exhibit E – Form of Promissory Note

Exhibit F – Form of Compliance Certificate

Exhibit G – Form of Solvency Certificate

Exhibit H – Form of Accession Agreement

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of August 4, 2016 among STONEMOR
OPERATING LLC, a Delaware limited liability company, the other BORROWERS party
hereto, the LENDERS from time to time party hereto, CAPITAL ONE, NATIONAL
ASSOCIATION, as Administrative Agent, Issuing Bank and Swingline Lender,
CITIZENS BANK OF PENNSYLVANIA, as Syndication Agent, and TD BANK, N.A. and
RAYMOND JAMES BANK, N.A., as Co-Documentation Agents.

The Borrowers have requested, and the Lenders have agreed to provide, a
revolving credit facility on the terms and subject to the conditions set forth
herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Administrative Agent” means Capital One, in its capacity as administrative
agent for the Lenders hereunder.

“Administrative Borrower” means the Operating Company or any Borrower succeeding
to the role of Administrative Borrower hereunder pursuant to Section 2.22.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” has the meaning assigned to such term in the introductory paragraph.

“Agent Parties” has the meaning assigned to such term in Section 9.01(c).

“Applicable Flood Insurance Requirements” means, collectively, all applicable
requirements of the National Flood Insurance Reform Act of 1994 et seq. or any
regulations promulgated thereunder or other similar applicable laws, rules or
regulations.

“Applicable Percentage” means, with respect to any Lender, with respect to
Revolving Loans, LC Exposure or Swingline Loans, the percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the aggregate Revolving Commitments of all Revolving
Lenders (if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments).

“Applicable Pledge Percentage” means 100% but 65% in the case of a pledge by the
Partnership or any Subsidiary of its voting Equity Interests in a Disqualified
Foreign Subsidiary.



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, with respect to any Eurodollar Revolving
Loan, any Base Rate Revolving Loan or with respect to the commitment fees
payable hereunder, as the case may be, the applicable rate per annum set forth
below under the caption “Eurodollar Spread for Revolving Loans”, “Base Rate
Spread for Revolving Loans” or “Commitment Fee Rate”, as the case may be, based
upon the Consolidated Leverage Ratio applicable on such date (as determined for
any such date in accordance with paragraphs (i), (ii) and (iii) below):

 

    

Consolidated

Leverage Ratio

   Eurodollar
Spread for
Revolving
Loans     Base Rate
Spread for
Revolving
Loans     Commitment
Fee Rate  

Category 1:

   £ 2.50 to 1.00      1.75 %      0.75 %      0.30 % 

Category 2:

  

> 2.50 to 1.00 but

£ 3.00 to 1.00

     2.25 %      1.25 %      0.35 % 

Category 3:

  

> 3.00 to 1.00 but

£ 3.50 to 1.00

     2.75 %      1.75 %      0.40 % 

Category 4:

   > 3.50 to 1.00      3.25 %      2.25 %      0.45 % 

For purposes of the foregoing,

(i) if at any time the Administrative Borrower fails to deliver the Financials
on or before the date the Financials are due pursuant to Section 5.01, category
4 shall be deemed applicable for the period commencing three (3) Business Days
after the required date of delivery and ending on the date which is three
(3) Business Days after the Financials are actually delivered, after which the
category shall be determined in accordance with the table above as applicable;

(ii) adjustments, if any, to the category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

(iii) notwithstanding the foregoing, category 3 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Partnership’s first full fiscal quarter ending after the Effective Date (unless
such Financials demonstrate that category 4 should have been applicable during
such period, in which case category 4 shall be deemed to be applicable during
such period) and adjustments to the category then in effect shall thereafter be
effected in accordance with the preceding paragraphs.

“Applicable Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act and any rules or regulations promulgated thereunder.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

2



--------------------------------------------------------------------------------

“Approved Installment Agreement” means a pre-need installment agreement, in a
form approved for use by all applicable Governmental Authorities, and complying
with all applicable laws, between a Borrower and another Person pursuant to
which such Borrower has agreed to provide for and sell to such Person cemetery
services and/or Cemetery Property.

“Archdiocese” means the Archdiocese of Philadelphia, an archdiocese organized
and existing under and governed by Canon Law of the Roman Catholic Church and
recognized by the Commonwealth of Pennsylvania as a nonprofit religious
organization.

“Archdiocese Holdco” means Philadelphia Catholic Cemeteries, LLC, a Delaware
limited liability company.

“Archdiocese Lease” means that certain Lease Agreement, dated as of
September 26, 2013, among the Archdiocese and the Operating Company, StoneMor
Pennsylvania LLC, StoneMor Pennsylvania Subsidiary LLC and the Partnership (as
amended by Amendment No. 1 to Lease Agreement, dated as of March 20, 2014, and
Amendment No. 2 to Lease Agreement dated as of May 28, 2014, and as further
amended, restated, modified or supplemented from time to time).

“Archdiocese Management Agreement” means that certain Management Agreement,
dated as of September 26, 2013, among the Archdiocese and the Operating Company,
StoneMor Pennsylvania LLC, StoneMor Pennsylvania Subsidiary LLC and the
Partnership (as amended by Amendment No. 1 to Management Agreement dated as of
May 28, 2014 and as further amended, restated, modified or supplemented from
time to time).

“Archdiocese Transaction Documents” means the Archdiocese Lease, the Archdiocese
Management Agreement and the various related transaction documents entered into
among the Archdiocese and the Operating Company, StoneMor Pennsylvania LLC,
StoneMor Pennsylvania Subsidiary LLC and the Partnership (as amended, restated,
modified or supplemented from time to time).

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.04), and accepted by the Administrative Agent,
in the form of Exhibit A or any other form approved by the Administrative Agent.

“Available Revolving Commitment” means, at any time with respect to any Lender,
the Revolving Commitment of such Lender then in effect minus the Revolving
Credit Exposure of such Lender at such time; it being understood and agreed that
any Lender’s Swingline Exposure shall not be deemed to be a component of the
Revolving Credit Exposure for purposes of calculating the commitment fee under
Section 2.11.

“Bail-in Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-in Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-in Legislation Schedule.

 

3



--------------------------------------------------------------------------------

“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code (11
U.S.C. 101 et seq.).

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate in effect on such day plus  1⁄2 of 1.00%
(b) the Prime Rate in effect on such day and (c) the Eurodollar Rate for a one
month Interest Period on such day plus 1.00%. Any change in the Base Rate due to
a change in the Federal Funds Rate, the Prime Rate or the Eurodollar Rate shall
be effective from and including the effective date of such change in the Federal
Funds Rate, the Prime Rate or the Eurodollar Rate, respectively. When used in
reference to any Loan or Borrowing, “Base Rate” shall refer to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Base Rate.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means the Operating Company and each of the Subsidiaries of the
Operating Company party hereto from time to time and designated as a Borrower.
The Borrowers on the Effective Date are identified as such in Schedule 3.01
hereto.

“Borrowing” means (a) Revolving Loans of the same Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” means a request by the Administrative Borrower for a
Borrowing in accordance with Section 2.03 in the form attached hereto as
Exhibit D-1.

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in Section 6.08(a) or Section 6.08(b).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the State of New York and, if such day relates to any Eurodollar
Loan, means any such day on which dealings in Dollar deposits are conducted by
and between banks in the London interbank eurodollar market.

“Calculation Period” means, as to any Permitted Acquisition, issuance of Future
High Yield Notes or incurrence of Permitted Unsecured Indebtedness, the most
recent Measurement Period for which a Compliance Certificate is required to have
been delivered pursuant to Section 5.01(c) (as of the date of such acquisition,
issuance or incurrence).

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital lease
obligations on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Capital One” means Capital One, National Association, a national banking
association, in its individual capacity.

 

4



--------------------------------------------------------------------------------

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank and/or one or more of
the Lenders, as collateral for LC Exposure or obligations of Lenders to fund
participations in respect of LC Exposure, cash or deposit account balances or,
if the Administrative Agent and the Issuing Bank shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the Issuing Bank.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $250,000,000;

(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above;

(e) money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;
and

(f) other short term investments approved in writing by the Administrative Agent
in the exercise of its reasonable discretion.

“Cemetery Laws” has the meaning specified in Section 3.26.

“Cemetery Non-Profit” means a Person which (a) is organized as a non-profit
entity, whether pursuant to Section 501 of the Code or otherwise and (b) has
contracted with any Borrower for the provision of services under a Cemetery
Non-Profit Management Agreement. For the sake of clarity, no Cemetery Non-Profit
is, or shall be required to become, a Loan Party. Schedule 1.01(a) sets forth a
list of each Cemetery Non-Profit as of the Effective Date.

“Cemetery Non-Profit Management Agreement” means an agreement (including a
lease) pursuant to which a Borrower agrees to manage the operations of any
Cemetery Non-Profit in the business of providing cemetery services and/or
cemetery property or to operate such cemetery property.

 

5



--------------------------------------------------------------------------------

“Cemetery Property” means, at any time as to any Borrower, such Borrower’s
interest in its real or personal property of the type sold or transferred
pursuant to Approved Installment Agreements which property (a) has not, at such
time, been sold or transferred to, and (b) is not under contract to be sold or
transferred to, any other Person.

“Change in Control” means:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its Subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan), other than the
Permitted Holders, becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a person or group shall be deemed to
have “beneficial ownership” of all securities that such person or group has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of Equity Interests representing
more than 50% of the Equity Interests in the Partnership or the General Partner
entitled to vote for members of the board of directors or equivalent governing
body of the Partnership or the General Partner on a fully-diluted basis (and
taking into account all such securities that such “person” or “group” has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time);

(b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors of the General Partner cease to be composed of
individuals (i) who were members of that board on the first day of such period,
(ii) whose election or nomination to that board was approved by individuals
referred to in clause (i) above constituting at the time of such election or
nomination at least a majority of that board or (iii) whose election or
nomination to that board was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board;

(c) the General Partner ceases to act as the sole general partner of the
Partnership;

(d) the Partnership ceases to own 100% of the Equity Interests in the Operating
Company;

(e) a “change of control” or any comparable term under, and as defined in, the
High Yield Note Indenture or any other agreement or instrument evidencing any
Material Indebtedness shall have occurred; or

(f) except as expressly permitted under this Agreement, the Operating Company
ceases to own, directly or indirectly, 100% of the Equity Interests in, or have
Exclusive Management Agreements with, each of the other Borrowers.

“Change in Law” means the occurrence, after the Effective Date (or with respect
to any Lender, if later, the date on which such Lender becomes a Lender), of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, rules, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided

 

6



--------------------------------------------------------------------------------

however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof and (ii) all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law” regardless of the date enacted, adopted, issued or implemented.

“Citizens” means Citizens Bank of Pennsylvania.

“Co-Documentation Agent” means each of TD Bank, N.A. and Raymond James Bank,
N.A., in their respective capacities as co-documentation agents for the credit
facility evidenced by this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means, collectively, any and all property owned, leased or operated
by any Loan Party in which a Lien is granted or purported to be granted by the
Collateral Documents and any and all other property of any Loan Party, now
existing or hereafter acquired, that may at any time be or become subject to a
Lien in favor of Administrative Agent, on behalf of itself and the Secured
Parties, to secure the Secured Obligations, in each case, other than any
Excluded Property.

“Collateral Documents” means, collectively, the Guaranty and Collateral
Agreement, the Mortgages and all other agreements, instruments and documents
executed in connection with this Agreement that are intended to create, perfect
or evidence Liens to secure the Secured Obligations, including, without
limitation, all other security agreements, pledge agreements, mortgages, deeds
of trust, guarantees, subordination agreements, pledges, powers of attorney,
consents, assignments, contracts, notices, leases, financing statements and all
other written matter whether heretofore, now, or hereafter executed by any Loan
Party or any Subsidiary and delivered to the Administrative Agent.

“Commitment” means, with respect to each Lender, such Lender’s Revolving
Commitment. The initial amount of each Lender’s Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption or other documentation
contemplated hereby pursuant to which such Lender shall have assumed its
Commitment, as applicable.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a compliance certificate of a Financial Officer
in substantially the form of Exhibit F (or such other form as may be approved by
the Administrative Agent).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Debt Service” means, for any period, the sum of (a) the aggregate
principal amount of all regularly scheduled principal payments of Consolidated
Funded

 

7



--------------------------------------------------------------------------------

Indebtedness for such period (but excluding any prepayments) and
(b) Consolidated Interest Expense paid in cash with respect to Consolidated
Funded Indebtedness for such period. All calculations of Consolidated Debt
Service shall additionally be adjusted on a Pro Forma Basis and shall
additionally be adjusted to eliminate such amounts relating to Consolidated
Funded Indebtedness retired during such period with the proceeds of any sale or
issuance by the Partnership of its Equity Interests (other than Disqualified
Equity Interests) permitted hereunder.

“Consolidated Debt Service Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA to (b) Consolidated Debt
Service, each as measured for the most recently completed Measurement Period.

“Consolidated EBITDA” means, for any period, an amount equal to Consolidated Net
Income plus (a) the following to the extent deducted in calculating such
Consolidated Net Income for such period: (i) Consolidated Interest Expense,
(ii) the provision for federal, state, local and foreign income taxes,
(iii) depreciation and amortization expense, (iv) non-cash cost for Cemetery
Property and real property sold, (v) any extraordinary losses, (vi) losses from
sales of assets other than inventory and Cemetery Property sold in the ordinary
course of business and other real property sold to the extent permitted under
this Agreement (including real property sold pursuant to any Cemetery Non-Profit
Management Agreement or Exclusive Management Agreement), (vii) other non-cash
items (including, without limitation, unit-based compensation),
(viii) reasonable fees, costs and expenses, without duplication, incurred in
connection with (1) this Agreement and the other Loan Documents, including any
amendment, restatement, supplement or other modification of this Agreement or
any of the other Loan Documents and (2) to the extent permitted hereunder,
(A) the issuance of Equity Interests and debt securities by the Partnership and
(B) the refinancing of High Yield Notes with the proceeds of Future High Yield
Notes or Permitted Unsecured Indebtedness, including prepaid interest and early
redemption premium (it being agreed that the addback described in this clause
(viii) shall be permitted with respect to each amendment or other transaction
described in this clause (viii) irrespective of whether such amendment or
transaction is actually consummated), and (ix) reasonable fees, costs and
expenses, without duplication, incurred in connection with any Permitted
Acquisition or any unsuccessful attempt by the Partnership or its Subsidiaries
to make an acquisition (including an acquisition structured as an Exclusive
Management Agreement), irrespective of whether such acquisition would have
constituted a Permitted Acquisition had such acquisition been consummated, and
minus (b) to the extent included in calculating such Consolidated Net Income for
such period, (i) any extraordinary gains, (ii) gains from sales of assets other
than inventory and Cemetery Property sold in the ordinary course of business and
other real property sold to the extent permitted under this Agreement (including
real property sold pursuant to any Cemetery Non-Profit Management Agreement or
Exclusive Management Agreement), (iii) the amount of non-cash gains during such
period (other than as a result of deferral of purchase price with respect to
notes or installment sales contracts received in connection with sales of
Cemetery Property) and (iv) other non-cash gains. Consolidated EBITDA shall be
adjusted for the following: (x) “Change in Deferred Selling and Obtaining
Costs”, and (y) “Change in Deferred Revenue, net” as each such term is presented
in the consolidated statement of cash flows of the Partnership; provided, that
all calculations of Consolidated EBITDA shall additionally be adjusted on a Pro
Forma Basis to account for any Permitted Acquisitions or Equivalent Dispositions
then being consummated, if applicable, as well as any other Permitted
Acquisitions or Equivalent Dispositions consummated, on or after the first day
of any related Calculation Period or Measurement Period, as applicable (as if
consummated on the first day of such applicable Calculation Period or
Measurement Period).

 

8



--------------------------------------------------------------------------------

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Partnership and its Subsidiaries on a consolidated basis, without
duplication, the sum of (a) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including, without limitation,
(i) all Obligations, (ii) all Seller Subordinated Debt and (iii) all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments), (b) the outstanding principal amount of all purchase money
Indebtedness, (c) all direct obligations arising under letters of credit,
bankers’ acceptances, bank guaranties, and similar instruments (but, excluding,
for the avoidance of doubt, surety bonds), (d) Capital Lease Obligations,
(e) all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) through (d) above of Persons other than the Partnership
or any of its Subsidiaries, and (f) all Indebtedness of the types referred to in
clauses (a) through (e) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the Partnership or any of its Subsidiaries is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to the
Partnership or such Subsidiary.

“Consolidated Interest Expense” means, for any period, (a) the total
consolidated interest expense of the Partnership and its Subsidiaries for such
period (calculated without regard to any limitations on payment thereof) payable
in respect of any Indebtedness (excluding the amortization of any financing
fees, costs or expenses) plus (b) without duplication, that portion of Capital
Lease Obligations of the Partnership and its Subsidiaries on a consolidated
basis representing the interest factor for such period. All calculations of
Consolidated Interest Expense shall additionally be adjusted on a Pro Forma
Basis to account for any Permitted Acquisitions or Equivalent Dispositions then
being consummated, if applicable, as well as any other Permitted Acquisitions or
Equivalent Dispositions consummated, on or after the first day of any related
Calculation Period or Measurement Period, as applicable (as if consummated on
the first day of such applicable Calculation Period or Measurement Period).

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the most recently completed Measurement Period.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Partnership and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis (without duplication) for such period; provided
that, in determining Consolidated Net Income of the Partnership and its
Subsidiaries, (i) the net income of any of Person which is not a Subsidiary of
the Partnership or is accounted for by the Partnership by the equity method of
accounting shall be included only to the extent of the payment of cash dividends
or cash disbursements by such Person to the Partnership or a Subsidiary of the
Partnership during such period and (ii) except for determinations expressly
required to be made on a Pro Forma Basis, the net income (or loss) of any Person
accrued prior to the date it becomes a Subsidiary or all or substantially all of
the property or assets of such Person are acquired by a Subsidiary shall be
excluded from such determination.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Event” means any Borrowing or the issuance, amendment, renewal or
extension of a Letter of Credit.

 

9



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Deemed Dividend Issue” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to the Borrower or the applicable parent Domestic
Subsidiary under Section 956 of the Code and the effect of such repatriation
causing materially adverse tax consequences to any Loan Party or such parent
Domestic Subsidiary, in each case as determined by the Administrative Borrower
in its commercially reasonable judgment acting in good faith and in consultation
with its legal and tax advisors.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, subject to Section 2.21(c), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Administrative Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the Issuing
Bank, the Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within two (2) Business Days of the date when due,
(b) has notified the Administrative Borrower, the Administrative Agent, the
Issuing Bank or the Swingline Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Administrative Borrower, to confirm in writing to
the Administrative Agent and the Administrative Borrower that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Administrative
Borrower) or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under the Bankruptcy Code or any other
Debtor Relief Laws of the United States or other applicable jurisdiction,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that, a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender or (iii) become the subject of a Bail-in Action. Any determination by the

 

10



--------------------------------------------------------------------------------

Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.21(c)) upon delivery of written notice of such determination to the
Administrative Borrower, the Issuing Bank, the Swingline Lender and each Lender.

“Designated Acquisition” means any Permitted Acquisition, or series of related
Permitted Acquisitions, either (a) involving aggregate consideration in excess
of $20,000,000 or (b) involving aggregate consideration which, when taken
together with the aggregate consideration paid in respect of all other Permitted
Acquisitions consummated during any trailing three month period, is in excess of
$35,000,000.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property of
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith. For the sake of clarity, dispositions of real property of
the Archdiocese or other third parties pursuant to an Exclusive Management
Agreement, as contemplated by the Archdiocese Transaction Documents or other
documents entered into in connection with such Exclusive Management Agreement,
shall not constitute Dispositions under this Agreement or the other Loan
Documents.

“Disqualified Domestic Subsidiary” means any Domestic Subsidiary to the extent
that (i) acting as a Subsidiary Guarantor would result in a material adverse tax
consequence to the Partnership or its Subsidiaries, as determined by the
Administrative Borrower, in consultation with the Administrative Agent, each
acting reasonably and in good faith or (ii) substantially all of the assets of
which consist of Equity Interests of one or more Foreign Subsidiaries.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than (i) solely for
Equity Interests that are not Disqualified Equity Interests and cash in lieu of
fractional shares or (ii) solely at the discretion of the issuer), pursuant to a
sinking fund obligation or otherwise (except as a result of a change of control,
asset sale or similar event so long as any rights of the holders thereof upon
the occurrence of a change of control, asset sale or similar event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments and the
termination of all outstanding Letters of Credit (unless the LC Exposure related
thereto has been Cash Collateralized)), (b) is redeemable at the option of the
holder thereof (other than (i) solely for Equity Interests that are not
Disqualified Equity Interests and cash in lieu of fractional shares or (ii) as a
result of a change of control, asset sale or similar event so long as any rights
of the holders thereof upon the occurrence of a change of control, asset sale or
similar event shall be subject to the prior repayment in full of the Loans and
all other Obligations that are accrued and payable and the termination of the
Commitments and the termination of all outstanding Letters of Credit (unless the
LC Exposure related thereto has been Cash Collateralized)), in whole or in part,
(c) requires any scheduled payments of dividends in cash or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Maturity Date at the time of issuance of such
Equity Interests; provided that if such Equity Interests are issued pursuant to
a plan for the benefit of employees of the General Partner, the Partnership or
its Subsidiaries or by any such plan to such employees, such Equity Interests
shall not constitute Disqualified Equity Interests solely because it may be
required to be repurchased by the Partnership or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations.

 

11



--------------------------------------------------------------------------------

“Disqualified Foreign Subsidiary” means any Foreign Subsidiary to the extent
such Foreign Subsidiary acting as a Subsidiary Guarantor would cause a Deemed
Dividend Issue. Notwithstanding the foregoing, in no event shall any Subsidiary
organized in or under the laws of Puerto Rico be a Disqualified Foreign
Subsidiary.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Effective Date Contemplated Dispositions” means each of the Dispositions
contemplated to occur after the Effective Date as more particularly described on
Schedule 1.01(b).

“Effective Date Material Real Property Jurisdictions” means each of Alabama,
California, Florida, Illinois, Indiana, Maryland, Michigan, New Jersey, North
Carolina, Pennsylvania, South Carolina, Virginia and West Virginia.

“Electronic Signature” means an electronic symbol or process attached to, or
associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.04(b)(i), Section 9.04(b)(ii)(A) and
Section 9.04(b)(ii)(B) (subject to such consents, if any, as may be required
under Section 9.04(b)(i)).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

12



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Partnership or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all shares of capital
stock, partnership interests, membership interests in a limited liability
company, beneficial interests in a trust or other equity ownership interests in
such Person, any warrants, options or other rights entitling the holder thereof
to purchase or acquire any of the foregoing and all of the other ownership or
profit interests in such Person (including, without limitation, partnership or
member interests therein), whether voting or nonvoting.

“Equivalent Disposition” means the Disposition by a Loan Party to any Person
(other than another Loan Party) of (a) assets constituting a business unit,
(b) all or a substantial part of the business of any Loan Party, or
(c) sufficient Equity Interests of any Loan Party so that, after giving effect
to such Disposition, such Person is no longer a Subsidiary.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Partnership, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Partnership or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by the Partnership or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Partnership or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Partnership or any of its ERISA
Affiliates from any Plan or Multiemployer Plan; or (g) the receipt by the
Partnership or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Partnership or any ERISA Affiliate of any notice,
concerning the imposition upon the Partnership or any of its ERISA Affiliates of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

 

13



--------------------------------------------------------------------------------

“EU Bail-in Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time

“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Eurodollar Rate.

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Loan, a rate per annum equal to the greater of (a) 0.00% and (b) an amount
determined by the Administrative Agent pursuant to the following formula:

 

  Eurodollar Rate =   

Eurodollar Base Rate

1.00 – Eurodollar Reserve Percentage

  

Where,

“Eurodollar Base Rate” means, for such Interest Period, the London interbank
offered rate (the “Screen Rate”) administered by the ICE Benchmark
Administration (or any other Person which takes over the administration of such
rate) for such Interest Period, as displayed on page LIBOR01 of the applicable
Reuters screen (or any replacement Reuters page which displays such rate or, in
the event such rate does not appear on a Reuters page or screen, on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period. If the Screen Rate for such
Interest Period is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the applicable
Interpolated Screen Rate at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period. If the
Screen Rate for such Interest Period is not available at such time for any
reason and the Administrative Agent determines that it is not possible to
calculate an Interpolated Screen Rate for such Interest Period at such time for
any reason, then the “Eurodollar Base Rate” for such Interest Period shall be,
to the extent available, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Loan being made, continued or converted and with a term equivalent to
such Interest Period would be offered by major financial institutions reasonably
satisfactory to the Administrative Agent in the London interbank eurodollar
market at approximately 11:00 a.m. (London time) two (2) Business Days prior to
the commencement of such Interest Period.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Loan shall be adjusted automatically as of the effective date of any
change in the Eurodollar Reserve Percentage.

 

14



--------------------------------------------------------------------------------

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Property” has the meaning assigned to such term in the Guaranty and
Collateral Agreement.

“Excluded Subsidiary” means (i) any Disqualified Foreign Subsidiary, (ii) any
Disqualified Domestic Subsidiary and (iii) any other Subsidiary of the
Partnership (other than the Operating Company) with respect to which, in the
reasonable judgment of the Administrative Agent, the burden or cost of such
Subsidiary providing guarantee and collateral support in respect of the Secured
Obligations shall be excessive in view of the benefits to be obtained by the
Secured Parties therefrom.

“Excluded Swap Obligations” means, with respect to any Loan Party, any
Applicable Swap Obligation if, and to the extent that, all or a portion of the
Guarantee of such Loan Party of, or the grant by such Loan Party of a security
interest to secure, such Applicable Swap Obligation (or any Guarantee thereof)
is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Party’s failure
for any reason to qualify as an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
Guarantee of such Loan Party or the grant of such security interest becomes
effective with respect to such Applicable Swap Obligation. If an Applicable Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Applicable Swap Obligation
that is attributable to swaps for which such Guarantee or security interest is
or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Administrative Borrower under Section 2.19(b)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Exclusive Management Agreement” means an agreement (including a lease) pursuant
to which a Borrower obtains the exclusive right to manage the operations of any
Person in

 

15



--------------------------------------------------------------------------------

the business of (a) providing cemetery services and/or cemetery property or to
operate such cemetery property or (b) providing funeral home services or to
operate such funeral home, in each case, for a term of not less than one year,
including any Cemetery Non-Profit Management Agreement that satisfies the
foregoing criteria.

“Existing Credit Agreement” means that certain Fourth Amended and Restated
Credit Agreement dated as of December 19, 2014, among the Operating Company, as
a borrower, various subsidiaries thereof, as borrowers, certain affiliates
thereof, as guarantors, Bank of America, N.A., as administrative agent, and the
lenders party thereto.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code.

“FCPA” has the meaning assigned to such term in Section 3.22.

“Federal Funds Rate” means, for any day, the rate per annum (expressed, as a
decimal, rounded upwards, if necessary, to the next higher one one-hundredth of
one percent (1/100 of 1%)) equal to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System,
as published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided, (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to Capital
One or any other Lender selected by the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

“Fee Letter” means each of (i) that certain fee letter dated as of April 25,
2016 between the Operating Company and the Administrative Agent and (ii) that
certain fee letter dated as of June 3, 2016 between the Operating Company and
Citizens.

“Financial Officer” means (i) the chief financial officer, principal accounting
officer, any treasurer or controller of the Administrative Borrower and (ii) any
other financial officer of the Administrative Borrower designated in writing as
such to, and reasonably acceptable to, the Administrative Agent.

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Partnership and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or
Section 5.01(b).

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Partnership and its Domestic Subsidiaries directly
owns or Controls more than 50% of such Foreign Subsidiary’s issued and
outstanding Equity Interests.

“Fiscal Year” means a fiscal year of the Partnership and its Subsidiaries ending
on December 31 of each year.

“Flood Determination Information” has the meaning assigned to such term in
Section 5.05(b).

 

16



--------------------------------------------------------------------------------

“Foreign Lender” means (a) if any Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if any Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the total LC Exposure at such time, other than LC Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms of this Agreement
and (b) with respect to the Swingline Lender, such Defaulting Lender’s
Applicable Percentage of the total Swingline Exposure at such time, other than
Swingline Exposure as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders.

“Future High Yield Notes” means any senior unsecured notes issued from time to
time after the Effective Date pursuant to, and in accordance with, a High Yield
Note Indenture, meeting each of the following requirements: (a) when taken as a
whole, the terms of such notes are substantially similar in all material
respects to, or are more favorable to the Loan Parties than, the High Yield
Notes then outstanding (provided that (i) the scheduled maturity date for any
principal payment under such notes shall not be prior to June 1, 2021 and
(ii) the interest rate payable on such notes shall be a market rate for the
issuance of such notes at the time issued); (b) no Default or Event of Default
has occurred and is continuing or would result from the issuance of such notes;
and (c) the Administrative Borrower shall have delivered to the Administrative
Agent, not less than five (5) Business Days prior to the date of the issuance of
such notes (or such shorter period as the Administrative Agent may agree to in
writing), a Compliance Certificate showing compliance, on a Pro Forma Basis (for
the related Calculation Period), with the covenants set forth in Section 6.12
immediately after giving effect to the issuance of such notes.

“GAAP” means generally accepted accounting principles in the United States of
America.

“General Partner” means StoneMor GP LLC, a Delaware limited liability company.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“GP Agreement” means that certain Second Amended and Restated Limited Liability
Agreement of the General Partner, dated as of May 21, 2014, as may be amended,
restated, modified, replaced or supplemented from time to time as permitted
under this Agreement.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of)

 

17



--------------------------------------------------------------------------------

any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

“Guarantors” means the Partnership and each Subsidiary Guarantor.

“Guaranty and Collateral Agreement” means that certain Guaranty and Collateral
Agreement (including any and all supplements thereto), dated as of the Effective
Date, among the Loan Parties and the Administrative Agent, for the benefit of
the Administrative Agent and the other Secured Parties, and any other guaranty
or collateral agreement entered into, after the Effective Date by any other Loan
Party (as required by this Agreement or any other Loan Document), or any other
Person.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“High Yield Documents” means each High Yield Note Indenture, any High Yield
Notes, and the related guarantees, notes and all other agreements, instruments
and other documents pursuant to which any High Yield Notes have been or will be
issued or otherwise setting forth the terms of such High Yield Notes, as each
may be amended, restated, modified, extended, renewed, replaced or supplemented
from time to time, in each case as permitted under this Agreement.

“High Yield Note Indenture” means that certain Indenture, dated as of May 28,
2013, among the Partnership, Cornerstone Family Services of West Virginia
Subsidiary, Inc., a West Virginia corporation, and certain Subsidiaries of the
Partnership, as guarantors, and Wilmington Trust, National Association as
trustee, as the same may be amended, restated, modified, extended, renewed
replaced or supplemented from time to time, in each case as permitted under this
Agreement.

“High Yield Notes” means the 7-7/8% senior notes in an aggregate principal
amount of $175,000,000, having a maturity of June 1, 2021, issued on May 28,
2013 pursuant to the High Yield Note Indenture, together with any Future High
Yield Notes, each issued pursuant to the High Yield Note Indenture, in each
case, as the same may be amended, restated, modified, extended, renewed,
replaced or supplemented from time to time, in each case as permitted under this
Agreement.

“Immaterial Leases” means, with respect to any Loan Party or any Subsidiary,
(a) oral, month-to-month, season-to-season or otherwise terminable farm leases
of excess cemetery land, (b) oral, month-to-month or “term of employment”
residential leases with employees, (c) month-to-month leases for office or
storage use, (d) cell site, cell tower, communication, billboard and sign leases
on excess cemetery land, (e) oil and gas leases not effecting cemetery use and
(f) other leases having no material adverse effect on the cemetery or funeral
home use of the real property involved (or the value of such real property).

 

18



--------------------------------------------------------------------------------

“Immaterial Subsidiary” means, at any time, any Subsidiary that, together with
its Subsidiaries, as of the most recently ended fiscal quarter for which
Financials have been (or were required to be) delivered has (i) individually
contributed 1.5% or less of the Consolidated EBITDA of the Partnership and its
Subsidiaries for the period of four fiscal quarters most recently ended on or
prior to the date of determination and (ii) consolidated assets representing
1.5% or less of the consolidated total assets of the Partnership and its
Subsidiaries on the last day of the most recently ended fiscal quarter on or
prior to the date of determination; provided, that the Administrative Borrower
may elect in its sole discretion to exclude as an Immaterial Subsidiary any
Subsidiary that would otherwise meet the definition thereof. In no event shall
the aggregate amount of Consolidated EBITDA or consolidated total assets of all
Immaterial Subsidiaries (and their respective Subsidiaries) exceed 5.0% of
Consolidated EBITDA or consolidated total assets of the Partnership and its
Subsidiaries, respectively. If the Consolidated EBITDA or consolidated total
assets of all Subsidiaries so designated by the Administrative Borrower as
“Immaterial Subsidiaries” shall at any time exceed the limits set forth in the
preceding sentence, then starting with the largest Subsidiary (as reasonably
determined by the Administrative Borrower), the number of Subsidiaries that are
at such time designated as Immaterial Subsidiaries shall be deemed to no longer
be designated as Immaterial Subsidiaries until the threshold amounts in the
preceding sentences are no longer exceeded (as reasonably determined by the
Administrative Borrower), with any Immaterial Subsidiaries at such time that are
below such threshold amounts still being designated as (and remaining as)
Immaterial Subsidiaries. From time to time, but in compliance with the foregoing
provisions, the Administrative Borrower may, in its sole discretion provide a
list of its Immaterial Subsidiaries at such time, which list may, in compliance
with the foregoing provisions, be updated from time to time, in the sole
discretion of the Administrative Borrower.

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Agreement;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable and accrued liabilities
incurred in the ordinary course of business) including earn-outs (but, for the
sake of clarity, excluding obligations incurred in connection with Permitted
Acquisitions with respect to (i) non-compete, employment, consulting or other
similar arrangements or (ii) any shortfall in Trust Funds of the applicable
Target);

 

19



--------------------------------------------------------------------------------

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Capital Lease Obligations of such Person;

(g) all obligations of such Person in respect of any Disqualified Equity
Interest; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Agreement on any date shall be deemed to be the Swap Termination Value
thereof as of such date. Notwithstanding anything to the contrary contained in
this Agreement, (y) earn-outs shall only be included as Indebtedness for
purposes of this Agreement to the extent a specific dollar amount has been
determined to be earned and is owing but remains unpaid beyond the date when due
and (z) the obligations of the applicable Loan Parties under the Archdiocese
Lease, as in effect on the Effective Date, shall not constitute Indebtedness.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Information Memorandum” means the Confidential Information Memorandum dated
June 2016 relating to the Loan Parties and the Transactions.

“Interest Election Request” means a request by the Administrative Borrower to
convert or continue a Borrowing in accordance with Section 2.07 in the form
attached hereto as Exhibit D-2.

“Interest Payment Date” means (a) with respect to any Base Rate Loan (other than
a Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Administrative Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurodollar

 

20



--------------------------------------------------------------------------------

Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Screen Rate” means, at any time and for any Interest Period, the
rate per annum determined by the Administrative Agent (which determination shall
be conclusive and binding absent manifest error) to be equal to the rate which
results at such time from interpolating on a linear basis between (a) the
applicable Screen Rate for the longest period (for which that Screen Rate is
available) which is shorter than such Interest Period and (b) the applicable
Screen Rate for the shortest period (for which that Screen Rate is available)
which is longer than such Interest Period.

“Investment” has the meaning assigned to such term in Section 6.04.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means Capital One, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.05(j). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“Joining Lender” has the meaning assigned to such term in Section 2.20.

“Joint Lead Arrangers” means each of Capital One and Citizens, in each case, in
its respective capacity as joint lead arranger for the credit facility evidenced
by this Agreement.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.05(j).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Revolving Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender and the Issuing Bank.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Sublimit” means $15,000,000.

 

21



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan Documents” means this Agreement, any Notes, any Letter of Credit
applications, the Collateral Documents and all other agreements, instruments,
documents and certificates identified in Section 4.01 executed and delivered to,
or in favor of, the Administrative Agent or any Lender and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, letter
of credit agreements and all other written matter whether heretofore, now or
hereafter executed by or on behalf of any Loan Party, and delivered to the
Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated hereby. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.

“Loan Parties” means, collectively, the Borrowers and the Guarantors.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Partnership and the
Subsidiaries taken as a whole, (b) the ability of the Loan Parties, taken as a
whole, to perform their obligations under any Loan Document or (c) the validity
or enforceability of this Agreement or any and all other Loan Documents or the
material rights or remedies of the Administrative Agent and the Lenders
thereunder.

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party (a) involving aggregate consideration payable to or by
such Person of the Threshold Amount or more in any year or (b) the breach,
cancellation, termination or non-renewal of which could reasonably be expected
to have a Material Adverse Effect.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Partnership and its Subsidiaries in an aggregate principal amount
exceeding the Threshold Amount. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Partnership or
any Subsidiary in respect of any Swap Agreement at any time shall be deemed to
be the Swap Termination Value thereof at such time.

“Maturity Date” means, as of any date of determination, the earlier of (a) the
Stated Maturity Date and (b) the date that is six (6) months prior to the
earliest scheduled maturity date of any Permitted Unsecured Indebtedness on such
date.

“Maximum Rate” has the meaning assigned to such term in Section 9.16.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Partnership as of such date.

 

22



--------------------------------------------------------------------------------

“Merchandise Trust” means a trust fund, pre-need trust, pre-construction trust
or other reserve, trust, escrow or any similar arrangement established and
administered by a Borrower as required in accordance with applicable law to
receive and administer the aggregate of all amounts required by applicable law
derived from the sale of services and personal property, such as foundations,
markers, memorials, memorial bases, monuments, urns, vases, vaults and caskets,
used in connection with the final disposition, memorialization, interment,
entombment, or inurnment of human remains.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means each mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Secured Parties, on real property of a Loan Party,
including any amendment, restatement, modification or supplement thereto.

“Mortgage Instruments” means such title reports, ALTA title insurance policies
(with endorsements), evidence of zoning compliance, property insurance, flood
certifications and flood insurance (and, if applicable FEMA form
acknowledgements of insurance), opinions of counsel (to the extent reasonably
requested by the Administrative Agent), ALTA surveys, appraisals (if requested
by the Administrative Agent in accordance with Section 5.09), environmental
assessments and reports, mortgage tax affidavits and declarations and other
similar information and related certifications as are reasonably requested by,
and in form and substance reasonably acceptable to, the Administrative Agent
from time to time.

“Mortgaged Property” means all real property, premises, franchises, rights and
other property of any Loan Party that is subject to a Lien in favor of the
Administrative Agent, for the benefit of the Administrative Agent and the
Secured Parties.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(e).

“Note” has the meaning assigned to such term in Section 2.09(e).

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Partnership and its Subsidiaries to any of the Lenders, the Administrative
Agent, the Issuing Bank or any indemnified party, individually or collectively,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or any of the Letters of Credit or other instruments at any
time evidencing any thereof.

“OFAC” has the meaning assigned to such term in Section 3.20.

 

23



--------------------------------------------------------------------------------

“Operating Company” means StoneMor Operating LLC, a Delaware limited liability
company.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Partnership” means StoneMor Partners L.P., a Delaware limited partnership.

“Partnership Agreement” means that certain Second Amended and Restated Agreement
of Limited Partnership of the Partnership, dated as of September 9, 2008, as
amended, restated, modified, extended, renewed, replaced or supplemented from
time to time as permitted under this Agreement.

“Partnership Common Units” means the common units of the Partnership.

“Partnership Subordinated Units” means the subordinated units of the
Partnership.

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise) or series of related acquisitions by the Operating
Company or any of its Subsidiaries of (i) all or substantially all of the assets
of a Person (or all or substantially all of the assets constituting a division,
business unit or line of business of a Person), (ii) all or substantially all
(but in any event, not less than ninety percent (90%)) of the Equity Interests
in a Person or (iii) the rights from a Person under any Exclusive Management
Agreement (each such Person described in clauses (i) or (ii), a “Target”), in
each case if, at the time of and immediately after giving effect thereto:

(a) no Default or Event of Default has occurred and is continuing or would arise
after giving effect thereto, including on a Pro Forma Basis;

 

24



--------------------------------------------------------------------------------

(b) the Target (or division, business unit or line of business of such Target)
is engaged in the same or a similar line of business as the Partnership and the
Subsidiaries or business reasonably related thereto;

(c) no less than five (5) Business Days prior to the proposed closing date
thereof (or such shorter period as the Administrative Agent may agree to in its
sole discretion), the Administrative Borrower shall have delivered written
notice of such acquisition to the Administrative Agent (for distribution to the
Lenders), which notice shall include (i) the proposed closing date thereof,
(ii) a copy of the approval package to be presented to the Operating Company’s
Board of Managers and (iii) copies of all appraisals completed in connection
with such acquisition, if any; provided, that if the aggregate consideration
paid in respect of such acquisition does not exceed the Threshold Amount, then
items (ii) and (iii) may be, but shall not be required to be, at the election of
the Administrative Borrower, a part of such written notice from the
Administrative Borrower;

(d) all actions required to be taken with respect to such acquired or newly
formed Subsidiary under Section 5.11 shall have been, or will be timely, taken;

(e) the Loan Parties are in compliance, on a Pro Forma Basis, with the covenants
contained in Section 6.12 recomputed as of the last day of the most recently
ended fiscal quarter of the Partnership for which Financials are available, as
if such acquisition (and any related incurrence or repayment of Indebtedness,
with any new Indebtedness being deemed to be amortized over the applicable
testing period in accordance with its terms, to the extent applicable) had
occurred on the first day of the relevant period for testing such compliance
and, if the aggregate consideration paid in respect of such acquisition exceeds
the Threshold Amount, the Administrative Borrower shall have delivered to the
Administrative Agent no less than five (5) Business Days prior to the proposed
closing date thereof (or such shorter period as the Administrative Agent may
agree to in its sole discretion), a certificate of a Financial Officer to such
effect (including a certification that the expenses, synergies and other
efficiencies described in clause (a) of the definition of “Pro Forma Basis” with
respect to such acquisition are reasonably expected and factually supportable,
in each case, as determined in good faith by the Administrative Borrower),
together with all relevant financial information, statements and projections
reasonably requested by the Administrative Agent;

(f) in the case of an acquisition, merger or consolidation involving any Loan
Party or any Subsidiary, the Loan Party or such Subsidiary (or another Person
that merges or consolidates with such Subsidiary and that, immediately upon the
consummation of such merger or consolidation, becomes a Subsidiary) is the
surviving entity of such acquisition, merger and/or consolidation;

(g) [reserved]

(h) after giving effect to such acquisition, the Available Revolving Commitment
shall not be less than $10,000,000;

(i) such acquisition has been approved by the board of directors or similar
governing body of the Target; and

(j) the Administrative Borrower shall have delivered to the Administrative Agent
no less than one (1) Business Day prior to the proposed closing date thereof (or
such shorter period as

 

25



--------------------------------------------------------------------------------

the Administrative Agent may agree to in its sole discretion), a certificate of
a Financial Officer certifying that all of the applicable requirements set forth
above have been satisfied or will be satisfied on or prior to the consummation
of such acquisition.

The acquisition of the rights from a Person under an Exclusive Management
Agreement shall only be treated as an “acquisition” requiring compliance with
the provisions of this definition to the extent that the Loan Parties are
required to provide payment(s) (or other consideration) for such acquisition
other than (x) in respect of the remittance of the counterparty’s accounts
receivable collections and (y) other payments in the ordinary course of
business.

For the sake of clarity, with respect to any acquisition, the aggregate
consideration paid in respect of such acquisition shall not include (i) amounts
paid with respect to non-compete, employment, consulting or other similar
arrangements or (ii) amounts paid with respect to any shortfall in Trust Funds
of the applicable Target.

Any acquisition which does not otherwise meet the requirements set forth above
in this definition of “Permitted Acquisition” shall constitute a Permitted
Acquisition if the Required Lenders agree in writing that such acquisition shall
constitute a Permitted Acquisition for purposes of this Agreement.

If consummated in compliance with the requirements set forth in Section 6.04(q),
(notwithstanding anything else contained in this definition of “Permitted
Acquisition”), the Permitted Wisconsin Acquisition shall be deemed to be a
Permitted Acquisition for all purposes of this Agreement and the other Loan
Documents.

“Permitted Disposition” means:

(a) Dispositions of obsolete or worn out property in the ordinary course of
business;

(b) Dispositions of inventory and Cemetery Property in the ordinary course of
business;

(c) Dispositions, in each case without recourse and in the ordinary course of
business, of overdue accounts receivable arising in the ordinary course of
business, but only in connection with the compromise or collection thereof and
not as part of any financing transaction;

(d) licenses, leases or subleases of, or easements with respect to, property in
favor of third Persons (including, without limitation, those with respect to
cell sites and cell towers), made in the ordinary course of business and not
interfering in any material respect with the business of any Loan Party or
impairing the value of the related Collateral in any material respect;

(e) Dispositions of tangible personal property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(f) Dispositions (i) by any Loan Party or any Subsidiary to any other Loan
Party, so long as Liens granted to the Administrative Agent, for the benefit of
the Secured Parties pursuant to the Collateral Documents in the assets so
transferred shall remain in full force and effect and perfected (to at least the
same extent as in effect immediately prior to such transfer) and (ii) by any
Subsidiary that is not a Loan Party to another Subsidiary that is not a Loan
Party; and

 

26



--------------------------------------------------------------------------------

(g) Dispositions of cash and Cash Equivalents in the ordinary course of
business.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes, assessments and governmental charges that
are not yet due or are being contested in compliance with Section 5.04;

(b) landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than thirty
(30) days or are being contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations, other than any Lien imposed by ERISA;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, encroachments, covenants, conditions, restrictions (zoning or
otherwise), rights of way, minor defects, irregularities or similar encumbrances
on or affecting real property (including those with respect to cell sites and
cell towers) that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Loan Parties or any Subsidiary; and

(g) any interest or title of a lessor or sublessor in and to any real property
leased to a Loan Party or any Subsidiary;

provided that, the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Holders” means StoneMor GP Holdings LLC, a Delaware limited liability
company, and its Affiliates other than, for the avoidance of doubt, the
Partnership and any of its Subsidiaries.

“Permitted Unsecured Indebtedness” has the meaning assigned to such term in
Section 6.01(l).

“Permitted Unsecured Indebtedness Documents” means all agreements, instruments
and other documents pursuant to which any Permitted Unsecured Indebtedness has
been or will be issued or incurred or otherwise setting forth the terms of such
Permitted Unsecured Indebtedness, as each may be amended, restated, modified,
extended, renewed, replaced or supplemented from time to time, in each case as
permitted under this Agreement.

 

27



--------------------------------------------------------------------------------

“Permitted Wisconsin Acquisition” means (a) the acquisition by StoneMor
Wisconsin LLC, a Wisconsin limited liability company, or StoneMor Wisconsin
Subsidiary LLC, a Wisconsin limited liability company (or any other Borrower(s)
designated by the Administrative Borrower), of ten (10) cemeteries and three
(3) crematory businesses, in each case, located in the State of Wisconsin,
together with certain related assets, and (b) the acquisition by StoneMor
Wisconsin LLC, a Wisconsin limited liability company, or StoneMor Wisconsin
Subsidiary LLC, a Wisconsin limited liability company (or any other Borrower(s)
designated by the Administrative Borrower), of exclusive management rights in
six (6) additional cemeteries and certain related assets, as generally described
to the Administrative Agent in writing by the Administrative Borrower prior to
the Effective Date.

“Perpetual Care Trust” means a trust fund or other reserve, trust, escrow or any
similar arrangement established and administered by a Borrower as required in
accordance with applicable law for the purpose of receiving the aggregate of all
amounts required by applicable law derived from the sale of interests in real
property, or fixtures, including, without limitation, mausoleums, niches,
columbaria, urns, or crypts, used in connection with the final disposition,
memorialization, interment, entombment, or inurnment of human remains and set
aside in reserve, trust, escrow or any similar arrangement and administering
such amounts for the perpetual care and maintenance of cemetery lots, graves,
grounds, landscaping, roads, paths, parking lots, fences, mausoleums,
columbaria, vaults, crypts, utilities, and other improvements, structures and
embellishments.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Partnership or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” means any electronic system, including Intralinks®, ClearPar® and any
other internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Administrative Agent, the Issuing Bank, any of their
respective Related Parties or any other Person, providing for access to data
protected by passcodes or other security system.

“Pledge Subsidiary” means (i) each Domestic Subsidiary and (ii) each First Tier
Foreign Subsidiary, other than any Excluded Subsidiary.

“Previously Consummated Acquisitions” means those acquisitions that were
consummated by the Loan Parties prior to the Effective Date which constituted
“Permitted Acquisitions” under the Existing Credit Agreement.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Capital One as its prime rate; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective. The “prime rate” is a rate set by Capital One based upon various
factors including Capital One’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.

 

28



--------------------------------------------------------------------------------

“Pro Forma Basis” means, as of any date, in connection with any calculation of
compliance with any financial covenant or financial term, the calculation
thereof after giving effect on a pro forma basis to the incurrence of
Indebtedness under any Future High Yield Notes or Permitted Unsecured
Indebtedness or Permitted Acquisition then being consummated, if applicable, as
well as any other Permitted Acquisition or, to the extent applicable, Previously
Consummated Acquisitions consummated on or after the first day of any relevant
Calculation Period (in each case, as if consummated on the first day of such
Calculation Period and based on the available historical financial information
provided by the Person who is being or was, or whose assets are being or were,
acquired in connection with each such Permitted Acquisition or, to the extent
applicable, Previously Consummated Acquisitions, whether prepared in accordance
with GAAP or otherwise, and accepted by the Administrative Borrower in the
exercise of its reasonable business judgment), and, in each case involving a
Permitted Acquisition, adjusted to account for (a) expenses eliminated or
reasonably expected to be eliminated by the Loan Parties pursuant to synergies
and other efficiencies of each such acquisition, in each case, during the 12
month period following the date of such Permitted Acquisition and (b) income,
gains and losses from any Trust Accounts being acquired, using the net asset
value thereof multiplied by the yield to maturity of the Barclays Aggregate Bond
Index plus 200 basis points (or if such index is not available, a replacement
index and margin that is selected by the Administrative Borrower and reasonably
satisfactory to the Administrative Agent), but in any case, not less than 5% per
annum or more than 7% per annum; provided, that the amounts set forth in
(a) above are reasonably acceptable to the Administrative Agent; provided,
further, that any such calculations delivered pursuant to the definition of
“Permitted Acquisition” shall also give effect on a pro forma basis to (i) the
incurrence of any Indebtedness by any Loan Parties on or after the first day of
the relevant Calculation Period as if such Indebtedness had been incurred (and
the proceeds thereof applied) on the first day of the relevant Calculation
Period and (ii) the permanent repayment of any Indebtedness of any Loan Parties
on or after the first day of the relevant Calculation Period as if such
Indebtedness had been retired or redeemed on the first day of the relevant
Calculation Period (in each case, based on the historical financial information
described above).

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.

“Register” has the meaning assigned to such term in Section 9.04.

“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor to all or a portion thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, agents,
trustees, administrators, managers, advisors and representatives of such Person
and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that,
the Revolving Credit Exposures and unused Commitments of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time.

“Responsible Officer” means each of (i) the chief executive officer and the
chief operating officer of the Administrative Borrower, (ii) any Financial
Officer and (iii) any other officer of the Administrative Borrower designated in
writing as such to, and reasonably acceptable to, the Administrative Agent.

 

29



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Partnership or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Partnership or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Partnership
or any Subsidiary.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, to make Revolving Loans and to acquire participations in Letters of Credit
and Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.08, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, or in the applicable documentation
pursuant to which such Lender shall have assumed its Revolving Commitment
pursuant to the terms hereof, as applicable. The initial aggregate amount of the
Revolving Lenders’ Revolving Commitments is $210,000,000.

“Revolving Credit Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Effective Date, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State or other relevant Sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

 

30



--------------------------------------------------------------------------------

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by OFAC or the U.S. Department of State, or other
relevant sanctions authority.

“Screen Rate” has the meaning assigned to such term in the definition of
“Eurodollar Rate”.

“SDN List” has the meaning assigned to such term in Section 3.20.

“SEC” means the United States Securities and Exchange Commission.

“Secured Obligations” means all Obligations, together with all Swap Obligations
and Treasury Services Obligations owing to the Administrative Agent or one or
more Secured Parties; provided, that the Secured Obligations of any Loan Party
shall exclude any Excluded Swap Obligations of such Loan Party.

“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender and the Issuing Bank in respect of its Loans
and LC Exposure respectively, (ii) the Administrative Agent, the Issuing Bank
and the Lenders in respect of all other present and future obligations and
liabilities of the Partnership and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(iii) each Lender and affiliate of such Lender in respect of Swap Agreements and
Treasury Services Agreements entered into with such Person by the Partnership or
any Subsidiary, (iv) each indemnified party under Section 9.03 in respect of the
obligations and liabilities of the Partnership to such Person hereunder and
under the other Loan Documents, and (v) their respective successors and (in the
case of a Lender, permitted) transferees and assigns.

“Securities Act” means the United States Securities Act of 1933.

“Seller Subordinated Debt” means Indebtedness of a Borrower to a seller pursuant
to a Permitted Acquisition.

“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

31



--------------------------------------------------------------------------------

“Specified Event of Default” means an Event of Default under clauses (a), (b),
(h) or (i) of Article VII.

“Specified Swap Obligations” means any and all Swap Obligations that, within at
least ten (10) days (or such later date as the Administrative Agent may agree to
in its sole discretion) from the date that any transaction relating to any such
Swap Obligation is executed, the Secured Party party thereto (other than Capital
One) shall have delivered written notice to the Administrative Agent that such a
transaction has been entered into and that it constitutes a Specified Swap
Obligation.

“Specified Treasury Services Obligations” means any and all Treasury Services
Obligations that, within at least ten (10) days (or such later date as the
Administrative Agent may agree to in its sole discretion) from the date that any
transaction relating to any such Treasury Services Obligation is executed, the
Secured Party party thereto (other than Capital One) shall have delivered
written notice to the Administrative Agent that such a transaction has been
entered into and that it constitutes a Specified Treasury Services Obligation.

“Stated Maturity Date” means August 4, 2021.

“Subordinated Indebtedness” means any Indebtedness of any Borrower or any
Subsidiary the payment of which is subordinated to payment of the Obligations.

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other Equity Interests having ordinary voting power for
the election of directors or other governing body (other than securities or
other Equity Interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise Controlled by such Person. Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Partnership. Notwithstanding the foregoing, the Archdiocese
Holdco shall not constitute a “Subsidiary” of any Loan Party for purposes of
this Agreement or any other Loan Document.

“Subsidiary Guarantor” means each Subsidiary (other than any Excluded
Subsidiary) that is a party to the Guaranty and Collateral Agreement. The
Subsidiary Guarantors on the Effective Date are identified as such in
Schedule 3.01 hereto.

“Swap Agreement” means any agreement, contract or transaction, which is (a) an
interest rate swap, option, future, or forward agreement, including a rate
floor, rate cap, rate collar, cross-currency rate swap, and basis swap, (b) a
spot, same day-tomorrow, tomorrow-next, forward, or other foreign exchange,
precious metals, or other commodity agreement, (c) a currency swap, option,
future, or forward agreement, (d) an equity index or equity swap, option,
future, or forward agreement, (e) a debt index or debt swap, option, future, or
forward agreement, (f) a total return, credit spread or credit swap, option,
future, or forward agreement, (g) a commodity index or a commodity swap, option,
future, or forward agreement, (h) a weather swap, option, future, or forward
agreement, (i) an emissions swap, option, future, or forward agreement, (j) an
inflation swap, option, future, or forward agreement, (k) an energy swap,
option, future or forward

 

32



--------------------------------------------------------------------------------

agreement, (l) a metal swap, option, future or forward agreement, (m) an
agricultural swap, option, future or forward agreement, (n) any agreement,
contract or transaction that is similar to any other agreement or transaction
referred to in the foregoing clauses (a) - (m) and that (x) is of a type that is
the subject of recurrent dealings in the swap or other derivatives markets
(including terms and conditions incorporated by reference therein), and (y) is a
forward, swap, future, option, or spot transaction on one or more rates,
currencies, commodities, equity securities, or other equity instruments, debt
securities or other debt instruments, quantitative measures associated with an
occurrence, extent of an occurrence, or contingency associated with a financial,
commercial, or economic consequence, or economic or financial indices or
measures of economic or financial risk or value, (o) any combination of
agreements, contracts or transactions referred to in the foregoing clauses
(a)-(n) or (p) any option to enter into an agreement, contract or transaction
referred to in the foregoing clauses (a)-(o); provided that, in each case, no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or independent
contractors of the General Partner, any Loan Party or any Subsidiary shall be a
Swap Agreement.

“Swap Obligations” means any and all obligations of any Borrower or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction; provided that, “Swap Obligations” shall
not include any Excluded Swap Obligations.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender).

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means Capital One, in its capacity as lender of Swingline
Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Swingline Sublimit” means $15,000,000.

“Syndication Agent” means Citizens in its capacity as syndication agent for the
credit facility evidenced by this Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

33



--------------------------------------------------------------------------------

“Threshold Amount” means, as of any date of determination, the greater of
(a) $10,000,000 and (b) the lesser of (i) $15,000,000 and (ii) 10% of
Consolidated EBITDA of the Partnership and its Subsidiaries for the four fiscal
quarter period ending on the last day of the most recent fiscal quarter for
which Financials are available.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“Treasury Services” means each and any of the following bank services provided
to any Borrower or any Subsidiary by any Lender or any of its Affiliates:
(a) credit cards for commercial customers (including, without limitation,
commercial credit cards and purchasing cards), (b) debit cards, (c) stored value
cards and (d) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).

“Treasury Services Agreement” means any agreement entered into by any Borrower
or any Subsidiary in connection with Treasury Services.

“Treasury Services Obligations” means any and all obligations of any Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Treasury
Services.

“Trust Accounts” means, collectively, the Perpetual Care Trusts and Merchandise
Trusts.

“Trust Funds” means, as of any date of determination in connection with the
Trust Accounts, the aggregate of all amounts required by applicable law to be
set aside in reserve, trust or escrow or any similar arrangement.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Undeveloped Real Property” means real property that, at the time of the
acquisition thereof by any Loan Party or any Subsidiary, is not being operated
as a cemetery, crematory or funeral home.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

 

34



--------------------------------------------------------------------------------

“U.S. Person” means a “United States person” as defined in Section 7701(a)(30)
of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(g)(ii)(B)(3).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-in Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-in
Legislation Schedule.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurodollar Loan” or a “Eurodollar Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, and (g) all
certificates and other required deliverables and submissions made by an officer
of the General Partner or any Loan Party shall be deemed for all purposes to be
made by such person solely in such person’s capacity as an officer of the
General Partner or such Loan Party and not in such person’s individual capacity.

 

35



--------------------------------------------------------------------------------

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations.

(a) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, that if the Administrative Borrower notifies the
Administrative Agent that the Administrative Borrower requests an amendment to
any provision hereof to eliminate the effect of any change occurring after the
Effective Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Administrative Borrower
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Partnership or any
Subsidiary at “fair value”, as defined therein and (ii) without giving effect to
any treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof. Notwithstanding any other provision contained herein,
any lease that is treated as an operating lease for purposes of GAAP as of the
Effective Date shall not be treated as Indebtedness or as a Capital Lease
Obligation and shall continue to be treated as an operating lease (and any
future lease, if it were in effect on the Effective Date, that would be treated
as an operating lease for purposes of GAAP as of the Effective Date shall be
treated as an operating lease), in each case for purposes of this Agreement,
notwithstanding any actual or proposed change in GAAP (or the effectiveness
thereof) after the Effective Date. All references in this Agreement to
consolidated financial statements of the Partnership and its Subsidiaries or to
the determination of any amount for the Partnership and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Partnership is required to
consolidate (including the Cemetery Non-Profits and the Trust Funds), pursuant
to FASB ASC 810, as if such variable interest entity were a Subsidiary as
defined in this Agreement.

(b) All pro forma computations (including, for the avoidance of doubt,
calculations to be made on a Pro Forma Basis) required to be made hereunder
giving effect to any acquisition or disposition, or issuance, incurrence or
assumption of Indebtedness, or other transaction shall in each case be
calculated giving pro forma effect thereto (and, in the case of any pro forma
computation made hereunder to determine whether such acquisition or disposition,
or issuance, incurrence or assumption of Indebtedness, or other transaction is
permitted to be consummated hereunder, to any other such transaction consummated
since the first day of the period covered by any component of such pro forma
computation and on or prior to the date of such computation) as if such
transaction had occurred on the first day of the period of four consecutive
fiscal quarters ending with the most recent fiscal quarter for which Financials
shall have been delivered pursuant to Section 5.01(a) or Section 5.01(b) (or,
prior to the delivery of any such Financials, ending with the last fiscal
quarter included in the financial statements referred to in Section 3.04(a)),
and, to the extent applicable, to the historical earnings and cash flows
associated with the assets acquired or disposed of, giving effect to any
adjustments described in the definition of Pro Forma Basis and any

 

36



--------------------------------------------------------------------------------

related incurrence or reduction of Indebtedness. If any Indebtedness bears a
floating rate of interest and is being given pro forma effect, the interest on
such Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Swap Agreement applicable to such Indebtedness).

SECTION 1.05. Rounding. Any financial ratios required to be maintained by the
Loan Parties pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.07. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that by its terms provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

SECTION 1.08. Cashless Rollovers. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Loans with incremental loans under Section 2.20, to the
extent such extension, replacement, renewal or refinancing is effected by means
of a “cashless roll” by such Lender, such extension, replacement, renewal or
refinancing shall be deemed to comply with any requirement hereunder or any
other Loan Document that such payment be made “in Dollars”, “in immediately
available funds”, “in Cash” or any other similar requirement.

SECTION 1.09. Status of Obligations. In the event that the Partnership or any
other Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Administrative Borrower shall take or cause such other Loan
Party to take all such actions as shall be necessary to cause the Secured
Obligations to constitute senior indebtedness (however denominated) in respect
of such Subordinated Indebtedness and to enable the Administrative Agent and the
Lenders to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Obligations are
hereby designated as “senior indebtedness” and as “designated senior
indebtedness” and words of similar import under and in respect of any indenture
or other agreement or instrument under which such Subordinated Indebtedness is
outstanding and are further given all such other designations as shall be
required under the terms of any such Subordinated Indebtedness in order that the
Lenders may have and exercise any payment blockage or other remedies available
or potentially available to holders of senior indebtedness under the terms of
such Subordinated Indebtedness.

 

37



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Revolving Lender agrees to make Revolving Loans to the Borrowers in Dollars
from time to time during the Revolving Credit Availability Period in an
aggregate principal amount that will not result in (i) the amount of such
Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Commitment
or (ii) the sum of the total Revolving Credit Exposures exceeding the aggregate
Revolving Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans.

SECTION 2.02. Loans and Borrowings.

(a) Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Type made by the applicable Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided, that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required. Any Swingline Loan shall be made in accordance with the procedures
set forth in Section 2.04.

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of Base
Rate Loans or Eurodollar Loans as the Administrative Borrower may request in
accordance herewith; provided that, unless the Administrative Borrower delivers
a funding indemnity letter to the Administrative Agent at least one (1) Business
Day prior to the Effective Date, all Borrowings made on the Effective Date must
be made as Base Rate Borrowings but may be converted into Eurodollar Borrowings
in accordance with Section 2.07. Each Swingline Loan shall be a Base Rate Loan.
Each Lender at its option may make any Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan (and in the case of an
Affiliate, the provisions of Section 2.14, Section 2.15, Section 2.16 and
Section 2.17 shall apply to such Affiliate to the same extent as to such
Lender); provided that any exercise of such option shall not affect the
obligation of the Borrowers to repay such Loan in accordance with the terms of
this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $500,000. At the time that each Base Rate Borrowing
is made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $500,000; provided that a Base Rate
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the aggregate Revolving Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.05(f). Each
Swingline Loan shall be in an amount that is an integral multiple of $100,000
and not less than $100,000. Borrowings of more than one Type may be outstanding
at the same time; provided that there shall not at any time be more than a total
of eight (8) Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Administrative
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.

 

38



--------------------------------------------------------------------------------

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the
Administrative Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.
three (3) Business Days before the date of the proposed Borrowing (or, solely
with respect to the Borrowings on the Effective Date, such shorter amount of
time as the Administrative Agent may agree in its sole discretion) or (b) in the
case of a Base Rate Borrowing, not later than 11:00 a.m. one (1) Business Day
before the date of the proposed Borrowing; provided that any such notice of a
Base Rate Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(f) may be given not later than 10:00 a.m. on the
date of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request signed by a Responsible
Officer. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the account of the Administrative Borrower or
such other Borrower designated by the Administrative Borrower, to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing. If no Interest Period is specified
with respect to any requested Eurodollar Borrowing, then the Administrative
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section 2.03, the Administrative Agent shall advise each Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

SECTION 2.04. Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans in Dollars to the Borrowers from time to time
during the Revolving Credit Availability Period, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swingline Loans exceeding the Swingline Sublimit
or (ii) the sum of the total Revolving Credit Exposures exceeding the aggregate
Revolving Commitments; provided, that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Administrative Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 1:00 p.m. on the day of a proposed Swingline Loan. Each such notice
shall be irrevocable and shall specify the

 

39



--------------------------------------------------------------------------------

requested date (which shall be a Business Day) and the amount of the requested
Swingline Loan. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Administrative Borrower. The
Swingline Lender shall make each Swingline Loan available to the Administrative
Borrower by means of a credit to the general deposit account of the
Administrative Borrower, with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(f), by remittance to the Issuing Bank) by 3:00 p.m. on
the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 11:00 a.m. on any Business Day require the Revolving Lenders to
acquire participations on such Business Day in all or a portion of the Swingline
Loans outstanding. Such notice shall specify the aggregate amount of Swingline
Loans in which Revolving Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Revolving
Lender, specifying in such notice such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this Section 2.04(c) is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Revolving Lender shall
comply with its obligation under this Section 2.04(c) by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Revolving Lenders. The Administrative Agent shall notify the
Administrative Borrower of any participations in any Swingline Loan acquired
pursuant to this Section 2.04(c), and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender. Any amounts received by the Swingline Lender from any Borrower
(or other party on behalf of any Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this Section 2.04(c) and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to any Borrower for any
reason. The purchase of participations in a Swingline Loan pursuant to this
Section 2.04(c) shall not relieve any Borrower of any default in the payment
thereof.

SECTION 2.05. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the
Administrative Borrower may request the issuance of Letters of Credit
denominated in Dollars as the applicant thereof for the support of its or its
Subsidiaries’ obligations, in a form reasonably acceptable to the Administrative
Agent and the Issuing Bank, at any time and from time to time during the
Revolving Credit Availability Period. Subject to the terms and conditions set
forth in this Agreement, the Issuing Bank agrees, in reliance on the agreements
of the other Revolving Lenders set forth in this Section 2.05 and the
representations, warranties and covenants of the Borrowers set forth in this
Agreement, to issue Letters of Credit at any time and from time to time during
the Revolving Credit

 

40



--------------------------------------------------------------------------------

Availability Period. Notwithstanding anything herein to the contrary, the
Issuing Bank shall have no obligation hereunder to issue, and shall not issue,
any Letter of Credit (i) the proceeds of which would be made available to any
Person (A) to fund any activity or business of or with any Sanctioned Person, or
in any country or territory that, at the time of such funding, is the subject of
any Sanctions or (B) in any manner that would result in a violation of any
Sanctions by any party to this Agreement or (ii) if any order, judgment or
decree of any Governmental Authority shall by its terms purport to enjoin or
restrain the Issuing Bank from issuing such Letter of Credit, or any requirement
of law relating to the Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Bank shall prohibit, or request that the Issuing Bank refrain from,
the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Bank with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Bank is not otherwise compensated hereunder) not in effect on the Effective
Date, or shall impose upon the Issuing Bank any unreimbursed loss, cost or
expense which was not applicable on the Effective Date and which the Issuing
Bank in good faith deems material to it. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Administrative Borrower to, or entered into by the Administrative Borrower with,
the Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control. The Administrative Borrower unconditionally and
irrevocably agrees that, in connection with any Letter of Credit issued for the
support of any Subsidiary’s obligations as provided in the first sentence of
this Section 2.05(a), the Administrative Borrower will be fully responsible for
the reimbursement of LC Disbursements in accordance with the terms hereof, the
payment of interest thereon and the payment of fees due under Section 2.11(b) to
the same extent as if it were the sole account party in respect of such Letter
of Credit (the Administrative Borrower hereby irrevocably waiving any defenses
that might otherwise be available to it as a guarantor or surety of the
obligations of such a Subsidiary that is an account party in respect of any such
Letter of Credit).

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Administrative Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with Section 2.05(c)), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the Issuing Bank, the Administrative Borrower
also shall submit a letter of credit application on the Issuing Bank’s standard
form in connection with any request for a Letter of Credit. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Administrative
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the amount of the LC Exposure
shall not exceed the Letter of Credit Sublimit and (ii) the sum of the total
Revolving Credit Exposures shall not exceed the aggregate Revolving Commitments.

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case

 

41



--------------------------------------------------------------------------------

of any renewal or extension thereof, one year after such renewal or extension)
and (ii) the date that is five (5) Business Days prior to the Maturity Date;
provided, that the expiry date of any Letter of Credit may occur after the
Maturity Date if, not later than sixty (60) days prior to the Maturity Date, the
Borrowers provide Cash Collateral for such Letter of Credit or such Letter of
Credit is backstopped, in each case, pursuant to arrangements reasonably
satisfactory to the Issuing Bank and the Administrative Agent.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Administrative Borrower on the date due as provided in
Section 2.05(e), or of any reimbursement payment required to be refunded to the
Administrative Borrower for any reason. Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this
Section 2.05(d) in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Administrative Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent in Dollars the amount equal
to such LC Disbursement, calculated as of the date the Issuing Bank made such LC
Disbursement not later than 12:00 noon on the date that such LC Disbursement is
made, if the Administrative Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m. on such date, or, if such notice has not been
received by the Administrative Borrower prior to such time on such date, then
not later than 12:00 noon on the Business Day immediately following the day that
the Administrative Borrower receives such notice, if such notice is not received
prior to such time on the day of receipt; provided, that the Administrative
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 or Section 2.04 that such payment be financed
with a Base Rate Borrowing or Swingline Loan in an equivalent amount of such LC
Disbursement and, to the extent so financed, the Administrative Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting Base Rate Borrowing or Swingline Loan. If the Administrative Borrower
fails to make such payment when due, the Administrative Agent shall notify each
Revolving Lender of the applicable LC Disbursement, the payment then due from
the Administrative Borrower in respect thereof and such Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Revolving
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Administrative Borrower, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
Issuing Bank the amounts so received by it from the Revolving Lenders. Promptly
following receipt by the Administrative Agent of any payment from the
Administrative Borrower pursuant to this Section 2.05(e), the Administrative
Agent shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this Section 2.05(e) to
reimburse the Issuing Bank, then to such

 

42



--------------------------------------------------------------------------------

Lenders and the Issuing Bank as their interests may appear. Any payment made by
a Revolving Lender pursuant to this Section 2.05(e) to reimburse the Issuing
Bank for any LC Disbursement (other than the funding of Base Rate Revolving
Loans or a Swingline Loan as contemplated above) shall not constitute a Loan and
shall not relieve the Administrative Borrower of its obligation to reimburse
such LC Disbursement.

(f) Obligations Absolute. The Administrative Borrower’s obligation to reimburse
LC Disbursements as provided in Section 2.05(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.05, constitute a legal or equitable discharge of,
or provide a right of setoff against, the Administrative Borrower’s obligations
hereunder. Neither the Administrative Agent, the Revolving Lenders nor the
Issuing Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrowers to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by the Borrowers
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Administrative Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Administrative Borrower of its
obligation to reimburse the Issuing Bank and the Revolving Lenders with respect
to any such LC Disbursement.

 

43



--------------------------------------------------------------------------------

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Administrative Borrower shall reimburse such LC Disbursement in full
on the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Administrative Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to Base Rate Revolving
Loans; provided that, if the Administrative Borrower fails to reimburse such LC
Disbursement when due pursuant to Section 2.05(e), then Section 2.12(c) shall
apply. Interest accrued pursuant to this Section 2.05(h) shall be for the
account of the Issuing Bank, except that interest accrued on and after the date
of payment by any Revolving Lender pursuant to Section 2.05(e) to reimburse the
Issuing Bank shall be for the account of such Lender to the extent of such
payment.

(i) Replacement of Issuing Bank. The Issuing Bank may be replaced at any time by
written agreement among the Administrative Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank. The Administrative
Agent shall notify the Revolving Lenders of any such replacement of the Issuing
Bank. At the time any such replacement shall become effective, the
Administrative Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.11(b). From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Administrative Borrower receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure) demanding the deposit of Cash
Collateral pursuant to this Section 2.05(j), the Administrative Borrower shall
deposit, or cause to be deposited, in an account with the Administrative Agent,
in the name of the Administrative Agent and for the benefit of the Revolving
Lenders (the “LC Collateral Account”), an amount in cash equal to 105% of the
amount of the LC Exposure as of such date plus any accrued and unpaid interest
thereon; provided that the obligation to deposit such Cash Collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Borrower described in clause (h) or (i) of
Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account and the Administrative Borrower
or such other applicable Borrower hereby grants the Administrative Agent a Lien
on the LC Collateral Account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the applicable Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Administrative Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the

 

44



--------------------------------------------------------------------------------

consent of Revolving Lenders with LC Exposure representing greater than 50% of
the total LC Exposure), be applied to satisfy other Secured Obligations. If the
Administrative Borrower is required to provide an amount of Cash Collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Administrative
Borrower within three (3) Business Days after all Events of Default have been
waived.

SECTION 2.06. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders; provided, that Swingline Loans shall be made
as provided in Section 2.04. The Administrative Agent will make such Loans
available to the Administrative Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Administrative Borrower or such
other Borrower designated by the Administrative Borrower in the applicable
Borrowing Request; provided, that Base Rate Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f) shall be
remitted by the Administrative Agent to the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.06(a) and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the applicable Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the applicable
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of a Borrower, the interest rate
applicable to Base Rate Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

SECTION 2.07. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Administrative Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section 2.07. The
Administrative Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section 2.07 shall not apply to Swingline Borrowings, which may
not be converted or continued.

 

45



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section 2.07, the Administrative
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Administrative Borrower were requesting a Borrowing of the Type resulting from
such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Interest Election Request signed by a Responsible Officer. Notwithstanding any
contrary provision herein, this Section 2.07 shall not be construed to permit
the Administrative Borrower to (i) elect an Interest Period for Eurodollar Loans
that does not comply with Section 2.02(d) or (ii) convert any Borrowing to a
Borrowing of a Type not available under the Commitments pursuant to which such
Borrowing was made.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which Interest
Period shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Administrative Borrower shall be deemed
to have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Administrative Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
a Base Rate Borrowing. Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Required Lenders, so notifies the Administrative Borrower,
then, so long as an Event of Default is continuing (i) no outstanding Borrowing
may be converted to or continued as a Eurodollar Borrowing and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to a Base Rate Borrowing at
the end of the Interest Period applicable thereto.

 

46



--------------------------------------------------------------------------------

SECTION 2.08. Termination and Reduction of Commitments.

(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.

(b) The Administrative Borrower may at any time terminate, or from time to time
reduce, the Revolving Commitments; provided that (i) each reduction of the
Revolving Commitments shall be in an amount that is an integral multiple of
$1,000,000 and not less than $1,000,000 and (ii) the Administrative Borrower
shall not terminate or reduce the Revolving Commitments if, after giving effect
to any concurrent prepayment of the Loans in accordance with Section 2.10, the
sum of the Revolving Credit Exposures would exceed the aggregate Revolving
Commitments.

(c) The Administrative Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under Section 2.08(b) at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Administrative
Borrower pursuant to this Section 2.08(c) shall be irrevocable; provided that a
notice of termination of the Commitments delivered by the Administrative
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, an issuance of equity or debt securities, or a change
of control, asset sale or similar event, in which case such notice may be
revoked by the Administrative Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

SECTION 2.09. Repayment of Loans; Evidence of Debt.

(a) Each Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Lender the then unpaid
principal amount of each Revolving Loan on the Maturity Date and (ii) to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Maturity Date and the date that occurs ten (10) Business Days
after such Swingline Loan is made; provided, that on each date that a Borrowing
(other than the Borrowing of a Swingline Loan) is made, the Borrowers shall
repay all Swingline Loans then outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrowers to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to Section 2.09(b) or
Section 2.09(c) shall be prima facie evidence of the existence and amounts of
the obligations

 

47



--------------------------------------------------------------------------------

recorded therein; provided that the failure of any Lender or the Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrowers to repay the Loans in accordance with the
terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in substantially the form
set forth on Exhibit E hereto (or such other form as may be approved by the
Administrative Agent) (each, a “Note”). Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).

SECTION 2.10. Prepayment of Loans.

(a) The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.10. The Administrative Borrower shall
notify the Administrative Agent (and, in the case of prepayment of a Swingline
Loan, the Swingline Lender) by telephone (confirmed by telecopy) of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 11:00 a.m. three (3) Business Days before the date of prepayment,
(ii) in the case of prepayment of a Base Rate Borrowing, not later than
11:00 a.m. on the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon on the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided,
that if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.08, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02. Each prepayment of a Borrowing shall be
applied ratably to the Revolving Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by (i) accrued interest to the extent required
by Section 2.12 and (ii) break funding payments pursuant to Section 2.16.

(b) If at any time the sum of the aggregate principal amount of all of the
Revolving Credit Exposures exceeds the aggregate Revolving Commitment, the
Borrowers shall immediately repay Borrowings or Cash Collateralize LC Exposure
in an account with the Administrative Agent pursuant to Section 2.05(j), as
applicable, in an aggregate principal amount sufficient to cause the aggregate
principal amount of all Revolving Credit Exposures to be less than or equal to
the aggregate Revolving Commitment.

SECTION 2.11. Fees.

(a) The Borrowers agree to pay to the Administrative Agent for the account of
each Revolving Lender, a commitment fee, which shall accrue at the Applicable
Rate on the average daily amount of the Available Revolving Commitment of such
Lender during the period from and including the Effective Date to but excluding
the date on which such Revolving Commitment terminates. Accrued commitment fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Revolving Commitments

 

48



--------------------------------------------------------------------------------

terminate, commencing on the first such date to occur after the Effective Date.
All commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

(b) The Borrowers agree to pay (i) to the Administrative Agent for the account
of each Revolving Lender, a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Revolving Lender’s Revolving Commitment terminates and the date on which
such Lender ceases to have any LC Exposure and (ii) to the Issuing Bank, for its
own account, a fronting fee, which shall accrue at the rate of 0.125% per annum
on the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
issued by the Issuing Bank during the period from and including the Effective
Date to but excluding the later of the date of termination of the Revolving
Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Bank’s standard fees and commissions with respect to the issuance,
amendment, cancellation, negotiation, transfer, presentment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. Accrued
participation fees and fronting fees shall be payable in arrears on the last day
of March, June, September and December of each year, commencing on the first
such date to occur after the Effective Date; provided that all such fees shall
be payable on the date on which the Revolving Commitments terminate and any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand. Any other fees payable to the Issuing Bank pursuant to
this Section 2.11(b) shall be payable within ten (10) days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(c) The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrowers and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the applicable Lenders. Fees paid shall not be refundable
under any circumstances.

SECTION 2.12. Interest.

(a) The Loans comprising each Base Rate Borrowing (including each Swingline
Loan) shall bear interest at the Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Eurodollar Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing:

(i) during the occurrence and continuance of a Specified Event of Default,
(x) all Loans shall bear interest at 2% plus the rate otherwise applicable to
such Loans as provided in the preceding paragraphs of this Section 2.12 or
(y) in the case of any other amount outstanding hereunder, such amount shall
accrue at 2% plus the rate applicable to such fee or other obligation as
provided hereunder; and

(ii) during the occurrence and continuance of any other Event of Default, the
Administrative Agent or the Required Lenders may, at their option, by notice to
the Administrative Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 9.02 requiring the
consent of “each Lender directly affected thereby” for reductions in interest
rates), declare that (x) all Loans shall bear interest at 2% plus the rate
otherwise applicable to such Loans as provided in the preceding paragraphs of
this Section 2.12 or (y) in the case of any other amount outstanding hereunder,
such amount shall accrue at 2% plus the rate applicable to such fee or other
obligation as provided hereunder.

 

49



--------------------------------------------------------------------------------

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
Section 2.12(c) shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of a Base Rate Revolving Loan
prior to the end of the Revolving Credit Availability Period), accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Base Rate at times when the
Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Base Rate, Eurodollar Rate or Eurodollar Base Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.13. Illegality. If any Lender determines that any applicable law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable lending office to make, maintain or
fund Eurodollar Borrowings, or to determine or charge interest rates based upon
the Eurodollar Rate or the Eurodollar Base Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Administrative Borrower through the
Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Loans or to convert Base Rate Loans to Eurodollar Loans shall be
suspended until such Lender notifies the Administrative Agent and the
Administrative Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrowers shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Loans of such Lender to Base Rate Loans,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurodollar Loans. Upon
any such prepayment or conversion, the Borrowers shall also pay accrued interest
on the amount so prepaid or converted.

 

50



--------------------------------------------------------------------------------

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate or the Eurodollar Base Rate, as applicable, for
such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Eurodollar Rate or the Eurodollar Base Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Administrative
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Administrative
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) any Interest Election Request that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective and any such Eurodollar Borrowing shall be repaid on the
last day of the then current Interest Period applicable thereto and (ii) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as a Base Rate Borrowing.

SECTION 2.15. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit , liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Eurodollar Rate) or the Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan or of
maintaining its obligation to make any such Loan or to increase the cost to such
Lender, the Issuing Bank or such other Recipient of participating in, issuing or
maintaining any Letter of Credit or to reduce the amount of any sum received or
receivable by such Lender, the Issuing Bank or such other Recipient hereunder,
whether of principal, interest or otherwise, then the Borrowers will pay to such
Lender, the Issuing Bank or such other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, the Issuing Bank or
such other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

 

51



--------------------------------------------------------------------------------

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrowers will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in Section 2.15(a) or 2.15(b) shall be
delivered to the Administrative Borrower and shall be conclusive absent manifest
error. The Borrowers shall pay such Lender or the Issuing Bank, as the case may
be, the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section 2.15 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section 2.15 for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Administrative Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further, that
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.10), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.10 and is revoked in
accordance therewith) or (d) the assignment of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Administrative Borrower pursuant to Section 2.19, then, in any such
event, the Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Eurodollar Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in Dollars of a comparable amount and period from other banks in the

 

52



--------------------------------------------------------------------------------

eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section 2.16
shall be delivered to the Administrative Borrower and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

SECTION 2.17. Taxes.

(a) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

(d) Indemnification by the Loan Parties. The Loan Parties shall indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Administrative Borrower by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all

 

53



--------------------------------------------------------------------------------

amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this Section 2.17(e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Administrative Borrower and the Administrative Agent, at the time or times
reasonably requested by the Administrative Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Administrative Borrower or the Administrative Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Administrative Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Administrative Borrower or the
Administrative Agent as will enable the Administrative Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(g)(ii)(A), Section 2.17(g)(ii)(B) and
Section 2.17(g)(ii)(D)) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to the Administrative
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Administrative Borrower or the Administrative
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Administrative Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Administrative
Borrower or the Administrative Agent), whichever of the following is applicable;

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to

 

54



--------------------------------------------------------------------------------

payments of interest under any Loan Document, executed copies of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Partnership
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate, IRS Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate on behalf of each such direct and indirect
partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Administrative Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Administrative
Borrower or the Administrative Agent), executed copies of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. Federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Administrative Borrower or the Administrative Agent to determine the withholding
or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Administrative Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Administrative Borrower or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Administrative Borrower or the Administrative Agent
as may be necessary for the

 

55



--------------------------------------------------------------------------------

Administrative Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Effective Date.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Administrative Borrower and the
Administrative Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this Section 2.17(h)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.17(h), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this
Section 2.17(h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This
Section 2.17(h) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs.

(a) The Borrowers shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, Section 2.16 or Section 2.17, or
otherwise) prior to 1:00 p.m., on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 299 Park Avenue, New York, New York 10171, except payments to be
made directly to the Issuing Bank or Swingline Lender as expressly provided
herein and except that payments pursuant to Section 2.15, Section 2.16,
Section 2.17 and Section 9.03 shall be made directly to the Persons entitled
thereto. The Administrative

 

56



--------------------------------------------------------------------------------

Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in Dollars.

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
Administrative Borrower) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, such funds shall be applied ratably first, to pay any fees, indemnities,
or expense reimbursements including amounts then due to the Administrative Agent
and the Issuing Bank from the Borrowers, second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrowers, third, to pay
interest then due and payable on the Loans ratably, fourth, to prepay principal
on the Loans and unreimbursed LC Disbursements and any other amounts owing with
respect to Specified Treasury Services Obligations and Specified Swap
Obligations ratably, fifth, to pay an amount to the Administrative Agent equal
to one hundred five percent (105%) of the aggregate undrawn face amount of all
outstanding Letters of Credit and the aggregate amount of any unpaid LC
Disbursements, to be held as Cash Collateral for such Obligations, and sixth, to
the payment of any other Secured Obligation due to the Administrative Agent or
any Lender by the Borrowers. Notwithstanding the foregoing, amounts received
from any Loan Party shall not be applied to any Excluded Swap Obligation of such
Loan Party. In addition, notwithstanding anything to the contrary contained in
this Agreement, unless so directed by the Administrative Borrower, or unless a
Default is in existence, none of the Administrative Agent or any Lender shall
apply any payment which it receives to any Eurodollar Loan, except (a) on the
expiration date of the Interest Period applicable to any such Eurodollar Loan or
(b) in the event, and only to the extent, that there are no outstanding Base
Rate Loans and, in any event, the Borrowers shall pay the break funding payment
required in accordance with Section 2.16. The Administrative Agent and the
Lenders shall have the continuing and exclusive right to apply and reverse and
reapply any and all such proceeds and payments to any portion of the Secured
Obligations.

(c) [Reserved.]

(d) If, except as expressly provided herein, any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by all such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this Section 2.18(d) shall not be construed to apply to
any payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or

 

57



--------------------------------------------------------------------------------

participations in LC Disbursements and Swingline Loans to any assignee or
Participant, other than to any Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this Section 2.18(d) shall apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrowers rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrowers in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the
Administrative Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the relevant Lenders or the Issuing Bank
hereunder that the applicable Borrower will not make such payment, the
Administrative Agent may assume that the applicable Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the relevant Lenders or the Issuing Bank, as the case
may be, the amount due. In such event, if the applicable Borrower has not in
fact made such payment, then each of the relevant Lenders or the Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), Section 2.05(e), Section 2.06(b), Section 2.18(e)
or Section 9.03(c), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender and for the
benefit of the Administrative Agent, the Swingline Lender or the Issuing Bank to
satisfy such Lender’s obligations to it under such Section until all such
unsatisfied obligations are fully paid in any order as determined by the
Administrative Agent in its discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or the Borrowers are
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or Section 2.17, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrowers are required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then the
Administrative Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or

 

58



--------------------------------------------------------------------------------

Section 2.17) and obligations under the Loan Documents to an Eligible Assignee
that shall assume such obligations (which Eligible Assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the
Administrative Borrower shall have received the prior written consent of the
Administrative Agent (and if a Revolving Commitment is being assigned, the
Issuing Bank), which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the Eligible Assignee (to the extent of such outstanding
principal and accrued interest and fees) or the applicable Borrower (in the case
of all other amounts) and (iii) in the case of any such assignment resulting
from a claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Administrative Borrower to
require such assignment and delegation cease to apply.

SECTION 2.20. Expansion Option. The Administrative Borrower may, from time to
time, elect to increase the Revolving Commitments in minimum increments of
$5,000,000 so long as, after giving effect thereto, the aggregate amount of such
increases does not exceed $100,000,000. The Borrowers may arrange for any such
increase or tranche to be provided by one or more Lenders (each Lender so
agreeing to an increase in its Revolving Commitment, an “Increasing Lender”), or
by one or more new banks, financial institutions or other entities (each such
new bank, financial institution or other entity, a “Joining Lender”), to
increase their existing Revolving Commitments or extend Revolving Commitments,
as the case may be; provided that (i) each Joining Lender, shall be subject to
the approval of the Administrative Borrower and the Administrative Agent (such
approval not to be unreasonably withheld) and (ii) (x) in the case of an
Increasing Lender, the Administrative Borrower and such Increasing Lender
execute an agreement substantially in the form of Exhibit B hereto, and (y) in
the case of a Joining Lender, the Administrative Borrower and such Joining
Lender execute an agreement substantially in the form of Exhibit C hereto. No
consent of any Lender (other than the Lenders participating in the increase)
shall be required for any increase in Revolving Commitments pursuant to this
Section 2.20. Increases and new Revolving Commitments created pursuant to this
Section 2.20 shall become effective on the date agreed by the Administrative
Borrower, the Administrative Agent and the relevant Increasing Lenders or
Joining Lenders, and the Administrative Agent shall notify each Lender thereof.
Notwithstanding the foregoing, no increase in the Revolving Commitments (or in
the Revolving Commitment of any Lender) shall become effective under this
Section 2.20 unless, (i) on the proposed date of the effectiveness of such
increase, (A) the conditions set forth in Section 4.02(a) and Section 4.02(b)
shall be satisfied or waived by the Required Lenders and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Financial Officer and (B) the Borrowers shall be in compliance (on
a Pro Forma Basis) with the covenants contained in Section 6.12 and (ii) the
Administrative Agent shall have received documents consistent with those
delivered on the Effective Date as to the organizational power and authority of
the Borrowers to borrow hereunder after giving effect to such increase. On the
effective date of any increase in the Revolving Commitments being made, (i) each
relevant Increasing Lender and Joining Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Revolving Loans, and (ii) the
Borrowers shall be deemed to have repaid and

 

59



--------------------------------------------------------------------------------

reborrowed all outstanding Revolving Loans as of the date of any increase in the
Revolving Commitments (with such reborrowing to consist of the Types of
Revolving Loans, with related Interest Periods if applicable, specified in a
notice delivered by the Administrative Borrower, in accordance with the
requirements of Section 2.03). The deemed payments made pursuant to clause (ii)
of the immediately preceding sentence shall be accompanied by payment of all
accrued interest on the amount prepaid and, in respect of each Eurodollar Loan,
shall be subject to indemnification by the Borrowers pursuant to the provisions
of Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods. Nothing contained in this Section 2.20 shall
constitute, or otherwise be deemed to be, a commitment on the part of any Lender
to increase its Revolving Commitment hereunder at any time. Any documentation
establishing an increase in Revolving Commitments pursuant to this Section 2.20,
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Administrative
Borrower, to effect the provisions of this Section 2.20.

SECTION 2.21. Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank or the Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Bank’s Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.21(b); fourth, as the
Administrative Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Administrative Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the Issuing Bank’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.21(b); sixth, to the
payment of any amounts owing to the Lenders, the Issuing Bank or Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Bank or Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrowers as a result of any judgment of
a court of competent jurisdiction obtained by the Borrowers against such
Defaulting Lender

 

60



--------------------------------------------------------------------------------

as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that, if (x) such payment is a payment
of the principal amount of any Loans or LC Disbursements in respect of which
such Defaulting Lender has not fully funded its appropriate share and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and participations in Letters of Credit and Swingline Loans
are held by the Lenders pro rata in accordance with their Applicable Percentage
without giving effect to Section 2.21(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.21(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fees on the unfunded
portion of such Defaulting Lender’s Commitment pursuant to Section 2.11 for any
period during which such Lender is a Defaulting Lender (and the Borrowers shall
not be required to pay any such fees that otherwise would have been required to
have been paid to such Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive participation fees with
respect to its participation in Letters of Credit pursuant to Section 2.11(b)
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.21(b).

(C) With respect to any participation fees not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrowers shall (x) pay to
each non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
Letters of Credit or Swingline Loans that has been reallocated to such
non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the Issuing Bank
and Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to the Issuing Bank’s
or the Swingline Lender’s Fronting Exposure to such Defaulting Lender and
(z) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letters of Credit and Swingline
Loans shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless the Administrative Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any

 

61



--------------------------------------------------------------------------------

non-Defaulting Lender to exceed such non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available to them hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (y) second, Cash Collateralize the Issuing Bank’s
Fronting Exposure in accordance with the procedures set forth in
Section 2.21(b).

(b) Cash Collateral.

(i) At any time that there shall exist a Defaulting Lender, within one
(1) Business Day following the written request of the Administrative Agent or
the Issuing Bank (with a copy to the Administrative Agent) the Borrowers shall
Cash Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.21(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
105% of such Fronting Exposure at such time.

(ii) The Borrowers, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Administrative Agent, for the benefit of
the Issuing Banks, and agrees to maintain, a first priority Lien on all such
Cash Collateral as security for the Defaulting Lenders’ obligation to fund
participations in Letters of Credit, to be applied pursuant to clause (iii)
below. If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Administrative
Agent and the Issuing Bank as herein provided, or that the total amount of such
Cash Collateral is less than 105% of the Issuing Bank’s Fronting Exposure, the
Borrowers will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender).

(iii) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section 2.21 in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in Letters of Credit (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

(iv) Cash Collateral (or the appropriate portion thereof) provided to reduce the
Issuing Bank’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.21(b) following (A) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (B) the determination by the Administrative
Agent and the Issuing Bank that there exists excess Cash Collateral; provided
that, subject to other provisions of this Section 2.21, the Person providing
Cash Collateral and the Issuing Bank may agree that Cash Collateral shall be
held to support future anticipated Fronting Exposure or other obligations;
provided further that to the extent that such Cash Collateral was provided by
the Borrowers, such Cash Collateral shall remain subject to the Liens granted
pursuant to the Loan Documents.

 

62



--------------------------------------------------------------------------------

(c) Defaulting Lender Cure. If the Administrative Borrower, the Administrative
Agent, the Swingline Lender and the Issuing Bank agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held pro rata by the Lenders in accordance with their
Applicable Percentage (without giving effect to Section 2.21(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(d) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) the Issuing Bank shall not be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

SECTION 2.22. Administrative Borrower. Each Borrower hereby designates the
Operating Company as the Administrative Borrower hereunder to act on its behalf
for the purposes of issuing Borrowing Requests, giving instructions with respect
to the disbursement of the proceeds of the Loans, giving and receiving all other
notices and consents hereunder or under any of the other Loan Documents and
taking all other actions (including in respect of compliance with covenants and
amendments to the Loan Documents) on behalf of any Borrower under the Loan
Documents. The Administrative Borrower hereby accepts such appointment as the
Administrative Borrower. The Administrative Agent and each Lender may regard any
notice or other communication pursuant to any Loan Document from the
Administrative Borrower as a notice or communication from all Borrowers, and may
give any notice or communication required or permitted to be given to any Loan
Party or Loan Parties hereunder to the Administrative Borrower on behalf of such
Borrower or Borrowers. Each Borrower agrees that each notice, election,
representation and warranty, covenant, agreement and undertaking made on its
behalf by the Administrative Borrower shall be deemed for all purposes to have
been made by such Borrower and shall be binding upon and enforceable against
such Borrower to the same extent as if the same had been made directly by such
Borrower.

 

63



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

SECTION 3.01. Organization; Powers; Subsidiaries. Each of the Partnership and
its Subsidiaries (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) has all requisite
power and authority to (i) carry on its business as now conducted and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party and to consummate the transactions contemplated thereby and
(c) is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except in each case referred
to in clause (b)(i) or (c), to the extent that a failure could not reasonably be
expected to result in a Material Adverse Effect. Schedule 3.01 hereto
identifies, as of the Effective Date, each Subsidiary, noting whether such
Subsidiary is an Excluded Subsidiary, a Borrower or a Subsidiary Guarantor, the
jurisdiction of its incorporation or organization, as the case may be, the
percentage of issued and outstanding shares of each class of its Equity
Interests owned by the Partnership and the other Subsidiaries and, if such
percentage is not 100% (excluding directors’ qualifying shares as required by
law), a description of each class issued and outstanding. All of the outstanding
Equity Interests of each Subsidiary are validly issued and outstanding and fully
paid and nonassessable and all such Equity Interests indicated on Schedule 3.01
as owned by the Partnership or another Subsidiary are owned, beneficially and of
record, by the Partnership or any Subsidiary free and clear of all Liens, other
than Liens created under the Loan Documents. As of the Effective Date, except as
set forth on Schedule 3.01, there are no outstanding commitments or other
obligations of the Partnership or any Subsidiary to issue, and no options,
warrants or other rights of any Person to acquire, any Equity Interests of the
Partnership or any Subsidiary.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute legal, valid and binding
obligations of such Loan Party, enforceable in accordance with their respective
terms, subject to applicable Debtor Relief Laws and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Partnership or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
material indenture, agreement or other instrument binding upon the Partnership
or any of its Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by the Partnership or any of its Subsidiaries,
(d) will not violate or result in a breach or default under any registration,
license, permit, approval or certificate necessary to conduct any cemetery,
crematory or funeral home business issued by any Governmental Authority and
(e) will not result in the creation or imposition of any Lien on any asset of
the Partnership or any of its Subsidiaries, other than Liens created under the
Loan Documents.

 

64



--------------------------------------------------------------------------------

SECTION 3.04. Financial Condition; No Material Adverse Change.

(a) The Administrative Borrower has heretofore furnished to the Lenders the
consolidated balance sheet and statements of income or operations, shareholders’
equity or partners’ capital and cash flows for the Partnership and its
consolidated Subsidiaries (i) as of and for the Fiscal Year ended December 31,
2015 reported on by Deloitte & Touche LLP, independent public accountants, and
(ii) as of and for the fiscal quarter and the portion of the Fiscal Year ended
March 31, 2016, certified by the chief financial officer of the General Partner,
on behalf of the Partnership. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Partnership and its consolidated Subsidiaries as of such dates and
for such periods in accordance with GAAP, subject to year-end audit adjustments
and the absence of footnotes and to normal year-end audit adjustments, in the
case of the statements referred to in clause (ii) above.

(b) Since December 31, 2015, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have, a Material Adverse Effect.

SECTION 3.05. Properties.

(a) Each of the Partnership and its Subsidiaries has good (and, in the case of
real property, marketable) title to, or valid leasehold interests in, all its
real and personal property necessary or used in the ordinary conduct of its
business (free and clear of all Liens, other than Liens permitted under
Section 6.02), except for such defects in title that could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

(b) Each of the Partnership and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Partnership and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

(c) Schedule 3.05(c) sets forth a complete and accurate list of all real
property owned by each Loan Party and each of its Subsidiaries as of the
Effective Date, showing, as of the Effective Date, the street address, county or
other relevant jurisdiction, state and record owner thereof, and whether such
owned real property is subject to a Mortgage.

(d) Schedule 3.05(d) sets forth a complete and accurate list of all leases of
real property under which any Loan Party or any Subsidiary of a Loan Party is
the lessee as of the Effective Date (other than (i) intercompany leases among
the Loan Parties, (ii) office leases and (iii) Immaterial Leases), showing as of
the Effective Date the street address, county or other relevant jurisdiction,
state, lessor, lessee and expiration date thereof, and whether such leased real
property is subject to a Mortgage.

(e) Schedule 3.05(e) sets forth a complete and accurate list of all leases of
real property under which any Loan Party or any Subsidiary of a Loan Party is
the lessor as of the Effective Date (other than (i) intercompany leases among
the Loan Parties, (ii) office leases and (iii) Immaterial

 

65



--------------------------------------------------------------------------------

Leases), showing as of the Effective Date the street address, county or other
relevant jurisdiction, state, lessor, lessee and expiration date thereof, and
whether such leased real property is subject to a Mortgage.

SECTION 3.06. Litigation, Environmental and Labor Matters.

(a) There are no actions, suits, proceedings or investigations by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of any
Borrower, threatened against or affecting the Partnership or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that involve this Agreement or the Transactions.

(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Partnership nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability of the Partnership or any
Subsidiary or (iv) knows of any basis for any Environmental Liability of the
Partnership or any Subsidiary.

(c) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, (i) neither any Loan Party nor any of its Subsidiaries is undertaking,
and has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law and (ii) all Hazardous Materials generated, used, treated,
handled or stored at, or transported to or from, any property currently or
formerly owned or operated by any Loan Party or any of its Subsidiaries have
been disposed of in a manner not reasonably expected to result in material
liability to any Loan Party or any of its Subsidiaries.

(d) There are no strikes, lockouts or slowdowns against the Partnership or any
of its Subsidiaries pending or, to their knowledge, threatened which could
reasonably be expected to result in a Material Adverse Effect. The hours worked
by and payments made to employees of the Loan Parties and their Subsidiaries
have not been in violation of (i) the Fair Labor Standards Act or (ii) any other
applicable Federal, state, local or foreign law relating to such matters which
violation under this clause (ii) could reasonably be expected to result in a
Material Adverse Effect. All material payments due from the Partnership or any
of its Subsidiaries, or for which any claim may be made against the Partnership
or any of its Subsidiaries, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as liabilities on the
books of the Partnership or such Subsidiary. The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
under which the Partnership or any of its Subsidiaries is bound. No Loan Party
is engaged in any unfair labor practice that has had or could reasonably be
expected to have a Material Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Partnership and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental

 

66



--------------------------------------------------------------------------------

Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.08. Investment Company Status. Neither the Partnership nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Partnership and its Subsidiaries has timely
filed or caused to be filed all Federal and other material Tax returns and
reports required to have been filed and has paid or caused to be paid all Taxes
required to have been paid by it, except (a) Taxes that are being contested in
good faith by appropriate proceedings and for which the Partnership or such
Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect. No tax Liens have been filed and no
material claims are being asserted with respect to any such Taxes. As of the
Effective Date, the income of the Partnership, of the Operating Company and of
the Subsidiaries of the Operating Company that are intended by the Partnership
to be treated as disregarded entities pursuant to Treas. Reg. Section 301.7701-3
is not subject to federal income tax at the company level.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by an amount that could reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.11. Disclosure. The Loan Parties have disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to any of them, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. Neither the
Information Memorandum nor any of the other reports, financial statements,
certificates or other information furnished by or on behalf of the Loan Parties
or any Subsidiary to the Administrative Agent or any Lender in connection with
the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading in any material respect; provided, that, with respect to
projected financial information, the Loan Parties represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time delivered and, if such projected financial information
was delivered prior to the Effective Date, as of the Effective Date (it being
understood that projections are as to future events and are not to be viewed as
facts, are subject to significant uncertainties and contingencies many of which
are beyond the control of the Loan Parties, that no assurance can be given that
any particular projections will be realized and that actual results during the
periods covered by any such projections may differ from the projected results
and such differences may be material).

SECTION 3.12. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X. No Loan Party is

 

67



--------------------------------------------------------------------------------

engaged or will engage, principally or as one of its important activities, in
the business of purchasing or carrying margin stock (within the meaning of
Regulation U), or extending credit for the purpose of purchasing or carrying
margin stock.

SECTION 3.13. Liens. There are no Liens on any of the real or personal
properties of the Partnership or any Subsidiary except for Liens permitted by
Section 6.02.

SECTION 3.14. No Default. No Default or Event of Default has occurred and is
continuing.

SECTION 3.15. No Burdensome Restrictions. Neither the Partnership nor any
Subsidiary is subject to any Burdensome Restrictions except Burdensome
Restrictions permitted under Section 6.08.

SECTION 3.16. Solvency. Each of the Partnership and the Operating Company is
individually, and the Loan Parties taken as a whole with their Subsidiaries on a
consolidated basis are, in each case taking into account any rights of
subrogation and contribution among Loan Parties, Solvent.

SECTION 3.17. Insurance. The Partnership maintains, and has caused each
Subsidiary to maintain, with financially sound and reputable insurance
companies, insurance on all their real and personal property in such amounts,
subject to such deductibles and self-insurance retentions and covering such
properties and risks as are adequate and customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.

SECTION 3.18. Security Interest in Collateral. The provisions of the Collateral
Documents create legal, valid and (subject to applicable Cemetery Laws)
enforceable Liens on all the Collateral in favor of the Administrative Agent,
for the benefit of the Secured Parties, as security for the Secured Obligations,
and upon (a) the filing, recording, registering or taking such other actions as
may be necessary with the appropriate Governmental Authorities (including
payment of applicable filing and recording taxes), and (b) the taking of
possession or control by the Administrative Agent (including possession of any
certificate of title) of the Collateral with respect to which a security
interest may be perfected by possession or control, such Liens shall be
perfected Liens in and to all of the Collateral having priority over all other
Liens on the Collateral and subject to no Liens, in each case, other than Liens
permitted by Section 6.02.

SECTION 3.19. Material Contracts. All Material Contracts to which the
Partnership or any Subsidiary is a party or is bound as of the Effective Date
are listed on Schedule 3.19. Neither the Partnership nor any Subsidiary is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in (i) any Material Contract which it is a
party which would entitle the counterparty to any such Material Contract to
terminate such contract or accelerate the obligations of the Partnership or the
applicable Subsidiary thereunder or (ii) any agreement or instrument evidencing
or governing Indebtedness in excess of the Threshold Amount.

SECTION 3.20. OFAC. The Partnership and each Subsidiary of the Partnership is
and will remain in compliance in all material respects with all U.S. economic
Sanctions laws, Executive Orders and implementing regulations as promulgated by
the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”), and
all applicable anti-money laundering and counter-terrorism financing provisions
of the Bank Secrecy Act and all regulations issued pursuant to it. Neither the
Partnership nor any Subsidiary or Affiliate of the Partnership (i) is a Person
designated

 

68



--------------------------------------------------------------------------------

by the U.S. government on the list of the Specially Designated Nationals and
Blocked Persons (the “SDN List”) with which a U.S. Person cannot deal with or
otherwise engage in business transactions, (ii) is a Person who is otherwise the
target of U.S. economic Sanctions laws such that a U.S. Person cannot deal or
otherwise engage in business transactions with such Person or (iii) is
controlled by (including without limitation by virtue of such person being a
director or owning voting shares or interests), or acts, directly or indirectly,
for or on behalf of, any Person on the SDN List or a foreign government that is
the target of U.S. economic Sanctions prohibitions such that the entry into, or
performance under, this Agreement or any other Loan Document would be prohibited
under U.S. law. The Loan Parties will not directly or indirectly use the
proceeds of the Loans or otherwise make available such proceeds to any Person
for the purpose of financing the activities of any Person that is currently the
target of any U.S. Sanctions administered by OFAC or any similar Governmental
Authority or for the purpose of funding, financing or facilitating any
activities, business or transaction with or in any country that is the target of
Sanctions administered by OFAC or any similar Governmental Authority, to the
extent such activities, businesses or transaction would be prohibited by U.S.
Sanctions laws or regulations administered by OFAC or any similar Governmental
Authority, or in any manner that would result in the violation of any U.S.
Sanctions laws or regulations administered by OFAC or any similar Governmental
Authority applicable to any party hereto.

SECTION 3.21. Anti-Terrorism Laws. The Partnership, each of its Subsidiaries
and, to the knowledge of each of the Loan Parties, each of their Affiliates, are
in compliance with (a) the Trading with the Enemy Act, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, (b) the Patriot Act, (c) all applicable
anti-money laundering and counter-terrorism provisions of the Bank Secrecy Act
(31 U.S.C. §§ 5301 et seq.) and all regulations issued pursuant thereto and
(d) other federal or state laws relating to “know your customer” and anti-money
laundering rules and regulations.

SECTION 3.22. Foreign Corrupt Practices Act; Anti-Corruption Laws. No part of
the proceeds of any Loan will be used directly or indirectly for any payments to
any government official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977 (as amended, the “FCPA”), the UK Bribery Act 2010 and other similar
anti-corruption legislation. No Loan Party nor any of Subsidiaries or Affiliates
thereof has directly (or, to the knowledge of the Loan Parties and their
Subsidiaries, indirectly) made any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA or in violation of any Sanctions referred to in Section 3.20.

SECTION 3.23. Tax Shelter Regulations. The Loan Parties do not intend to treat
any Loan or Letter of Credit and related transactions as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4). In
the event any Loan Party determines to take any action inconsistent with such
intention, the Administrative Borrower will promptly notify the Administrative
Agent thereof. If the Administrative Borrower so notifies the Administrative
Agent, the Loan Parties acknowledge that one or more of the Lenders may treat
its Loans, its interest in Swingline Loans and/or Letters of Credit as part of a
transaction that is subject to Treasury Regulation Section 301.6112-1, and such
Lender or Lenders, as applicable, will maintain the lists and other records
required by such Treasury Regulation.

 

69



--------------------------------------------------------------------------------

SECTION 3.24. Common Enterprise. The operations of the Loan Parties require
financing on a basis such that the credit supplied can be made available from
time to time to the Loan Parties, as required for the continued successful
operation of the Loan Parties as a whole. The Loan Parties have requested that
the Lenders make credit available hereunder for the purposes set forth in
Section 5.08. The Loan Parties expect to derive benefit, directly or indirectly,
from a portion of the credit extended by the Lenders hereunder, both in its
separate capacity and as a member of the group of companies, since the
successful operation and condition of the Loan Parties is dependent on the
continued successful performance of the functions of the group as a whole. The
Loan Parties acknowledge that, but for the agreement by each of the Loan Parties
to execute and deliver this Agreement and the other Loan Documents, the
Administrative Agent and the Lenders would not have made available the credit
facilities established on the terms set forth in this Agreement.

SECTION 3.25. Broker’s Fees. Except for fees payable to the Administrative
Agent, the Joint Lead Arrangers, and the Lenders under the Loan Documents, none
of the Loan Parties or any of their respective Subsidiaries has any obligation
to any Person in respect of any finder’s, broker’s or investment banker’s fee in
connection with the Transactions.

SECTION 3.26. Compliance with Cemetery Laws. Each of the Loan Parties has
complied with, is in compliance with, all applicable laws governing the
operation of its cemeteries, crematories and funeral homes, the providing of
cemetery and funeral services (including cremation services), and the sale of
Cemetery Property and other cemetery and funeral merchandise (collectively,
“Cemetery Laws”), including, without limitation: (a) obtaining and maintaining
valid registrations, licenses, permits, and certificates to conduct each
cemetery, crematory and funeral home business from each applicable Governmental
Authority; (b) employing qualified representatives, employees, and sales agents
who are registered with the appropriate Governmental Authorities; (c) submitting
all required notices, records, statements, affidavits, financial reports and
other documents, each in form and substance satisfactory to the appropriate
Governmental Authorities; (d) making all required disclosures in accordance with
applicable laws; (e) using contracts, agreements, and other documents in form,
wording and substance that comply with applicable laws; (f) establishing,
funding and administering trust or escrow accounts, including, but not limited
to, Trust Accounts, in accordance with applicable laws; (g) appointing qualified
trustees and escrow agents to manage and administer trust funds established
under applicable laws; (h) maintaining and caring for cemeteries with the
standard of care required by applicable laws; (i) constructing columbaria and
mausoleums in accordance with applicable laws; (j) canceling contracts for
cemetery and funeral services and merchandise, including making refunds to
consumers, in accordance with applicable laws; (k) owning no more than the
maximum amount of land permitted for cemetery and burial use under applicable
laws; and (l) establishing cemeteries in areas permitted by applicable laws;
except to the extent any failures to comply with the above requirements, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. Furthermore, there are no pending or, to the knowledge
of any Loan Party, threatened claims or suspensions against any Loan Party, by
any Person which relate to the operation of any cemetery or funeral home, the
providing of any cemetery, crematory or funeral services or the sale of any
Cemetery Property or other cemetery or funeral merchandise, except for those
that could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

SECTION 3.27. EEA Financial Institutions. No Loan Party and no Subsidiary is an
EEA Financial Institution.

 

70



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) duly executed copies of the Loan Documents and such other certificates,
documents, instruments and agreements as the Administrative Agent shall
reasonably request in connection with the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

(b) The Lenders shall have received (i) satisfactory audited consolidated
financial statements of the Partnership and its Subsidiaries for the two most
recent Fiscal Years ended prior to the Effective Date as to which such financial
statements are available, (ii) satisfactory unaudited interim consolidated
financial statements of the Partnership and its Subsidiaries for each fiscal
quarter ended subsequent to the date of the latest applicable financial
statements delivered pursuant to clause (i) of this paragraph as to which such
financial statements are available, (iii) satisfactory financial statement
projections through and including the Partnership’s 2020 Fiscal Year, together
with such information as the Administrative Agent and the Lenders shall
reasonably request (including, without limitation, a detailed description of the
assumptions used in preparing such projections) and (iv) a pro forma Compliance
Certificate dated as of the Effective Date giving effect to the Transactions to
occur on the Effective Date.

(c) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Blank Rome LLP, counsel for the Loan Parties, as to such matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request and (ii) each local counsel to any Loan Party as set
forth on Schedule 4.01(c), for all Effective Date Material Real Property
Jurisdictions, as to such matters concerning the applicable Loan Parties and the
Loan Documents as the Administrative Agent may reasonably request.

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Loan Parties, the
authorization of the Transactions and any other legal matters relating to such
Loan Parties, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Responsible Officer, confirming (i) compliance
with the conditions set forth in Section 4.02(a) and Section 4.02(b) and
(ii) that the Transactions are permitted under the High Yield Notes Indenture.

(f) The Administrative Agent shall have received evidence satisfactory to it
that the Existing Credit Agreement shall have been terminated and cancelled and
all Indebtedness and other

 

71



--------------------------------------------------------------------------------

obligations thereunder shall have been (or will be, concurrently with the
initial Credit Event under this Agreement) satisfied in full (except for those
customary obligations that would survive such termination) and any and all Liens
thereunder shall have been terminated (or will be, concurrently with the initial
Credit Event under this Agreement).

(g) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses (including
reasonable fees, charges and disbursements of Hunton & Williams LLP, counsel to
the Administrative Agent) required to be reimbursed or paid by the Loan Parties
hereunder or under any Fee Letter.

(h) The Administrative Agent shall have received the results of a search of the
Uniform Commercial Code (or equivalent) made with respect to the Loan Parties
and tax and judgment, United States Patent and Trademark Office and United
States Copyright Office filings made with respect to the Loan Parties, in each
case, in such jurisdictions as may be satisfactory to the Administrative Agent
and copies of the financing statements (or similar documents) disclosed by such
searches and evidence reasonably satisfactory to the Administrative Agent that
the Liens indicated by such financing statements (or similar documents) are
Liens permitted under Section 6.02 or have been, or will be simultaneously or
substantially concurrently with the closing under this Agreement, released (or
arrangements reasonably satisfactory to the Administrative Agent for such
release shall have been made).

(i) The Administrative Agent shall have received a certificate of a Responsible
Officer either (i) attaching copies of all consents of, licenses of, filings by
or with, and approvals of Governmental Authorities required in connection with
the execution and delivery by the Loan Parties and the validity against the Loan
Parties of the Loan Documents to which each is a party, and such consents,
licenses, filings and approvals shall be in full force and effect or
(ii) stating that no such consents, licenses, filings or approvals are so
required.

(j) The Administrative Agent shall have received the Guaranty and Collateral
Agreement together with (i) certificates or instruments representing Pledged
Collateral (as defined in the Guaranty and Collateral Agreement) accompanied by
all endorsements and/or powers required by the Guaranty and Collateral Agreement
(or arrangements reasonably satisfactory to the Administrative Agent for the
delivery of such items substantially concurrently with the making of the Loans
on the Effective Date shall have been made), (ii) evidence of any filings
concurrently with the making of the Loans on the Effective Date under the
Uniform Commercial Code of all jurisdictions that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Guaranty and Collateral Agreement, covering the Collateral described in the
Guaranty and Collateral Agreement and (iii) evidence of the taking concurrently
with the making of the Loans on the Effective Date of all other actions,
recordings and filings of or with respect to the Guaranty and Collateral
Agreement that the Administrative Agent may deem necessary or desirable in order
to perfect the Liens created thereby.

(k) The Administrative Agent shall have received at least three Business Days
prior to the Effective Date all documentation and other information about the
Partnership and its Subsidiaries required under applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act that
has been requested by the Administrative Agent in writing at least five Business
Days prior to the Effective Date.

 

72



--------------------------------------------------------------------------------

(l) Subject to Section 5.17, the Administrative Agent shall have received each
of the Mortgage Instruments set forth on Schedule 4.01(l), in each case in form
and substance reasonably satisfactory to it and its counsel.

(m) The Administrative Agent shall have received a solvency certificate from a
Financial Officer (immediately after giving effect to the Transactions to occur
on the Effective Date) substantially in the form attached hereto as Exhibit G.

The Administrative Agent shall notify the Administrative Borrower and the
Lenders of the Effective Date, and such notice shall be conclusive and binding.
Without limiting the generality of the provisions of Article VIII, for purposes
of determining satisfaction of the conditions precedent specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed Effective Date specifying
its objection thereto.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Loan Parties set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable;
provided, that to the extent any such representation or warranty specifically
refers to an earlier date, such representation and warranty shall be true and
correct in all material respects on and as of such earlier date; provided,
further, that any representation or warranty that is qualified as to
“materiality” or “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in Section 4.02(a) and
Section 4.02(b).

 

73



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the satisfaction of
all Secured Obligations (other than Unliquidated Obligations), each Borrower
covenants and agrees with the Administrative Agent and the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Administrative
Borrower will furnish to the Administrative Agent (for distribution to each
Lender):

(a) within ninety-five (95) days after the end of each Fiscal Year of the
Partnership (or, if earlier, the date that the Annual Report on Form 10-K of the
Partnership for such Fiscal Year would be required to be filed under the rules
and regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), commencing with the Fiscal Year ending
December 31, 2016, its audited consolidated balance sheet and related statements
of income or operations, shareholders’ equity or partners’ capital and cash
flows as of the end of and for such Fiscal Year, setting forth in each case in
comparative form the figures for the previous Fiscal Year, all reported on by
Deloitte & Touche LLP or other independent public accountants reasonably
acceptable to the Administrative Agent (without a “going concern” or like
qualification or exception (other than a qualification in respect of any Fiscal
Year in which the Maturity Date is scheduled to occur, due solely to the
maturity of the Obligations) and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Partnership and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each Fiscal Year of the Partnership (or, if earlier, by the date
that the Quarterly Report on Form 10-Q of the Partnership for such fiscal
quarter would be required to be filed under the rules and regulations of the
SEC, giving effect to any automatic extension available thereunder for the
filing of such form), commencing with the fiscal quarter ending September 30,
2016, its consolidated balance sheet and related statements of income or
operations, shareholders’ equity or partners’ capital and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the Fiscal
Year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous Fiscal Year, all certified by a Financial Officer as
presenting fairly in all material respects the financial condition and results
of operations of the Partnership and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes (except for a
footnote summarizing the investment of Trust Funds as at the end of the
applicable fiscal quarter);

(c) concurrently with any delivery of Financials under Section 5.01(a) or
Section 5.01(b), a Compliance Certificate (i) certifying as to whether a Default
has occurred and is continuing and, if a Default has occurred and is continuing,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto and (ii) setting forth reasonably detailed calculations
demonstrating compliance with the financial covenants set forth in Section 6.12;

(d) as soon as available, but in any event within sixty (60) days after the end
of each Fiscal Year of the Partnership, commencing with the Fiscal Year ending
December 31, 2016, an annual business plan and budget of the Partnership and its
Subsidiaries on a consolidated basis, including forecasts prepared by management
of the Partnership, in form reasonably satisfactory to the Administrative Agent
(it being acknowledged by the Administrative Agent that the form of annual
business plan and budget provided to the Administrative Agent prior to the
Effective Date is satisfactory);

(e) within ninety-five (95) days after the end of each Fiscal Year of the
Partnership, a current list of all cemeteries, crematories and funeral homes
owned or leased by the Loan Parties, in form reasonably satisfactory to the
Administrative Agent and containing such detail as may be reasonably requested
by the Administrative Agent;

 

74



--------------------------------------------------------------------------------

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Partnership
or any Subsidiary with the SEC, or any Governmental Authority succeeding to any
or all of the functions of the SEC, or with any national securities exchange, or
distributed by the Partnership to its shareholders or partners generally, as the
case may be, and in any case not otherwise required to be delivered to the
Administrative Agent pursuant to this Section 5.01; and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Partnership or
any Subsidiary, or compliance with the terms of this Agreement or any other Loan
Document, as the Administrative Agent or any Lender may reasonably request.

Documents required to be delivered pursuant to Section 5.01(a), Section 5.01(b)
and Section 5.01(f) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date on which such documents are filed
for public availability on the SEC’s Electronic Data Gathering and Retrieval
System or on which the Partnership posts such documents, or provides a link
thereto, on the Partnership’s website on the internet (currently
www.stonemor.com).

SECTION 5.02. Notices; Delivery of Information. The Administrative Borrower will
furnish to the Administrative Agent (for distribution to each Lender) the
following:

(a) prompt written notice of the occurrence of any Default or Event of Default;

(b) prompt written notice of the filing or commencement of any action, suit or
proceeding by or before any arbitrator or Governmental Authority against or
affecting any Loan Party or any Subsidiary thereof (i) in which the amount in
controversy is in excess of the Threshold Amount or (ii) that could reasonably
be expected to result in a Material Adverse Effect;

(c) prompt written notice of the occurrence of (i) any ERISA Event that, alone
or together with any other ERISA Events that have occurred, could reasonably be
expected to result in a Material Adverse Effect or (ii) any Loan Party or any
ERISA Affiliate becoming obligated to contribute to any Multiemployer Plan;

(d) [Reserved];

(e) [Reserved];

(f) [Reserved];

(g) promptly after any request by the Administrative Agent, a report summarizing
the insurance coverage (specifying type, amount and carrier) in effect for each
Loan Party and its Subsidiaries and containing such additional information as
the Administrative Agent may reasonably specify;

(h) not later than five (5) Business Days after receipt thereof by any Loan
Party or any Subsidiary thereof, copies of each notice or other correspondence
received from the SEC concerning any material investigation by the SEC regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof;

 

75



--------------------------------------------------------------------------------

(i) not later than five (5) Business Days after receipt thereof by any Loan
Party or any Subsidiary thereof, copies of all default or other material notices
and any amendments, waivers and other modifications, received under or pursuant
to any High Yield Document or any Permitted Unsecured Indebtedness Document and,
from time to time upon request by the Administrative Agent, such information
regarding the High Yield Documents, Permitted Unsecured Indebtedness Documents
and other Material Contracts as the Administrative Agent may reasonably request;

(j) promptly after the occurrence thereof, written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding, in each case which could reasonably be
expected to result in a Material Adverse Effect;

(k) promptly after the assertion or occurrence thereof, written notice of any
action or proceeding against or of any noncompliance by any Loan Party or any of
its Subsidiaries with any Environmental Law or Environmental Permit that could
reasonably be expected to (i) have a Material Adverse Effect, (ii) result in
cleanup, removal or remedial costs in excess of the Threshold Amount or
(iii) cause any property described in any Mortgage to be subject to any
restrictions on ownership, occupancy, use or transferability under any
Environmental Law;

(l) promptly, and in any event within sixty (60) days after request by the
Administrative Agent, at the expense of the Loan Parties, an environmental site
assessment report for any of its properties described in such request, prepared
by an environmental consulting firm reasonably acceptable to the Administrative
Agent, indicating the presence or absence of Hazardous Materials and the
estimated cost of any compliance, removal or remedial action in connection with
any Hazardous Materials on such properties; without limiting the generality of
the foregoing, if the Administrative Agent determines at any time that a
material risk exists that any such report will not be provided within the time
referred to above, the Administrative Agent may retain an environmental
consulting firm to prepare such report at the expense of the Loan Parties, and
the Loan Parties hereby grant and agree to cause any Subsidiary that owns any
property described in such request to grant at the time of such request to the
Administrative Agent, the Lenders, such firm and any agents or representatives
thereof an irrevocable non-exclusive license, subject to the rights of tenants,
to enter onto their respective properties to undertake such an assessment;
provided, that in no event shall such request for any report described in this
Section 5.02(l) be made unless (i) an Event of Default exists or (ii) a notice
has been delivered under Section 5.02(k); and

(m) any development that results in, or could reasonably be expected to result
in, a Material Adverse Effect.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Partnership will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to (a) preserve, renew and keep in full force and effect its legal existence
and, except where the failure to do so could not

 

76



--------------------------------------------------------------------------------

reasonably be expected to result in a Material Adverse Effect, the rights,
qualifications, licenses, permits, privileges, franchises, governmental
authorizations and intellectual property rights material to the conduct of its
business and (b) maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted, except where the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect; provided, that the foregoing clauses (a) and (b) shall not prohibit any
Disposition, merger, consolidation, liquidation or dissolution permitted under
Section 6.03 or any liquidation or dissolution of, or insolvency proceeding with
respect to, any Immaterial Subsidiary.

SECTION 5.04. Payment of Obligations. The Partnership will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Partnership or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance.

(a) General. The Partnership will, and will cause each of its Subsidiaries to,
(a) keep and maintain all of its property in good working order and condition,
ordinary wear and tear and casualty excepted, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect and
(b) maintain with financially sound and reputable carriers (i) insurance in such
amounts and against such risks and such other hazards, as is customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations and (ii) all insurance required pursuant to the
Collateral Documents. The Administrative Borrower shall deliver to the
Administrative Agent endorsements (x) to all property insurance policies naming
the Administrative Agent as mortgagee and/or lender loss payee, as applicable,
and (y) to all general liability and other liability policies naming the
Administrative Agent an additional insured. In the event the Partnership or any
of its Subsidiaries at any time or times hereafter shall fail to obtain or
maintain any of the policies or insurance required herein or to pay any premium
in whole or in part relating thereto, then the Administrative Agent, without
waiving or releasing any obligations or resulting Default or Event of Default
hereunder, may at any time or times thereafter (but shall be under no obligation
to do so), upon five (5) Business Days prior written notice to the
Administrative Borrower, obtain and maintain such policies of insurance and pay
such premiums and take any other action with respect thereto which the
Administrative Agent deems advisable. All sums so disbursed by the
Administrative Agent shall constitute part of the Obligations, payable as
provided in this Agreement. In the event of any loss affecting the Collateral,
so long as no Event of Default has occurred and is continuing, the net insurance
proceeds shall be made available to the Loan Parties for the purpose of
repairing or replacing such Collateral or otherwise reinvesting such proceeds in
assets that are used or useful in the business operations of the Loan Parties.

(b) Flood Insurance.

(i) With respect to any real property in respect of which a Mortgage is required
to be delivered pursuant to the terms hereof or any other Loan Document, the
Loan Parties shall obtain for and deliver to the Administrative Agent (for
distribution to each Lender) at the sole expense of the Loan Parties, prior to
or concurrently with the delivery of such Mortgage, all information and
documentation (which may include the property address, tax identification number
and/or legal description of such real property) (the “Flood

 

77



--------------------------------------------------------------------------------

Determination Information”) sufficient to enable the Administrative Agent to
obtain a standard flood hazard determination certificate for such real property
in form and substance and issued by a flood hazard certification firm, in each
case, reasonably acceptable to the Administrative Agent.

(ii) The Loan Parties shall, at their sole expense, obtain and maintain at all
times flood insurance with respect to all applicable Mortgaged Property, if
(x) the Administrative Agent or any Lender provides notice to the Administrative
Borrower that a standard flood hazard determination certificate reflects that
all or any portion of such Mortgaged Property is situated within a “Special
Flood Hazard Area,” as designated by the Federal Emergency Management Agency or
other applicable Governmental Authority or (y) such flood insurance is then
required by any other Applicable Flood Insurance Requirements and the applicable
Loan Party will deliver a flood notification form signed by such Loan Party.

(iii) All such flood insurance required to be maintained pursuant to the terms
hereof or any other Loan Document shall comply with all Applicable Flood
Insurance Requirements. In addition, prior to or concurrently with the delivery
of the related Mortgage, the Administrative Borrower shall promptly deliver to
the Administrative Agent evidence of such flood insurance coverage, including
copies of such flood insurance policies, together with such endorsements
thereto, in each case, if requested, as the Administrative Agent (for itself or
on behalf of any Lender) shall reasonably request (including, without
limitation, any forms required by the Federal Emergency Management Agency).

(iv) If the Loan Parties fail to obtain and deliver to the Administrative Agent
any Flood Determination Information or fails to obtain any flood insurance (or
provide evidence of such coverage or copies of the policies thereof to the
Administrative Agent), in each case, as required by any Loan Document or
applicable law, to the extent permitted by applicable law, the Administrative
Agent may, upon five (5) Business Days prior written notice to the
Administrative Borrower, obtain such Flood Determination Information or flood
insurance, as applicable, at the expense of the Loan Parties, and pay such
premiums and take any other action with respect thereto which the Administrative
Agent deems advisable. All sums so disbursed by the Administrative Agent shall
constitute part of the Obligations, payable as provided in this Agreement.

(v) Without limiting the foregoing, the Loan Parties will execute and deliver,
or cause to be executed and delivered, to the Administrative Agent such
documents, agreements and instruments, and will take or cause to be taken such
further actions, which may be required by law or which the Administrative Agent
may, from time to time, reasonably request to carry out the terms and conditions
of this Section 5.05(b), all at the expense of the Loan Parties.

SECTION 5.06. Books and Records; Inspection Rights. The Partnership will, and
will cause each of its Subsidiaries to, keep proper books of record and account
(a) in conformity in all material respects with GAAP consistently applied and
(b) in material conformity with all applicable requirements of law or any
Governmental Authority having jurisdiction over such Loan Party or such
Subsidiary, as the case may be. The Partnership will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender (including employees of the Administrative Agent, any Lender
or any consultants, accountant, lawyers, agents and appraisers retained by the
Administrative Agent), upon reasonable prior notice and during normal business
hours, to visit and inspect its properties, to examine and make extracts from
its

 

78



--------------------------------------------------------------------------------

books and records, including then-existing environmental assessment reports and
Phase I or Phase II studies, and to discuss its affairs, finances and condition
with its officers and independent accountants, all at such reasonable times and
as often as reasonably requested at the expense of the Loan Parties with respect
to all reasonable out-of-pocket expenses of the Administrative Agent (it being
agreed that the Loan Parties shall not be liable for any such expenses of the
Lenders except as set forth in the following proviso); provided, however, that
if an Event of Default exists, the Administrative Agent or any Lender (or any
employees of the Administrative Agent, any Lender or any consultants,
accountant, lawyers, agents and appraisers retained by the Administrative Agent
or any such Lender) may do any of the foregoing at the expense of the Loan
Parties at any time during normal business hours and without advance notice;
provided, further, however, that if no Event of Default exists, the Loan Parties
shall only be liable for such expenses of the Administrative Agent for up to two
(2) visits, inspections and examinations in any calendar year. The Loan Parties
acknowledge that the Administrative Agent, after exercising its rights of
inspection, may prepare and distribute to the Lenders certain reports pertaining
to the Partnership’s and its Subsidiaries’ assets for internal use by the
Administrative Agent and the Lenders.

SECTION 5.07. Compliance with Laws and Material Contractual Obligations. The
Partnership will, and will cause each of its Subsidiaries to, (a) comply with
all laws, rules, regulations and orders of any Governmental Authority applicable
to it or its property (including without limitation Environmental Laws and
Cemetery Laws), (b) obtain and renew all Environmental Permits necessary for its
operations and properties and (c) perform in all material respects its
obligations under Material Contracts to which it is a party, in each case under
the preceding clauses (a), (b) and (c), except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used (a) to
refinance the obligations outstanding under the Existing Credit Agreement and to
pay fees, costs and expenses relating to the Transactions and (b) to finance the
working capital needs, and for other general corporate purposes, of the Loan
Parties and their Subsidiaries in the ordinary course of business, including
acquisitions and distributions permitted hereunder. No part of the proceeds of
any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

SECTION 5.09. Appraisals. At any time that the Administrative Agent requests,
the Partnership will, and will cause each Subsidiary to, provide the
Administrative Agent with appraisals or updates thereof of their real property
from an appraiser selected and engaged by the Administrative Agent, and prepared
on a basis reasonably satisfactory to the Administrative Agent, such appraisals
and updates to include, without limitation, information required by applicable
law and regulations; provided, however, that if no Event of Default has occurred
and is continuing, not more than ten (10) such appraisals per calendar year
shall be at the sole expense of the Loan Parties.

SECTION 5.10. Reserved.

SECTION 5.11. Additional Loan Parties; Pledges; Additional Collateral; Further
Assurances.

(a) As promptly as possible but in any event within thirty (30) days (or such
later date as may be agreed upon by the Administrative Agent) after any Person
becomes a Subsidiary (other than an Excluded Subsidiary), the Administrative
Borrower shall provide the Administrative Agent

 

79



--------------------------------------------------------------------------------

with written notice thereof setting forth information in reasonable detail
describing (i) the owned and leased real property of such Person and (ii) the
material assets of such Person, and shall cause each such Subsidiary to deliver
to the Administrative Agent (x) a joinder to the Guaranty and Collateral
Agreement (in the form contemplated thereby) pursuant to which such Subsidiary
agrees to be bound by the terms and provisions of the Guaranty and Collateral
Agreement and (y) an accession agreement to this Agreement (in the form of
Exhibit H) pursuant to which such Subsidiary agrees to be bound by the terms and
provisions of this Agreement as if it were a Borrower hereunder on the Effective
Date, in each case, to be accompanied by appropriate corporate resolutions,
other corporate documentation and, to the extent reasonably requested by the
Administrative Agent, legal opinions in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

(b) Subject to applicable Cemetery Laws and subject to the terms and conditions
of the Guaranty and Collateral Agreement and the other Collateral Documents, the
Administrative Borrower will, and will cause each other Loan Party to, cause all
of its owned property (whether real, personal, tangible, intangible, or mixed),
and leased real property, other than Excluded Property, to be subject at all
times to first priority, perfected Liens in favor of the Administrative Agent
for the benefit of the Secured Parties to secure the Secured Obligations,
subject in any case to Liens permitted by Section 6.02. Without limiting the
generality of the foregoing, but subject to applicable Cemetery Laws and subject
to the terms and conditions of the Guaranty and Collateral Agreement and the
other Collateral Documents, the Loan Parties (i) will cause the Applicable
Pledge Percentage of the issued and outstanding Equity Interests of each Pledge
Subsidiary directly owned by the Partnership or any other Loan Party to be
subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent to secure the Secured Obligations in accordance with the
terms and conditions of the Collateral Documents or such other pledge and
security documents as the Administrative Agent shall reasonably request and
(ii) will, and will cause each other Loan Party to, deliver Mortgages and
Mortgage Instruments with respect to real property of the Loan Parties, other
than Excluded Property, to the extent, and within sixty (60) days after the
acquisition thereof or such longer period of time as the Administrative Agent
may otherwise agree.

(c) Without limiting the foregoing, but subject to applicable Cemetery Laws and
subject to the terms and conditions of the Guaranty and Collateral Agreement and
the other Collateral Documents, the Loan Parties will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the expense of the Loan Parties.

(d) Subject to applicable Cemetery Laws and subject to the terms and conditions
of the Guaranty and Collateral Agreement and the other Collateral Documents, if
any assets (including any real property or improvements thereto or any interest
therein, but in each case other than Excluded Property) are acquired by a Loan
Party after the Effective Date (other than (i) assets constituting Collateral
under the Guaranty and Collateral Agreement that become subject to the Lien
under the Guaranty and Collateral Agreement upon acquisition thereof or
(ii) Excluded Property), the Administrative Borrower will notify the
Administrative Agent thereof, and, if requested by the Administrative Agent, the
Loan Parties will cause such assets to be subjected to a Lien securing the

 

80



--------------------------------------------------------------------------------

Secured Obligations and will take such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in Section 5.11(c), all at the expense of the
Loan Parties.

SECTION 5.12. Compliance with Terms of Leaseholds. The Partnership will, and
will cause each of its Subsidiaries to, make all payments and otherwise perform
all obligations in respect of all leases of real property to which any Loan
Party or any of its Subsidiaries is a party, keep such leases in full force and
effect and not allow such leases to lapse or be terminated or any rights to
renew such leases to be forfeited or cancelled, notify the Administrative Agent
of any default by any party with respect to such leases and cooperate with the
Administrative Agent in all respects to cure any such default, and cause each of
its Subsidiaries to do so, except, in any case under this Section 5.12, where
the failure to do so, either individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.13. Amendment to High Yield Document Covenants. If the Loan Parties
shall, at any time after the Effective Date, amend or modify any High Yield
Document in a manner that requires any Loan Party to comply with a covenant or
add an event of default that either is not at such time included in this
Agreement or, if such covenant or event of default shall already be included in
this Agreement, is more restrictive upon any Loan Party than such existing
covenant or event of default, then each such covenant and each event of default,
definition and other provision relating to such covenant or event of default in
such High Yield Document (as each is amended or modified from time to time
thereafter) shall be automatically deemed to be incorporated by reference in
this Agreement, mutatis mutandis, as if then set forth herein in full. Promptly
after any such amendment or modification, the Administrative Borrower will
(a) furnish to the Administrative Agent (for distribution to the Lenders) a copy
of each such covenant and each event of default, definition and other provisions
related thereto and (b) execute and deliver to the Administrative Agent (for
distribution to the Lenders) an instrument, in form and substance reasonably
satisfactory to the Administrative Agent and the Required Lenders, modifying
this Agreement by adding or modifying, as the case may be, the full text of such
covenant and the events of default, definitions and other related provisions.

SECTION 5.14. Employee Benefit Plans. The Partnership will, and will cause each
Subsidiary to, maintain each Plan in compliance with all applicable requirements
of law and regulations, except to the extent the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.15. Lender Meetings. To the extent requested by the Administrative
Agent or the Required Lenders, the Loan Parties will make available a
Responsible Officer (or such other officer as is reasonably acceptable to the
Administrative Borrower and the Administrative Agent) to participate in a
conference call (including a customary question and answer session) with the
Administrative Agent and the Lenders once during each fiscal quarter to be held
at such time as may be agreed to by the Administrative Borrower and the
Administrative Agent.

SECTION 5.16. Maintenance of Trust Funds and Trust Accounts. Each Loan Party
shall deposit in the appropriate Trust Account all applicable Trust Funds in
compliance in all material respects with applicable law, and such Loan Party
shall establish and maintain all of the funding obligations of each of the Trust
Accounts in compliance in all material respects with applicable law.

 

81



--------------------------------------------------------------------------------

SECTION 5.17. Post-Closing Matters. Each Loan Party shall, within the time
periods specified in Schedule 5.17 (as each may be extended by the
Administrative Agent in writing (which writing may take the form of electronic
mail) in its sole discretion) complete such undertakings as are set forth on
Schedule 5.17.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or been terminated and the satisfaction of
all Secured Obligations (other than Unliquidated Obligations), each Borrower
covenants and agrees with the Administrative Agent and the Lenders that:

SECTION 6.01. Indebtedness. The Partnership will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) the Secured Obligations;

(b) Indebtedness existing on the Effective Date and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness with
Indebtedness that does not increase the outstanding principal amount thereof
except by an amount equal to the sum of (i) accrued and capitalized interest
thereon plus (ii) premiums, penalties, fees and reasonable expenses incurred in
connection with such extension, renewal or replacement;

(c) loans and advances from (i) any Loan Party to any other Loan Party, (ii) any
Loan Party to the Partnership made for the purpose of making payments permitted
by Section 6.07, (iii) any Loan Party to any Subsidiary that is not a Loan Party
which Investment is permitted under Section 6.04, and (iv) the General Partner
to any Loan Party, provided that any such loan or advance under this clause
(iv) shall be subordinated to the Secured Obligations on terms reasonably
satisfactory to the Administrative Agent;

(d) Guarantees of any Loan Party of Indebtedness of any other Loan Party or of
any Subsidiary and by any Subsidiary of Indebtedness of any Loan Party or any
other Subsidiary; provided that (i) the Indebtedness so Guaranteed is permitted
by this Section 6.01, (ii) Guarantees by any Loan Party of Indebtedness of any
Subsidiary that is not a Loan Party shall be subject to Section 6.04(c) and
(iii) Guarantees permitted under this Section 6.01(d) shall be subordinated to
the Secured Obligations of the applicable Subsidiary on the same terms as the
Indebtedness so Guaranteed is subordinated to the Secured Obligations;

(e) Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof, except by an amount equal to
the sum of (i) accrued and capitalized interest thereon plus (ii) premiums,
penalties, fees and reasonable expenses incurred in connection with such
extension, renewal or replacement; provided that (x) such Indebtedness (other
than extensions, renewals and replacements permitted above) is incurred prior to
or within one hundred eighty (180) days after such acquisition or the completion
of such construction or improvement and (y) the aggregate principal amount of
Indebtedness permitted by this Section 6.01(e) shall not exceed $10,000,000 at
any time outstanding;

 

82



--------------------------------------------------------------------------------

(f) Seller Subordinated Debt; provided, that (i) such Indebtedness is
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent and (ii) the aggregate amount of such Seller Subordinated
Debt incurred in connection with any Permitted Acquisition does not exceed 25%
of the aggregate consideration for such Permitted Acquisition;

(g) Indebtedness owing to any insurance company in connection with the financing
of any insurance premiums permitted by such insurance company in the ordinary
course of business;

(h) obligations of the Loan Parties or any Subsidiary in respect of performance,
bid, customs, government, appeal and surety bonds, performance and completion
guaranties and similar obligations provided by the Loan Parties or any
Subsidiary, in each case in the ordinary course of business;

(i) Indebtedness of any Loan Party or any Subsidiary in respect of netting
services, overdraft protections and related liabilities in connection with
deposit accounts;

(j) Indebtedness of a type described in clause (g) of the definition of
“Indebtedness” to the extent payment of such Indebtedness is permitted under
Section 6.07;

(k) Indebtedness in respect of any Swap Agreements entered into in the ordinary
course of business to mitigate risk and not for speculative purposes;

(l) unsecured Indebtedness (including Indebtedness under or evidenced by High
Yield Notes) (“Permitted Unsecured Indebtedness”); provided, that with respect
to any such Permitted Unsecured Indebtedness incurred after the Effective Date,
(i) after giving effect to the incurrence of any such Indebtedness on a Pro
Forma Basis, the Loan Parties are in compliance, on a Pro Forma Basis, with the
covenants contained in Section 6.12 recomputed as of the last day of the most
recently ended fiscal quarter of the Partnership for which Financials are
available, as if such Indebtedness had been incurred on the first day of the
relevant period for testing compliance and the Administrative Borrower shall
have delivered to the Administrative Agent no less than five (5) Business Days
prior to the proposed closing thereof (or such shorter period as the
Administrative Agent may agree), a certificate of a Financial Officer to such
effect, (ii) no Default or Event of Default shall have occurred and be
continuing or would result from the incurrence of such Indebtedness, (iii) such
Indebtedness does not mature prior to 181 days after the Stated Maturity Date,
(iv) the terms of such Indebtedness do not require payments of principal (other
than customary mandatory prepayments or redemptions solely as a result of a
change of control, asset sale or similar event) at any time prior to 181 days
after the Stated Maturity Date and (v) such Indebtedness is incurred on market
terms and does not contain any financial maintenance covenants or other terms
that are more restrictive in any material respect to the obligors thereunder
than the terms of this Agreement other than those that are only applicable after
the Stated Maturity Date;

(m) unsecured Indebtedness incurred in favor of (i) a Cemetery Non-Profit in the
ordinary course of business pursuant to the applicable Cemetery Non-Profit
Management Agreement for such Cemetery Non-Profit or (ii) a Person in the
ordinary course of business pursuant to the Exclusive Management Agreement for
such Person;

(n) Indebtedness in the form of earn-outs, non-compete, consulting or other
similar arrangements, and purchase price adjustments, in respect of Permitted
Acquisitions;

 

83



--------------------------------------------------------------------------------

(o) (i) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Subsidiary or Indebtedness attaching to assets
that are acquired as the result of a Permitted Acquisition, in an aggregate
amount not to exceed $1,000,000 at any one time outstanding; provided, that
(x) such Indebtedness existed at the time such Person became a Subsidiary or at
the time such assets were acquired and, in each case, was not created in
anticipation thereof and (y) such Indebtedness is not guaranteed by any Loan
Party or any Subsidiary (other than by any such Person that so becomes a
Subsidiary) and (ii) any refinancing, refunding, renewal or extension of any
such Indebtedness, provided that (x) the principal amount of any such
Indebtedness is not increased above the principal amount thereof outstanding
immediately prior to such refinancing, refunding, renewal or extension, plus
accrued interest, fees and premiums (if any) thereon and reasonable fees and
expenses associated with the refinancing, (y) the direct and contingent obligors
with respect to such Indebtedness are not changed and (z) such Indebtedness
shall not be secured by any assets other than the assets securing the
Indebtedness being renewed, extended or refinanced;

(p) to the extent constituting Indebtedness, Indebtedness consisting of Sale and
Leaseback Transactions permitted by Section 6.10; and

(q) additional Indebtedness in an aggregate principal amount not exceeding
$10,000,000 at any time outstanding.

SECTION 6.02. Liens. The Partnership will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except:

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of any Loan Party or any Subsidiary
existing on the Effective Date and set forth in Schedule 6.02; provided that
(i) such Lien shall not apply to any other property or asset of any Loan Party
or any Subsidiary and (ii) such Lien shall secure only those obligations which
it secures on the Effective Date and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof except by
an amount equal to the sum of (x) accrued and capitalized interest thereon, plus
(y) premiums, penalties, fees and reasonable expenses incurred in connection
with such extension, renewal or replacement;

(d) Liens securing Indebtedness permitted under Section 6.01(e) and Liens
securing accounts payable for the purchase of pre-assembled mausoleums and
crypts; provided, (i) such Liens only serve to secure the payment of
Indebtedness or accounts payable arising under such related obligation,
(ii) such Liens do not encumber any other property or asset of any Loan Party or
any Subsidiary and (iii) except as permitted under Section 6.01(e), the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets;

(e) Liens solely on any cash earnest money deposits made by the Operating
Company or any of its Subsidiaries in connection with any letter of intent or
purchase agreement permitted under Section 6.04;

 

84



--------------------------------------------------------------------------------

(f) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(g) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(h) bankers’ Liens and customary rights of setoff, revocation and chargeback
under deposit or credit card agreements entered into in the ordinary course of
business;

(i) Liens on insurance policies and proceeds thereof securing the financing of
the premiums with respect thereto permitted under Section 6.01(g);

(j) any Lien or other restriction on the use of property (including cash)
deposited in any Trust Fund, to the extent imposed by law or by the terms of the
agreement governing such Trust Fund;

(k) Liens in favor of collecting banks arising under Section 4-208 or
Section 4-210 of the Uniform Commercial Code;

(l) any Lien existing on any property or asset prior to the acquisition thereof
or existing on any property or asset of any Person that becomes a Subsidiary
after the Effective Date prior to the time such Person becomes a Subsidiary;
provided, that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other property or assets of any Loan Party
or any Subsidiary and (iii) such Lien shall secure only those obligations which
it secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof except by
an amount equal to the sum of (x) accrued and capitalized interest thereon, plus
(y) premiums, penalties, fees and reasonable expenses incurred in connection
with such extension, renewal or replacement;

(m) licenses, leases, subleases or easements granted to third Persons in the
ordinary course of business not interfering in any material respect with the
business of any Loan Party or Subsidiary or materially impairing the value of
the related property; and

(n) additional Liens not otherwise permitted above so long as the aggregate
principal amount of the Indebtedness and other obligations subject to such Liens
does not at any time exceed $2,500,000.

SECTION 6.03. Fundamental Changes and Dispositions.

(a) The Partnership will not, and will not permit any Subsidiary to, merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, or make any Disposition of (in one transaction or in a
series of transactions) any of its assets, or any of the Equity Interests of any
of its Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that:

(i) if at the time thereof and immediately after giving effect thereto no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, (A) any Person may merge into any Borrower in a transaction in
which a Borrower is the surviving Person and (B) any Person may merge into any
Loan Party (other than the Partnership) in a transaction in which such Loan
Party is the surviving Person;

 

85



--------------------------------------------------------------------------------

(ii) if at the time thereof and immediately after giving effect thereto no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, any Subsidiary may merge into a Loan Party in a transaction in
which the surviving entity is such Loan Party (provided that any such merger
involving (A) the Partnership must result in the Partnership as the surviving
Person and (B) a Borrower must result in a Borrower as the surviving Person);

(iii) any Subsidiary that is not a Loan Party may merge with or into any other
Subsidiary that is not a Loan Party;

(iv) if at the time thereof and immediately after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, any Subsidiary may liquidate or dissolve if (a) the
Partnership determines in good faith that such liquidation or dissolution is in
the best interest of the Partnership and its Subsidiaries and is not
disadvantageous to the Lenders in any material respect and (b) if such
Subsidiary is a Loan Party, any assets or business of such Subsidiary not
otherwise disposed of or transferred in accordance with this Section 6.03 or, in
the case of any such business, discontinued, shall be transferred to, or
otherwise owned or conducted by, a Loan Party immediately after giving effect to
such liquidation or dissolution;

(v) to the extent constituting a sale, transfer, lease or other Disposition, the
Loan Parties and their Subsidiaries may make Dispositions consisting of
(a) Liens permitted by Section 6.02, (b) Restricted Payments permitted by
Section 6.07, (c) Investments permitted by Section 6.04 or (d) Sale and
Leaseback Transactions permitted by Section 6.10;

(vi) any Loan Party and any Subsidiary may consummate any Permitted Disposition;

(vii) any Loan Party and any Subsidiary may consummate Dispositions of real
property which Disposition is not otherwise permitted under Section 6.03(a)(vi),
together with the related incidental personal property; provided, that, (A) at
the time of such Disposition, no Default or Event of Default shall exist or
would result therefrom, (B) the aggregate book value of all such property
Disposed of under this Section 6.03(a)(vii) in any Fiscal Year does not exceed
$10,000,000, (3) at least 75% of the consideration for such Disposition consists
of cash and (4) the purchase price for such property shall be paid to such Loan
Party or such Subsidiary in cash and any Investments permitted by
Section 6.04(j);

(viii) any Loan Party and any Subsidiary may enter into licenses of intellectual
property or other technology in the ordinary course of business;

(ix) the Loan Parties and the Subsidiaries may consummate the Effective Date
Contemplated Dispositions;

(x) Dispositions of assets acquired pursuant to a Permitted Acquisition
consummated within eighteen (18) months prior to the date of the proposed
Disposition to the extent that the assets to be Disposed of were incidental to
such Permitted Acquisition

 

86



--------------------------------------------------------------------------------

and are not necessary in or material to the business of Loan Parties; provided,
that the aggregate value of the assets Disposed of from any Permitted
Acquisition shall not exceed 10% (or such greater amount as the Administrative
Agent may agree, not to exceed 25%) of the aggregate consideration paid in
connection with such Permitted Acquisition;

(xi) any Loan Party and any Subsidiary may also Dispose of assets with a book
value that, together with the book value of all other property of the Loan
Parties and its Subsidiaries previously Disposed of as permitted by this
Section 6.03(a)(xi) during any Fiscal Year, does not exceed $10,000,000; and

(xii) any Subsidiary may enter into any merger, amalgamation or consolidation
the sole purpose of which is to effect a Disposition permitted by this
Section 6.03 or a Permitted Acquisition; provided, that, in the case of a
Permitted Acquisition, if such Subsidiary is a Loan Party, then the surviving
Person in such transaction (to the extent not such Subsidiary) must be or become
a Loan Party which assumes or has assumed or acquired all of the property and
assets of such Subsidiary;

provided that (x) any such merger or consolidation involving a Person that is
not a wholly-owned Subsidiary immediately prior to such merger or consolidations
shall not be permitted unless it is also permitted by Section 6.04 and (y) all
Dispositions to Persons other than Loan Parties or Subsidiaries permitted hereby
shall be made for fair value.

(b) The Partnership will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Partnership and its Subsidiaries on the Effective Date and
businesses reasonably related, complementary or ancillary thereto.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Partnership will not, and will not permit any Subsidiary to, purchase, hold or
acquire (including pursuant to any merger or consolidation with any Person that
was not a wholly owned Subsidiary prior to such merger or consolidation) any
Equity Interest, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any Person or any assets of any other Person constituting a business unit (each
of the foregoing, an “Investment”), except:

(a) cash and Cash Equivalents;

(b) Permitted Acquisitions;

(c) (i) Investments by the Partnership and its Subsidiaries existing on the
Effective Date in the Equity Interests of its Subsidiaries, (ii) additional
Investments by any Loan Party or any Subsidiary in any Loan Party (including
Subsidiaries formed in accordance with Section 6.04(m)), (iii) Investments by
any Subsidiary that is not a Loan Party in any other Subsidiary that is not a
Loan Party, (iv) Investments by Loan Parties in Subsidiaries that are not Loan
Parties and (v) Investments in the form of loans and advances permitted under
Section 6.01(c); provided, that not more than an aggregate amount of $1,000,000
in Investments may be made and remain outstanding, at any time, by Loan Parties
to Subsidiaries which are not Loan Parties;

 

87



--------------------------------------------------------------------------------

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors or from account
debtors in settlement of delinquent accounts to the extent reasonably necessary
in order to prevent or limit loss;

(e) Guarantees constituting Indebtedness permitted by Section 6.01;

(f) non-economic Equity Interest in the Archdiocese Holdco, on the terms set
forth in the Operating Agreement, in the form of Exhibit F to the Archdiocese
Lease, between the Archdiocese and one or more of the Loan Parties (as amended,
restated, modified or supplemented from time to time, in each case in a manner
which could not reasonably be expected to be adverse in any material respect to
the interests of the Administrative Agent or the Lenders);

(g) loans and advances to officers and employees of the General Partner, any
Loan Party or any Subsidiary, in each case incurred in the ordinary course of
business, in an aggregate outstanding principal amount for all such loans and
advances not to exceed $500,000 at any time (determined without regard to any
write-downs or write-offs of such loans and advances);

(h) Investments existing on the Effective Date and set forth on Schedule 6.04;

(i) Investments by any Loan Party in Swap Agreements permitted under
Section 6.01(k);

(j) Investments arising directly out of the receipt by any Loan Party or any
Subsidiary of non-cash consideration for any Disposition permitted under
Section 6.03;

(k) Investments of Trust Funds, and interest and other earnings thereon, in
accordance with Section 6.13;

(l) Investments of any Person in existence at the time such Person becomes a
Subsidiary (other than in Subsidiaries of any such Person); provided that such
Investment was not made in connection with or in anticipation of such Person
becoming a Subsidiary;

(m) Investments in the form of creation of newly formed wholly-owned
Subsidiaries so long as, in each case, (i) prompt written notice of the creation
of such Subsidiary is given to the Administrative Agent and (ii) all actions
required under the Collateral and Guaranty Agreement and Section 5.11 are taken
with respect to such Subsidiary;

(n) advances by the Loan Parties and Subsidiaries to suppliers which advances
are made in the ordinary course of business for the purpose of prepaying
purchases of inventory;

(o) Investments in (i) a Cemetery Non-Profit in the ordinary course of business
pursuant to the Cemetery Non-Profit Management Agreement for such Cemetery
Non-Profit and (ii) a Person in the ordinary course of business pursuant to the
applicable Exclusive Management Agreement for such Person;

(p) Guarantees (other than Guarantees constituting Indebtedness) and
indemnification obligations incurred in the ordinary course of business or
pursuant to a transaction that is permitted under this Agreement;

 

88



--------------------------------------------------------------------------------

(q) Investments in the form of the Permitted Wisconsin Acquisition on terms
substantially similar to those described to the Administrative Agent prior to
the Effective Date (with such changes as may be reasonably acceptable to the
Administrative Agent) subject to (i) no Default or Event of Default shall have
occurred and be continuing or would arise after giving effect thereto, including
on a Pro Forma Basis, (ii) delivery to the Administrative Agent of copies of all
appraisals completed in connection with such acquisition, if any, (iii) all
actions required to be taken with respect to such acquired or newly formed
Subsidiary under Section 5.11 shall have been, or will be timely, taken,
(iv) compliance, on a Pro Forma Basis, with the covenants contained in
Section 6.12 recomputed as of the last day of the most recently ended fiscal
quarter of the Partnership for which Financials are available, as if the
Permitted Wisconsin Acquisition (and any related incurrence of Indebtedness) had
occurred on the first day of the Measurement Period ended on such day, and
(v) the Administrative Borrower shall have delivered to the Administrative Agent
no less than one (1) Business Day prior to the proposed closing date thereof (or
such shorter period as the Administrative Agent may agree to in its sole
discretion), a certificate of a Financial Officer certifying that all of the
applicable requirements set forth in this Section 6.04(q) have been satisfied or
will be satisfied on or prior to the consummation of such acquisition (it being
acknowledged that the acquisitions described in clauses (a) and (b) of the
definition of “Permitted Wisconsin Acquisition” may be consummated on different
dates);

(r) Investments for aggregate consideration not to exceed $10,000,000 in any
Fiscal Year consisting of the acquisition of fee or leasehold interests in
Undeveloped Real Property (or the acquisition of one hundred percent (100%) of
the Equity Interests of a Person that has no material assets other than fee or
leasehold interests in Undeveloped Real Property, no business other than the
ownership of such interests and no material liabilities other than those related
to such interests), in each case, for the purpose of developing and operating a
cemetery, crematory or funeral home at such Undeveloped Real Property (including
in connection with the expansion of an existing cemetery, crematory or funeral
home owned or managed by a Borrower); and

(s) any other Investment so long as the aggregate amount of all such Investments
does not exceed $5,000,000 at any time.

SECTION 6.05. Swap Agreements. The Partnership will not, and will not permit any
of its Subsidiaries to, enter into any Swap Agreement, except Swap Agreements
entered into in the ordinary course of business in order to manage risks
associated with liabilities, commitments, Investments, assets or property held
or reasonably anticipated and not for speculative purposes or taking a “market
view” and that do not contain any provision exonerating a non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party.

SECTION 6.06. Transactions with Affiliates. The Partnership will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Partnership or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Loan Parties and their wholly owned
Subsidiaries not involving any other Affiliate, (c) transactions permitted
pursuant to this Agreement, including any Investment permitted by Section 6.04
and any Restricted Payment permitted by Section 6.07, (d) the payment of
consulting or other fees to any Loan Party in the ordinary course of business,
(e) the payment of customary fees to non-officer directors (or equivalents) of
the General Partner, (f) customary director, officer and employee compensation
(including bonuses) and other customary benefits (including

 

89



--------------------------------------------------------------------------------

retirement, health, stock option and other benefit plans) and indemnification
arrangements in each case incurred or entered into in the ordinary course of
business, (g) the Loan Parties may enter into transactions with directors,
officers and employees of the General Partner and the Loan Parties in the
ordinary course of business so long as (i) any such material transaction has
been approved by the board of directors or other applicable governing bodies of
such Loan Parties and (ii) if such transaction involves $500,000 or more (other
than transactions permitted under Section 6.06(f)), then the Administrative
Borrower shall provide a certificate of a Responsible Officer certifying to the
Administrative Agent that the board of directors or other applicable governing
body has approved such transaction, (h) the Loan Parties may perform their
respective obligations under (A) the Common Unit Purchase Agreement, dated as of
May 19, 2014, between the Partnership and American Cemeteries Infrastructure
Investors, LLC, (B) the Omnibus Agreement, dated as of September 20, 2004, as
amended as of January 24, 2011, among certain Loan Parties and certain of their
Affiliates, and (C) the Assignment Agreement, dated as of September 20, 2004,
between McCown De Leeuw & Co. IV, L.P. and the Partnership, (i) payments to the
General Partner for the purpose of paying ordinary course business expenses of
the General Partner in an aggregate amount in any Fiscal Year not to exceed
$1,000,000, (j) transactions entered into in the ordinary course of business
between or among the Loan Parties and their Subsidiaries and (A) a Cemetery
Non-Profit pursuant to the Cemetery Non-Profit Management Agreement for such
Cemetery Non-Profit or (B) a Person pursuant to the Exclusive Management
Agreement for such Person, and (k) the issuance or sale of Equity Interests that
are not Disqualified Equity Interests to an Affiliate so long as such issuance
or sale does not result in a Change in Control. In no event shall any
management, consulting or similar fee be paid or payable by the Partnership or
any of its Subsidiaries to any Affiliate, except as specifically provided in
this Section 6.06.

SECTION 6.07. Restricted Payments. The Partnership will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Partnership may declare
and pay dividends and distributions with respect to its Equity Interests payable
solely in the form of additional Equity Interests that are not Disqualified
Equity Interests, (b) Subsidiaries may declare and pay dividends and
distributions ratably with respect to their Equity Interests, (c) as long as no
Event of Default exists or would result therefrom, the Partnership may declare
and pay regularly scheduled quarterly distributions to its general and limited
partners pursuant to the Partnership Agreement as in effect on the Effective
Date, and pay amounts related to the distribution equivalent rights granted to
directors, officers, employees or independent contractors of the General
Partner, any Loan Party or any Subsidiary under the Partnership’s equity
incentive plans and (d) as long as no Event of Default exists or would result
therefrom, the Partnership may make Restricted Payments the proceeds of which
will be used to repurchase, retire, or otherwise acquire the Equity Interests of
the Partnership from directors, officers, employees or independent contractors
of the General Partner, any Loan Party or any Subsidiary (or their estate,
heirs, family member, spouse and/or former spouse), in each case, in connection
with the resignation, termination, death or disability of any such directors,
officers, employees or independent contractors in an aggregate amount not to
exceed $3,000,000 during any Fiscal Year.

SECTION 6.08. Restrictive Agreements. The Partnership will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Partnership or any Subsidiary
to create, incur or permit to exist any Lien upon any of its property or assets
to secure the Obligations, or (b) the ability of any Subsidiary to pay dividends
or other distributions with respect to holders of its Equity Interests or to
make or repay loans or advances to the Partnership or any other Subsidiary or to
Guarantee Indebtedness of the

 

90



--------------------------------------------------------------------------------

Partnership or any other Subsidiary; provided, that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by any Loan Document or
the High Yield Documents or any Permitted Unsecured Indebtedness Document,
(ii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Loan Party, a Subsidiary or
other assets or properties of any Loan Party or any Subsidiary pending such
sale, provided such restrictions and conditions apply only to the Loan Party,
Subsidiary, asset or property that is to be sold and such sale is permitted
hereunder (or, if such sale is not permitted hereunder, such sale shall be
subject to the prior repayment in full in cash of the Loans and all other
Obligations (other than Unliquidated Obligations) and the termination of the
Commitments and the termination of all outstanding Letters of Credit (unless the
LC Exposure related thereto has been Cash Collateralized)), (iii) clause (a) of
the foregoing shall not apply to restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and (iv) clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof.

SECTION 6.09. Amendment of Partnership Units and Organizational Documents;
Prepayments of Indebtedness; Amendments of Indebtedness. The Partnership will
not, and will not permit any Subsidiary to:

(a) amend or modify, or permit the amendment or modification of, any provision
of any Partnership Common Unit or Partnership Subordinated Unit (including,
without limitation, any certificate of designation relating thereto) in a manner
that could reasonably be expected to be adverse in any material respect to the
interests of the Administrative Agent or the Lenders;

(b) amend modify or change in any way adverse to the interests of the
Administrative Agent or the Lenders in any material respect the Partnership
Agreement, the GP Agreement or any other Loan Party’s organizational documents,
or enter into any new organizational document, which could reasonably be
expected to be adverse in any material respect to the interests of the
Administrative Agent or the Lenders; provided, that, the foregoing clause shall
not restrict (i) the ability of Partnership or the General Partner to amend the
Partnership Agreement or the GP Agreement, respectively, to authorize the
issuance of Equity Interests otherwise permitted pursuant to the terms of this
Agreement, or (ii) the ability of the Partnership to amend its organizational
documents to adopt customary takeover defenses for a public company, such as
classification of its board of directors, requirements for notice of acquisition
of shares and other similar measures;

(c) make (or give any notice in respect of) any voluntary or optional payment or
prepayment on or redemption, repurchase or acquisition for value of (including,
without limitation, by way of depositing with the trustee with respect thereto
or any other Person, money or securities before due for the purpose of paying
when due), or any prepayment or redemption (except as expressly required under
the terms of the relevant agreement) as a result of any asset sale, change of
control or similar event of any Permitted Unsecured Indebtedness, or, after the
incurrence or issuance thereof, any Seller Subordinated Debt; provided, that
High Yield Notes and any other Permitted Unsecured Indebtedness may be prepaid
with the proceeds of any Permitted Unsecured Indebtedness; or

(d) amend, modify or change in any way adverse to the interests of the
Administrative Agent or the Lenders in any material respect any Seller
Subordinated Debt, any High Yield Document or any Permitted Unsecured
Indebtedness Document, including, without limitation, any such amendment,
modification or change that causes or requires in any manner any Loan Party or
any Subsidiary to make a mandatory prepayment of any such Indebtedness.

 

91



--------------------------------------------------------------------------------

SECTION 6.10. Sale and Leaseback Transactions. The Partnership will not, nor
shall it permit any Subsidiary to, create, incur, assume or suffer to exist any
obligations as lessee for the rental or hire of real or personal property in
connection with any Sale and Leaseback Transaction except (a) the Sale and
Leaseback Transactions existing on the Effective Date and set forth in Schedule
6.10 and (b) so long as no Event of Default exists or would result therefrom, up
to $10,000,000 of other Sale and Leaseback Transactions over the term of this
Agreement.

SECTION 6.11. Accounting Changes; Fiscal Year. The Partnership will not, and
will not permit any Subsidiary to:

(a) make any material change in any accounting policies or reporting practices,
except as required by GAAP or approved by the Administrative Agent in its
reasonable discretion; or

(b) change its Fiscal Year from the basis in effect on the Effective Date.

SECTION 6.12. Financial Covenants.

(a) Maximum Consolidated Leverage Ratio. The Partnership will not permit the
Consolidated Leverage Ratio as of the last day of any fiscal quarter, commencing
on September 30, 2016, determined for the period of four (4) consecutive fiscal
quarters ending on such date, to be greater than 4.00:1.00; provided, that, upon
written notice by the Administrative Borrower to the Administrative Agent
pursuant to a certificate of a Responsible Officer on or prior to the last day
of the fiscal quarter in which any Designated Acquisition occurs (or, if such
Designated Acquisition is comprised of more than one Permitted Acquisition, the
fiscal quarter in which the last such Permitted Acquisition comprising such
Designated Acquisition is consummated) (i) stating that the Administrative
Borrower is making an election to increase the Consolidated Leverage Ratio and
(ii) certifying that the Administrative Borrower or another Loan Party has made
a Designated Acquisition subsequent to the last day of the immediately preceding
fiscal quarter and describing such Designated Acquisition in reasonable detail,
then, as of the last day of the fiscal quarter in which such Designated
Acquisition occurs, and as of the last day of the immediately succeeding fiscal
quarter, such ratio may be greater than 4.00:1.00, but in no event greater than
4.25:1.00.

(b) Minimum Consolidated Debt Service Coverage Ratio. The Partnership will not
permit the Consolidated Debt Service Coverage Ratio as of the last day of any
fiscal quarter, commencing on September 30, 2016, determined for the period of
four (4) consecutive fiscal quarters ending on such date, to be less than
2.50:1.00.

SECTION 6.13. Trust Funds. The Partnership will not, and will not permit any
Subsidiary to, except in accordance with reasonable business practices and in
accordance in all material respects with applicable law, (a) withdraw or
otherwise remove any monies or other assets (whether principal, interest or
other earnings) from any Trust Account or (b) make any investments of Trust
Funds or interest or earnings thereon.

SECTION 6.14. Holding Company. The Partnership will not (a) engage in any
business or activity, other than those of a holding company and activities
incidental thereto, (b) own any significant assets (other than (i) the Equity
Interests in the Operating Company, (ii) any intercompany loan permitted to be
made by it pursuant to Section 6.04, (iii) cash to be loaned,

 

92



--------------------------------------------------------------------------------

dividended, contributed and/or otherwise promptly applied for purposes not
otherwise prohibited by this Agreement, and (iv) other assets used or held in
connection with the performance of activities permitted to be conducted by the
Partnership), or (c) have any material liabilities (other than (i) those
liabilities for which it is responsible under this Agreement, the Partnership
Agreement, the other Loan Documents, the High Yield Documents to which it is a
party or any Permitted Unsecured Indebtedness Documents to which it is a party,
any intercompany loan permitted to be incurred by it pursuant to Section 6.01
and any other Indebtedness permitted to be incurred by the Partnership pursuant
to Section 6.01, (ii) liabilities in respect of the Guarantee of leases and
contracts of the Loan Parties entered into the ordinary course of business or in
connection with any Permitted Acquisition or any Disposition permitted under
Section 6.03, and (iv) liabilities in respect of the Guarantee of the Loan
Parties’ trusting obligations described in Section 5.16 (including Guarantees in
favor of the applicable regulatory authorities to maintain the financial
condition of the applicable Loan Parties); provided, however, the restrictions
contained above shall not prohibit (or be construed to prohibit) the Partnership
from conducting administrative and other ordinary course “holding company”
activities necessary or desirable in connection with the operation of the
business and activities of the Loan Parties through the Loan Parties.

SECTION 6.15. Anti-Corruption Laws. The Partnership will not, and will not
permit any Subsidiary to, use the proceeds of any Loan, directly or indirectly,
in violation of any law or regulation referred to in Section 3.20, Section 3.21
or Section 3.22 or to fund any activities in any Sanctioned Country or with any
Sanctioned Person.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) any Loan Party shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Loan Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article
VII) payable under this Agreement or any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of three (3) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect or misleading in any material
respect when made or deemed made;

(d) any Loan Party or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.01, Section 5.02,
Section 5.03 (with respect to the existence of the Partnership and the other
Loan Parties), Section 5.06, Section 5.08, Section 5.11, Section 5.16 or in
Article VI;

 

93



--------------------------------------------------------------------------------

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article VII) or any other Loan Document, and such failure
shall continue unremedied for a period of thirty (30) days after the earlier of
(i) notice thereof from the Administrative Agent to the Administrative Borrower
(which notice will be given at the request of any Lender) and (ii) a Responsible
Officer has obtained knowledge thereof;

(f) any Loan Party or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or other Disposition of, or
casualty loss or damage to, the property or assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party or any Subsidiary (other than an Immaterial
Subsidiary) or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Loan Party or
any Subsidiary (other than an Immaterial Subsidiary) or for a substantial part
of its assets, and, in any such case, such proceeding or petition shall continue
undismissed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered;

(i) any Loan Party or any Subsidiary (other than an Immaterial Subsidiary) shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article VII, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Loan
Party or any Subsidiary (other than an Immaterial Subsidiary) or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) any Loan Party or any Subsidiary (other than an Immaterial Subsidiary) shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of the Threshold Amount (to the extent not adequately covered by
insurance as to which a solvent and unaffiliated insurer has been notified of
the potential claim and does not dispute coverage), shall be rendered against
any Loan Party or any Subsidiary or any combination thereof and the same shall
remain undischarged for a period of sixty (60) consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach

 

94



--------------------------------------------------------------------------------

or levy upon any assets of any Loan Party or any Subsidiary to enforce any such
judgment or any Loan Party or any Subsidiary shall fail within sixty (60) days
to discharge one or more non-monetary judgments or orders which, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect, which judgments or orders, in any such case, are not stayed on appeal or
otherwise being appropriately contested in good faith by proper proceedings
diligently pursued;

(l) (i) an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect or (ii) any Loan Party or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its Withdrawal Liability under Section 4021
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount;

(m) a Change in Control shall occur;

(n) [Reserved];

(o) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
or any Subsidiary shall challenge the enforceability of any Loan Document or
shall assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);

(p) any Collateral Document shall for any reason fail to create a valid and
perfected first priority Lien on any material portion of the Collateral
purported to be covered thereby, except as permitted by the terms of any Loan
Document; or

(q) (i) the subordination provisions of any Subordinated Indebtedness Documents
shall, in whole or in part, terminate, cease to be effective or cease to be
legally valid, binding and enforceable against any holder of the Subordinated
Indebtedness; or (ii) any Loan Party shall, directly or indirectly, disavow or
contest in any manner (A) the effectiveness, validity or enforceability of any
such subordination provisions, (B) that such subordination provisions exist for
the benefit of the Administrative Agent, the Issuing Bank or the Lenders or
(C) that all payments of principal of, or interest on, the Subordinated
Indebtedness, or realized from the liquidation of any property of any Loan
Party, shall be subject to any such subordination provisions;

then, and in every such event (other than an event with respect to any Loan
Party described in clause (h) or (i) of this Article VII), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the
Administrative Borrower, take either or both of the following actions, at the
same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
Secured Obligations of the Loan Parties accrued hereunder and under the other
Loan Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Loan Parties; and in case of any event with respect to the Loan Parties
described in clause (h) or (i) of this Article VII, the Commitments shall
automatically terminate and

 

95



--------------------------------------------------------------------------------

the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other Secured Obligations accrued hereunder and under
the other Loan Documents, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Loan Parties. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, exercise any rights and remedies provided
to the Administrative Agent under the Loan Documents or at law or equity,
including all remedies provided under the UCC.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. The provisions of this Article VIII are
solely for the benefit of the Administrative Agent, the Lenders and the Issuing
Bank, and the Loan Parties shall not have rights as a third party beneficiary of
any of such provisions.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Loan Parties or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or Event of
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated by the
Loan Documents that the Administrative Agent is required to exercise in writing
as directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02); provided that, the Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Loan Document
or applicable law, including for the avoidance of doubt any action that may be
in violation of the automatic stay under any applicable law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any applicable law, and (c) except as expressly set forth in the
Loan Documents, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Loan Parties or any Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct (as determined by a final non-appealable order
of a court of competent jurisdiction). The Administrative Agent shall be deemed
not to have knowledge of any Default or Event of Default unless and until
written notice thereof is given to the Administrative Agent by the
Administrative Borrower or a Lender, and the Administrative Agent shall not be

 

96



--------------------------------------------------------------------------------

responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or in connection with any Loan Document, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
(v) the creation, perfection or priority of Liens on the Collateral or the
existence of the Collateral or (vi) the satisfaction of any condition set forth
in Article IV or elsewhere in any Loan Document, other than to confirm receipt
of items expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for any Loan Party), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Administrative Borrower. Upon
any such resignation, the Required Lenders shall have the right, in consultation
with the Administrative Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Loan Parties to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Administrative
Borrower and such successor. After the Administrative Agent’s resignation
hereunder, the provisions of this Article VIII and Section 9.03 shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding

 

97



--------------------------------------------------------------------------------

commercial loans in the ordinary course of its business and has, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement as a Lender, and to
make, acquire or hold Loans hereunder. Each Lender shall, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Loan Parties and their Affiliates) as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder and in deciding whether or to the extent to
which it will continue as a lender or assign or otherwise transfer its rights,
interests and obligations hereunder.

None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Co-Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Syndication Agent or Co-Documentation Agent, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code. Each Lender authorizes the Administrative Agent to
enter into each of the Collateral Documents to which it is a party and to take
all action contemplated by such documents. Each Lender agrees that no Secured
Party (other than the Administrative Agent) shall have the right individually to
seek to realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Secured Parties upon the terms
of the Collateral Documents. In the event that any Collateral is hereafter
pledged by any Person as collateral security for the Secured Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties. The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) as described in Section 9.02(d);
(ii) as permitted by, but only in accordance with, the terms of the applicable
Loan Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto. Upon any sale or
transfer of assets constituting Collateral which is permitted pursuant to the
terms of any Loan Document, or consented to in writing by the Required Lenders
or all of the Lenders, as applicable, and upon at least five (5) Business Days’
(or such shorter period of time as the Administrative Agent may otherwise agree)
prior written request

 

98



--------------------------------------------------------------------------------

by the Administrative Borrower to the Administrative Agent, the Administrative
Agent shall (and is hereby irrevocably authorized by the Lenders to) execute
such documents as may be necessary to evidence the release of the Liens granted
to the Administrative Agent for the benefit of the Secured Parties herein or
pursuant hereto upon the Collateral that was sold or transferred; provided,
however, that (i) the Administrative Agent shall not be required to execute any
such document on terms which, in the Administrative Agent’s opinion, would
expose the Administrative Agent to liability or create any obligation or entail
any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Secured Obligations or any Liens upon (or obligations of any Loan
Party or any Subsidiary in respect of) all interests retained by any Loan Party
or any Subsidiary, including (without limitation) the proceeds of the sale, all
of which shall continue to constitute part of the Collateral.

In case of the pendency of any bankruptcy, insolvency, receivership or other
similar proceeding or any other judicial proceeding relative to any Loan Party,
the Administrative Agent (irrespective of whether the principal of any Loan or
the LC Exposure shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Loan Parties) shall be entitled and empowered
(but not obligated) by intervention in such proceeding or otherwise (a) to file
and prove a claim for the whole amount of the principal and interest owing and
unpaid in respect of the Loans, LC Exposure and all other Secured Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Bank and
the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Bank and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Bank and the Administrative Agent under
Section 2.11 and Section 9.03) allowed in such judicial proceeding; and (b) to
collect and receive any monies or other property payable or deliverable on any
such claims and to distribute the same, and, in the case of each of clauses (a)
and (b) of this paragraph, any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and Issuing Bank to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders and
the Issuing Bank, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 2.11 and Section 9.03.

The Administrative Agent, on behalf of itself and the Secured Parties (acting in
accordance with the terms of this Agreement or otherwise at the direction of the
Required Lenders), shall have the right to credit bid and purchase for the
benefit of the Administrative Agent and the other Secured Parties all or any
portion of the Collateral at any sale thereof conducted by the Administrative
Agent under the provisions of the UCC, including pursuant to Sections 9-610 or
9-620 of the UCC, at any sale thereof conducted under the provisions of the
Bankruptcy Code, including Section 363 thereof, or a sale under a plan of
reorganization, or at any other sale or foreclosure conducted by the
Administrative Agent (whether by judicial action or otherwise) in accordance
with applicable law. Each Lender hereby agrees that, except as otherwise
provided in any Loan Documents or with the written consent of the Administrative
Agent and the Required Lenders, it will not take any enforcement action,
accelerate obligations under any Loan Documents, or exercise any right that it
might otherwise have under applicable law to credit bid at foreclosure sales,
UCC sales or other similar dispositions of the Collateral.

 

99



--------------------------------------------------------------------------------

No Secured Party that is party to a Treasury Services Agreement or Swap
Agreement that obtains the benefits of Section 2.18(b) or any Collateral with
respect to the related Treasury Services Obligations or Swap Obligations, as
applicable, by virtue of the provisions hereof or of any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article X to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Treasury Services Agreements or Swap Agreements unless the
Administrative Agent has received written notice of such Treasury Services
Agreements or Swap Agreements, as applicable, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Secured Party.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices; Effectiveness; Electronic Communication.

(a) Notices. Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to Section 9.01(b)), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or electronic mail, as follows:

(i) if to the Partnership or any other Loan Party, to it at c/o StoneMor
Operating LLC, 3600 Horizon Blvd., Suite 100, Trevose, Pennsylvania 19053,
Attention of Sean P. McGrath (Telecopy No. (215) 826-2929; Telephone No.
(215) 826-2836; email smcgr@stonemor.com), with a copy to Blank Rome LLP, One
Logan Square, 130 N. 18th Street, Philadelphia, PA 19103-6998, Attention of
Lewis J. Hoch (Telecopy No. (215) 832-5542; Telephone No. (215) 569-5542; email
Hoch@BlankRome.com);

(ii) if to the Administrative Agent, to Capital One, National Association, 299
Park Avenue, New York, New York 10171, Attention of Thomas Kornobis (Telecopy
No. (888) 246-3710; Telephone No. (646) 836-5268; email
Thomas.Kornobis@capitalone.com), with a copy to Hunton & Williams LLP,
Riverfront Plaza – East Tower, 951 East Byrd Street, Richmond, Virginia 23219,
Attention of Eric J. Nedell (Telecopy No. (804) 343-4863; Telephone No.
(804) 787-8078; email enedell@hunton.com);

(iii) if to the Issuing Bank, to it at Capital One, National Association, Letter
of Credit Operations, 301 West 11th Street, 3rd Floor, Wilmington, Delaware
19801, Attention of Glenie Mathues (Telecopy No. (646) 589-9554; Telephone No.
(302) 576-0722; email Glenie.Mathues@capitalone.com);

(iv) if to the Swingline Lender, to it at Capital One, National Association, 299
Park Avenue, New York, New York 10171, Attention of Thomas Kornobis (Telecopy
No. (888) 246-3710; Telephone No. (646) 836-5268; email
Thomas.Kornobis@capitalone.com); and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

 

100



--------------------------------------------------------------------------------

(b) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that, the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II if such Lender or the
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Administrative Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that, approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that, if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF ANY
MATERIALS OR INFORMATION PROVIDED BY OR ON BEHALF OF THE BORROWERS OR THE
ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM ANY MATERIALS OR INFORMATION PROVIDED BY OR ON BEHALF OF THE
BORROWERS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH ANY MATERIALS OR INFORMATION PROVIDED BY OR
ON BEHALF OF THE BORROWER OR THE PLATFORM. In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Loan Party, any Lender, the Issuing Bank or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of any Borrower’s or the Administrative
Agent’s transmission of any materials or information provided by or on behalf of
any Borrower through the internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Loan Party, any
Lender, the Issuing Bank or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

101



--------------------------------------------------------------------------------

SECTION 9.02. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted under Section 9.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.

(b) Neither this Agreement, any other Loan Document, nor any provision hereof or
thereof, may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrowers and the Required Lenders or
by the Borrowers and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall:

(i) increase the Commitment of any Lender without the written consent of such
Lender;

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly affected thereby;

(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby,

(iv) change Section 2.18(b) or Section 2.18(d) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender;

(v) change any of the provisions of this Section 9.02 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

(vi) release either (A) the Partnership or (B) all or substantially all of the
Subsidiary Guarantors, in each case, from its or their obligations under the
Guaranty and Collateral Agreement without the written consent of each Lender;

(vii) except as provided in Section 9.02(d) or in any Collateral Document,
release all or substantially all of the Collateral, without the written consent
of each Lender;

 

102



--------------------------------------------------------------------------------

(viii) contractually subordinate the Lien securing the Secured Obligations to
any other obligations or Indebtedness (other than obligations or Indebtedness
that are secured by Liens permitted under Section 6.02), without the written
consent of each Lender; or

(ix) waive any of the conditions set forth in Section 4.01 or Section 4.02 in
connection with the funding of the Loans on the Effective Date, without the
written consent of each Lender;

provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be (it being understood that any change to Section 2.21 shall require the
consent of the Administrative Agent, the Issuing Bank and the Swingline Lender)
and (y) only the consent of the parties to the Fee Letter shall be required to
amend, modify or supplement the terms thereof.

(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrowers (x) to add one or
more credit facilities to this Agreement and to permit extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Revolving Loans and the accrued interest and fees in respect
thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders.

(d) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all the Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Unliquidated Obligations), and the Cash
Collateralization of all Unliquidated Obligations in a manner satisfactory to
the Administrative Agent, (ii) constituting property being sold or disposed of
if the Administrative Borrower certifies to the Administrative Agent that the
sale or disposition is made in compliance with the terms of this Agreement (and
the Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property leased to the Borrowers or any
Subsidiary under a lease which has expired or been terminated in a transaction
permitted under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII. Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral.

(e) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Administrative Borrower may elect to replace a Non-Consenting Lender as a Lender
party to this Agreement, provided that, concurrently with such replacement,
(i) another bank or other entity which is reasonably satisfactory to the
Administrative Borrower and the Administrative Agent shall agree, as of such
date, to purchase for cash the Loans and other Obligations due to the
Non-Consenting Lender pursuant to an Assignment and Assumption and to

 

103



--------------------------------------------------------------------------------

become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of Section 9.04(b) and (ii) the Borrowers shall pay
to such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrowers hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Section 2.15 and Section 2.17, and (2) an amount, if any, equal to
the payment which would have been due to such Lender on the day of such
replacement under Section 2.16 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender.

(f) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

(a) The Borrowers shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, but limited to no more than one counsel and, if applicable, one local
counsel in each applicable jurisdiction) in connection with the syndication and
distribution (including, without limitation, via the internet or through a
Platform) of the credit facility provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender) in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and any other Loan Document,
including its rights under this Section 9.03, or (B) in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Borrowers shall indemnify the Administrative Agent (or any sub-agent
thereof), the Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
or proposed use of the proceeds therefrom (including any refusal by the Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Partnership
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Partnership or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation,

 

104



--------------------------------------------------------------------------------

investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Loan Party or any of its Subsidiaries, and regardless of whether any Indemnitee
is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee or (y) arise
out of claims or disputes between two or more Indemnitees (other than with
respect to an Indemnitee acting in its capacity as Administrative Agent, Joint
Lead Arranger, Syndication Agent, Co-Documentation Agent, Issuing Bank or
similar role) and that does not involve an act or omission by any Loan Party or
any Subsidiary. This Section 9.03(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.

(c) To the extent that the Borrowers fail to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under Section 9.03(a) or Section 9.03(b), each Lender severally agrees to pay to
the Administrative Agent, and each Revolving Lender severally agrees to pay to
the Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the failure of the Borrowers to pay any such amount shall
not relieve the Borrowers of any default in the payment thereof); provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lender in its capacity
as such.

(d) To the extent permitted by applicable law, the Loan Parties shall not
assert, and hereby waive, any claim against any Indemnitee on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the bad faith, gross negligence or willful misconduct of
such Indemnitee as determined by a final and nonappealable judgment of a court
of competent jurisdiction.

(e) All amounts due under this Section 9.03 shall be payable not later than
fifteen (15) days after written demand therefor.

SECTION 9.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrowers may not assign or otherwise
transfer any of their rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by any Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 9.04. Nothing in this Agreement,

 

105



--------------------------------------------------------------------------------

expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in Section 9.04(c)) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Bank and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in Section 9.04(b)(ii) and
Section 9.04(b)(iii), any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (each such consent not to be unreasonably withheld) of:

(A) the Administrative Borrower (provided that the Administrative Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof); provided, further, that no consent
of the Administrative Borrower shall be required for an assignment to a Lender,
an Affiliate of a Lender, an Approved Fund or, if an Event of Default has
occurred and is continuing, any other assignee;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Loan to a
Lender, an Affiliate of a Lender or an Approved Fund;

(C) the Swingline Lender; provided that no consent of the Swingline Lender shall
be required for an assignment of all or any portion of a Loan to a Lender, an
Affiliate of a Lender or an Approved Fund; and

(D) the Issuing Bank; provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Loan to a Lender, an
Affiliate of a Lender or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) no assignments shall be made to (x) the Partnership, any Borrower or any
Affiliate or Subsidiary of the Partnership, (y) any holder of Permitted
Unsecured Indebtedness or (z) any Defaulting Lender or any of its Subsidiaries,
or any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (z);

(B) no assignments shall be made to a natural person;

(C) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Administrative Borrower and the Administrative Agent otherwise consent, provided
that no such consent of the Administrative Borrower shall be required if an
Event of Default has occurred and is continuing;

 

106



--------------------------------------------------------------------------------

(D) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(E) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and

(F) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrowers and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

(iii) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Administrative Borrower and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, the
Issuing Bank and each Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swingline Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this Section 9.04(b)(iii), then the assignee of such interest shall be deemed to
be a Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

(iv) Subject to acceptance and recording thereof pursuant to Section 9.04(b)(v),
from and after the effective date specified in each Assignment and Assumption
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 2.15,
Section 2.16, Section 2.17 and Section 9.03); provided, that except to the
extent otherwise expressly agreed by the

 

107



--------------------------------------------------------------------------------

affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 9.04(c).

(v) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent, the Issuing Bank and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrowers, the Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(vi) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Eligible Assignee, the Eligible Assignee’s completed
Administrative Questionnaire (unless the Eligible Assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
Section 9.04(d) and any written consent to such assignment required by
Section 9.04(b), the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the Eligible Assignee shall have
failed to make any payment required to be made by it pursuant to
Section 2.04(c), Section 2.05(e), Section 2.05(f), Section 2.06(b),
Section 2.18(e) or Section 9.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this Section 9.04(b)(vi).

(c) Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrowers, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Section 2.15, Section 2.16 and
Section 2.17 (subject to the requirements and limitations therein, including the
requirements under Section 2.17(f) (it being

 

108



--------------------------------------------------------------------------------

understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 9.04(b);
provided, that such Participant (A) agrees to be subject to the provisions of
Section 2.18 and Section 2.19 as if it were an assignee under Section 9.04(b);
and (B) shall not be entitled to receive any greater payment under Section 2.15
or Section 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(d) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 9.04 shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Section 2.15, Section 2.16, Section 2.17,
Section 9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any other Loan
Document or any provision hereof or thereof.

 

109



--------------------------------------------------------------------------------

SECTION 9.06. Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

(b) Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, e-mailed.pdf or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrowers or any other Loan Party against any of and all
of the Secured Obligations held by such Lender, irrespective of whether or not
such Lender shall have made any demand under the Loan Documents and although
such obligations may be unmatured; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (i) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.21 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Bank, and the Lenders, and (ii) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the Secured
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender under this Section 9.08 are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have. Each Lender agrees to notify the

 

110



--------------------------------------------------------------------------------

Administrative Borrower and the Administrative Agent promptly after any such
setoff and application by such Lender; provided, that the failure to give such
notice shall not affect the validity of such setoff and application.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County, Borough of Manhattan, and of the United
States District Court for the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to any Loan Document, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in Section 9.09(b). Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.10.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

111



--------------------------------------------------------------------------------

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 9.12, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrowers and their obligations, this Agreement or payments hereunder,
(g) on a confidential basis to (i) any rating agency in connection with rating
the Partnership and its Subsidiaries or the credit facility evidenced by this
Agreement or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the credit
facility evidenced by this Agreement, (h) with the consent of the Administrative
Borrower or (i) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section 9.12 or (ii) becomes
available to the Administrative Agent, the Issuing Bank, any Lender or any of
their respective Affiliates on a nonconfidential basis from a source other than
a Loan Party. For the purposes of this Section 9.12, “Information” means all
information received from any Loan Party relating to the Loan Parties or their
business, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by any Loan Party; provided, that in the case of information
received from any Loan Party after the Effective Date, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section 9.12
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 9.13. PATRIOT Act. The Administrative Agent and each Lender that is
subject to the requirements of the Patriot Act hereby notifies each Loan Party
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies such Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow the Administrative Agent and such Lender to identify such Loan Party in
accordance with the Patriot Act.

SECTION 9.14. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Secured Parties, in assets which, in accordance
with Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent’s request therefor
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.

 

112



--------------------------------------------------------------------------------

SECTION 9.15. Releases of Loan Parties.

(a) Any Loan Party (other than the Partnership and the Administrative Borrower)
shall automatically be released from its obligations under the Guaranty and
Collateral Agreement and the other Loan Documents upon the consummation of any
transaction permitted by this Agreement as a result of which such Loan Party
ceases to be a Subsidiary; provided, that if so required by this Agreement, the
Required Lenders shall have consented to such transaction and the terms of such
consent shall not have provided otherwise. In connection with any termination or
release pursuant to this Section 9.15, the Administrative Agent shall (and is
hereby irrevocably authorized by each Lender to) execute and deliver to any Loan
Party, at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 9.15 shall be without recourse to
or warranty by the Administrative Agent.

(b) Further, the Administrative Agent may (and is hereby irrevocably authorized
by each Lender to), upon the request of the Administrative Borrower, release any
Loan Party from its obligations under the Guaranty and Collateral Agreement and
the other Loan Documents if such Loan Party becomes an Excluded Subsidiary.

(c) At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than (i) Unliquidated Obligations and
(ii) Specified Treasury Services Obligations, Specified Swap Obligations, and
other Obligations expressly stated to survive such payment and termination)
shall have been paid in full in cash, the Commitments shall have been terminated
and no Letters of Credit shall be outstanding, the Guaranty and Collateral
Agreement and the other Loan Documents and all obligations (other than those
expressly stated to survive such termination) of each Loan Party thereunder
shall automatically terminate, all without delivery of any instrument or
performance of any act by any Person.

SECTION 9.16. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof and (c) amortize, prorate, allocate, and spread in equal
or unequal parts the total amount of interest throughout the contemplated term
of the Secured Obligations hereunder.

SECTION 9.17. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrowers and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) such Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) such Borrower is capable of
evaluating, and understands and accepts, the terms, risks and

 

113



--------------------------------------------------------------------------------

conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Lenders and their Affiliates is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for any Borrower or any of its Affiliates, or any other
Person and (B) no Lender or any of its Affiliates has any obligation to any
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except, in the case of a Lender, those obligations expressly set forth
herein and in the other Loan Documents; and (iii) each of the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers and their Affiliates,
and no Lender or any of its Affiliates has any obligation to disclose any of
such interests to any Borrower or its Affiliates. To the fullest extent
permitted by law, each Borrower hereby waives and releases any claims that it
may have against each of the Lenders and their Affiliates with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

SECTION 9.18. Independent Effect of Covenants. Each Borrower expressly
acknowledges and agrees that each covenant contained in Article V or Article VI
shall be given independent effect. Accordingly, the Borrowers shall not engage
in any transaction or other act otherwise permitted under any covenant contained
in Article V or Article VI, before or after giving effect to such transaction or
act, the Borrowers shall or would be in breach of any other covenant contained
in Article V or Article VI.

SECTION 9.19. Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided, that any provision of the
Collateral Documents which imposes additional burdens on the Partnership or any
of its Subsidiaries or further restricts the rights of the Partnership or any of
its Subsidiaries or gives the Administrative Agent or Lenders additional rights
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect.

SECTION 9.20. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-in Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancellation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document or (iii) the variation of the terms of
such liability in connection with the exercise of the Write-Down and Conversion
Powers of any EEA Resolution Authority.

[remainder of page intentionally blank]

 

114



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

Administrative Borrower: STONEMOR OPERATING LLC By:  

/s/ Sean P. McGrath

Name:   Sean P. McGrath Title:   Chief Financial Officer Partnership: STONEMOR
PARTNERS L.P. By: STONEMOR GP LLC, as its General Partner By:  

/s/ Sean P. McGrath

Name:   Sean P. McGrath Title:   Chief Financial Officer

 

Signature Page to Credit Agreement

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

Alleghany Memorial Park Subsidiary, Inc.

Altavista Memorial Park Subsidiary, Inc.

Arlington Development Company

Augusta Memorial Park Perpetual Care Company

Birchlawn Burial Park Subsidiary, Inc.

Bronswood Cemetery, Inc.

Cedar Hill Funeral Home, Inc.

Cemetery Investments Subsidiary, Inc.

Chapel Hill Associates, Inc.

Chapel Hill Funeral Home, Inc.

Columbia Memorial Park Subsidiary, Inc.

Cornerstone Family Insurance Services, Inc.

Cornerstone Family Services of New Jersey, Inc.

Cornerstone Family Services of West Virginia Subsidiary, Inc.

Covenant Acquisition Subsidiary, Inc.

Covington Memorial Funeral Home, Inc.

Covington Memorial Gardens, Inc.

Eloise B. Kyper Funeral Home, Inc.

Forest Lawn Gardens, Inc.

Forest Lawn Memory Gardens, Inc.

Forest Lawn Memorial Chapel, Inc.

Glen Haven Memorial Park Subsidiary, Inc.

Henry Memorial Park Subsidiary, Inc.

KIRIS Subsidiary, Inc.

Kirk & Nice, Inc.

Kirk & Nice Suburban Chapel, Inc.

Lakewood/Hamilton Cemetery Subsidiary, Inc.

Lakewood Memory Gardens South Subsidiary, Inc.

Laurel Hill Memorial Park Subsidiary, Inc.

Laurelwood Holding Company

Legacy Estates, Inc.

Loewen [Virginia] Subsidiary, Inc.

Lorraine Park Cemetery Subsidiary, Inc.

 

By:   /s/ Frank Milles                                   Frank Milles, as Vice
President of each of the above-named Borrowers

 

Signature Page to Credit Agreement

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

Modern Park Development Subsidiary, Inc.

Oak Hill Cemetery Subsidiary, Inc.

Osiris Holding Finance Company

Osiris Holding of Maryland Subsidiary, Inc.

Osiris Holding of Rhode Island Subsidiary, Inc.

Osiris Management, Inc.

Osiris Telemarketing Corp.

Perpetual Gardens.Com, Inc.

Prince George Cemetery Corporation

PVD Acquisitions Subsidiary, Inc.

Rockbridge Memorial Gardens Subsidiary Company

Rose Lawn Cemeteries Subsidiary, Incorporated

Roselawn Development Subsidiary Corporation

Russell Memorial Cemetery Subsidiary, Inc.

Shenandoah Memorial Park Subsidiary, Inc.

Sierra View Memorial Park

Southern Memorial Sales Subsidiary, Inc.

Springhill Memory Gardens Subsidiary, Inc.

Stephen R. Haky Funeral Home, Inc.

Star City Memorial Sales Subsidiary, Inc.

Stitham Subsidiary, Incorporated

StoneMor Alabama Subsidiary, Inc.

StoneMor California, Inc.

StoneMor California Subsidiary, Inc.

StoneMor Georgia Subsidiary, Inc.

StoneMor Hawaii Subsidiary, Inc.

StoneMor North Carolina Funeral Services, Inc.

StoneMor Ohio Subsidiary, Inc.

StoneMor Puerto Rico Cemetery and Funeral, Inc.

StoneMor Tennessee Subsidiary, Inc.

StoneMor Washington, Inc.

Sunset Memorial Gardens Subsidiary, Inc.

Sunset Memorial Park Subsidiary, Inc.

Temple Hill Subsidiary Corporation

The Valhalla Cemetery Subsidiary Corporation

Virginia Memorial Service Subsidiary Corporation

W N C Subsidiary, Inc.

Wicomico Memorial Parks Subsidiary, Inc.

Willowbrook Management Corp.

 

By:   /s/ Frank Milles                                   Frank Milles, as Vice
President of each of the above-named Borrowers

 

Signature Page to Credit Agreement

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

Alleghany Memorial Park LLC

Altavista Memorial Park LLC

Birchlawn Burial Park LLC

CMS West LLC

CMS West Subsidiary LLC

Cemetery Investments LLC

Cemetery Management Services, L.L.C.

Cemetery Management Services of Ohio, L.L.C.

Columbia Memorial Park LLC

Cornerstone Family Services of West Virginia LLC

Cornerstone Funeral and Cremation Services LLC

Covenant Acquisition LLC

Glen Haven Memorial Park LLC

Henlopen Memorial Park LLC

Henlopen Memorial Park Subsidiary LLC

Henry Memorial Park LLC

Juniata Memorial Park LLC

KIRIS LLC

Lakewood/Hamilton Cemetery LLC

Lakewood Memory Gardens South LLC

Laurel Hill Memorial Park LLC

Loewen [Virginia] LLC

Lorraine Park Cemetery LLC

Modern Park Development LLC

Oak Hill Cemetery LLC

Osiris Holding of Maryland LLC

Osiris Holding of Pennsylvania LLC

Osiris Holding of Rhode Island LLC

Plymouth Warehouse Facilities LLC

PVD Acquisitions LLC

Rolling Green Memorial Park LLC

Rockbridge Memorial Gardens LLC

Rose Lawn Cemeteries LLC

Roselawn Development LLC

Russell Memorial Cemetery LLC

Shenandoah Memorial Park LLC

Southern Memorial Sales LLC

Springhill Memory Gardens LLC

Star City Memorial Sales LLC

Stitham LLC

 

By:   /s/ Frank Milles                                   Frank Milles, as Vice
President of each of the above-named Borrowers

 

Signature Page to Credit Agreement

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

StoneMor Alabama LLC

StoneMor Arkansas Subsidiary LLC

StoneMor Cemetery Products LLC

StoneMor Colorado LLC

StoneMor Colorado Subsidiary LLC

StoneMor Georgia LLC

StoneMor Hawaiian Joint Venture Group LLC

StoneMor Hawaii LLC

StoneMor Holding of Pennsylvania LLC

StoneMor Illinois LLC

StoneMor Illinois Subsidiary LLC

StoneMor Indiana LLC

StoneMor Indiana Subsidiary LLC

StoneMor Iowa LLC

StoneMor Iowa Subsidiary LLC

StoneMor Kansas LLC

StoneMor Kansas Subsidiary LLC

StoneMor Kentucky LLC

StoneMor Kentucky Subsidiary LLC

StoneMor Michigan LLC

StoneMor Michigan Subsidiary LLC

StoneMor Mississippi LLC

StoneMor Mississippi Subsidiary LLC

StoneMor Missouri LLC

StoneMor Missouri Subsidiary LLC

StoneMor North Carolina LLC

StoneMor North Carolina Subsidiary LLC

StoneMor Ohio LLC

StoneMor Oklahoma LLC

StoneMor Oklahoma Subsidiary LLC

StoneMor Oregon LLC

StoneMor Oregon Subsidiary LLC

StoneMor Pennsylvania LLC

StoneMor Pennsylvania Subsidiary LLC

StoneMor Puerto Rico LLC

StoneMor Puerto Rico Subsidiary LLC

StoneMor South Carolina LLC

StoneMor South Carolina Subsidiary LLC

StoneMor Washington Subsidiary LLC

StoneMor Wisconsin LLC

StoneMor Wisconsin Subsidiary LLC

 

By:   /s/ Frank Milles                                   Frank Milles, as Vice
President of each of the above-named Borrowers

 

Signature Page to Credit Agreement

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

Sunset Memorial Gardens LLC

Sunset Memorial Park LLC

Temple Hill LLC

The Valhalla Cemetery Company LLC

Tioga County Memorial Gardens LLC

Virginia Memorial Service LLC

WNCI LLC

Wicomico Memorial Parks LLC

Woodlawn Memorial Park Subsidiary LLC

 

By:   /s/ Frank Milles                                   Frank Milles, as Vice
President of each of the above-named Borrowers

 

Signature Page to Credit Agreement

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

Cornerstone Trust Management Services LLC By:   /s/ Frank
Milles                                   Frank Milles, as President of the
above-named Borrower

 

Signature Page to Credit Agreement

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

StoneMor Florida LLC StoneMor Florida Subsidiary LLC By:   /s/ Kenneth E. Lee,
Jr.,                                   Kenneth E. Lee, Jr., as President of each
of the above-named Borrowers

 

Signature Page to Credit Agreement

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, individually as a Lender, as the Swingline
Lender, as the Issuing Bank and as the Administrative Agent By:  

/s/ Andrew Richards

Name:   Andrew Richards Title:   Senior Vice President

 

Signature Page to Credit Agreement

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

CITIZENS BANK OF PENNSYLVANIA, as a Lender By:  

/s/ Dale R. Carr

Name:   Dale R. Carr Title:   Senior Vice President

 

Signature Page to Credit Agreement

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender By:  

/s/ Susan Schwartz

Name:   Susan Schwartz Title:   Senior Relationship Manager & Vice President

 

Signature Page to Credit Agreement

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A., as a Lender By:  

/s/ Alexander L. Rody

Name:   Alexander L. Rody Title:   Senior Vice President

 

Signature Page to Credit Agreement

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Daniel K. Reagle

Name:   Daniel K. Reagle Title:   Authorized Signer

 

Signature Page to Credit Agreement

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

UNIVEST BANK AND TRUST CO., as a Lender By:  

/s/ John T. Haurin

Name:   John T. Haurin Title:   EVP

 

Signature Page to Credit Agreement

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

CUSTOMERS BANK, as a Lender By:  

/s/ Eugene Kennedy

Name:   Eugene Kennedy Title:   Managing Director

 

Signature Page to Credit Agreement

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

WEBSTER BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Kent Nelson

Name:   Kent Nelson Title:   SVP

 

Signature Page to Credit Agreement

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

TRISTATE CAPITAL BANK, as a Lender By:  

/s/ Ellen Frank

Name:   Ellen Frank Title:   Senior Vice President

 

Signature Page to Credit Agreement

[StoneMor Operating LLC]



--------------------------------------------------------------------------------

Schedule 1.01(a)

Effective Date Cemetery Non-Profits

Each Cemetery Non-Profit in which one or more of the Loan Parties holds or has a
direct or indirect voting interest (other than Archdiocese Holdco) are set forth
below.

Bethel Cemetery Association, a New Jersey nonprofit corporation

Beth Israel Cemetery Association of Woodbridge, New Jersey, a New Jersey
nonprofit corporation

Clover Leaf Park Cemetery Association, a New Jersey nonprofit corporation

Locustwood Cemetery Association, a New Jersey nonprofit corporation

Crown Hill Cemetery Association, an Ohio nonprofit corporation

Highland Memorial Park, Inc., an Ohio nonprofit corporation

Hillside Memorial Park Association, Inc., an Ohio nonprofit corporation

Kingwood Memorial Park Association, an Ohio nonprofit corporation

Northlawn Memorial Gardens, an Ohio nonprofit corporation

Ohio Cemetery Holdings, Inc., an Ohio nonprofit corporation



--------------------------------------------------------------------------------

Schedule 1.01(b)

Effective Date Contemplated Dispositions

 

Site ID

  

Property

   Total
Acreage    Reported /
Undeveloped    Marketable
Size    Zoning

172

  

Beverly Hills Cemetery

1290 Fairmont Road

Morgantown, WV 26502

   76 Acres    26 Acres    15 Acres    C-2

724

  

521 Hamlin

Rochester Hills, MI

   84 Acres    29 Acres    ±10 Acres    Commercial

727

  

Forest Lawn

3739 Washington Road

McMurray, PA 15317

   60 Acres    30 Acres    ±30 Acres    Residential

734

  

Garden of Memory Garden View 10703 North State Road 3

Muncie, IN 47303

   172 Acres    80 Acres    ±81.8 Acres    2/3 Farm
1/3 Mobile
Home Park

242

  

Marysville Cemetery

8801 State Ave

Marysville, WA 98270

   2820 sq. ft          R8



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

 

Lender

   Commitment  

Capital One, National Association

   $ 42,500,000   

Citizens Bank of Pennsylvania

   $ 42,500,000   

TD Bank, N.A.

   $ 35,000,000   

Raymond James Bank, N.A.

   $ 35,000,000   

JPMorgan Chase Bank, N.A.

   $ 15,000,000   

Univest Bank and Trust Co.

   $ 15,000,000   

Customers Bank

   $ 9,000,000   

Webster Bank, N.A.

   $ 9,000,000   

TriState Capital Bank

   $ 7,000,000      

 

 

 

AGGREGATE COMMITMENTS

   $ 210,000,000      

 

 

 



--------------------------------------------------------------------------------

Schedule 3.01

Subsidiaries

This Schedule lists each indirect or direct Subsidiary of StoneMor Partners L.P.
Each Subsidiary is a Borrower under the Credit Agreement and a Subsidiary
Guarantor under the Guaranty and Collateral Agreement.

 

Subsidiary Borrower

  

Jurisdiction Of

Incorporation

Or

Organization

  

Owner, Number And %

Of Equity Interests Owned

  

Class Or Nature Of

Equity Interests

And Certificate

Number

StoneMor Alabama LLC

   Alabama    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 1

StoneMor Alabama Subsidiary, Inc.

   Alabama    StoneMor Alabama LLC, 200 shares common stock, 100%    Voting,
Certificate Number 1

The Valhalla Cemetery Company LLC

   Alabama    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 2

The Valhalla Cemetery Subsidiary Corporation

   Alabama    The Valhalla Cemetery Company LLC, 200 shares common stock, 100%
   Voting, Certificate Number 2

StoneMor Arkansas Subsidiary LLC

   Arkansas    Cornerstone Family Services of West Virginia Subsidiary, Inc.,
100 membership units, 100%    Voting, Certificate Number 1

StoneMor California, Inc.

   California    Cornerstone Family Services of West Virginia Subsidiary, Inc.,
100 shares common stock, 100%    Voting, Certificate Number 1

StoneMor California Subsidiary, Inc.

   California    Cornerstone Family Services of West Virginia Subsidiary, Inc.,
100 shares common stock, 100%    Voting, Certificate Number 1

Sierra View Memorial Park

   California    Cornerstone Family Services of West Virginia Subsidiary, Inc.,
100 shares common stock, 100%    Voting, Certificate Number 1

StoneMor Colorado LLC

   Colorado    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 1

StoneMor Colorado Subsidiary LLC

   Colorado    Cornerstone Family Services of West Virginia Subsidiary, Inc.,
100 membership units, 100%    Voting, Certificate Number 1

Willowbrook Management Corp.

   Connecticut    Laurelwood Holding Company, 1,000 shares common stock, 100%   
Voting, Certificate Number 6

Cemetery Management Services, L.L.C.

   Delaware    Henlopen Memorial Park Subsidiary LLC, 100 membership units, 100%
   Voting, Certificate Number 2

Cornerstone Trust Management Services LLC

   Delaware    Cemetery Management Services, L.L.C., 1 membership unit, 100%   
Voting, Certificate Number 1

Cemetery Management Services of Ohio, L.L.C.

   Delaware    Cemetery Management Services, L.L.C., 1 membership unit, 100%   
Voting, Certificate Number 2

Plymouth Warehouse Facilities LLC

   Delaware    Cemetery Management Services, L.L.C., 1 membership unit, 100%   
Voting, Certificate Number 1



--------------------------------------------------------------------------------

Schedule 3.01

Subsidiaries

 

Subsidiary Borrower

  

Jurisdiction Of

Incorporation

Or

Organization

  

Owner, Number And %

Of Equity Interests Owned

  

Class Or Nature Of

Equity Interests

And Certificate

Number

Cornerstone Family Insurance Services, Inc.

   Delaware    Henlopen Memorial Park Subsidiary LLC, 100 shares common stock,
100%    Voting, Certificate Number 2

Cornerstone Funeral and Cremation Services LLC

   Delaware    Henlopen Memorial Park Subsidiary LLC, 100 membership units, 100%
   Voting, Certificate Number 2

Glen Haven Memorial Park LLC

   Delaware    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 2

Henlopen Memorial Park LLC

   Delaware    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 2

Henlopen Memorial Park Subsidiary LLC

   Delaware    Cornerstone Family Services of West Virginia Subsidiary, Inc.,
200 membership units, 100%    Voting, Certificate Number 1

Lorraine Park Cemetery LLC

   Delaware    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 2

Osiris Holding Finance Company

   Delaware    Henlopen Memorial Park Subsidiary LLC, 100 shares common stock,
100%    Voting, Certificate Number 2

Osiris Holding of Maryland LLC

   Delaware    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 2

Perpetual Gardens.Com, Inc.

   Delaware    Henlopen Memorial Park Subsidiary LLC, 100 shares common stock,
100%    Voting, Certificate Number 2

StoneMor Operating LLC

   Delaware    StoneMor Partners L.P., 1,000 membership units, 100%    Voting,
Certificate Number 2

WNCI LLC

   Delaware    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 2

StoneMor Florida Subsidiary LLC

   Florida    Cornerstone Family Services of West Virginia Subsidiary, Inc., 100
membership units, 100%    Voting, Certificate Number 1

StoneMor Florida LLC

   Florida    StoneMor Operating LLC, 100 units of membership interest, 100%   
Voting, Certificate Number 1

Lakewood Memory Gardens South LLC

   Georgia    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 2

Lakewood Memory Gardens South Subsidiary, Inc.

   Georgia    Lakewood Memory Gardens South LLC, 200 shares common stock, 100%
   Voting, Certificate Number 2

StoneMor Georgia LLC

   Georgia    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 1

StoneMor Georgia Subsidiary, Inc.

   Georgia    StoneMor Georgia LLC, 200 shares common stock, 100%    Voting,
Certificate Number 1

StoneMor Hawaiian Joint Venture Group LLC

   Hawaii    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 1



--------------------------------------------------------------------------------

Schedule 3.01

Subsidiaries

 

Subsidiary Borrower

  

Jurisdiction Of

Incorporation

Or

Organization

  

Owner, Number And %

Of Equity Interests Owned

  

Class Or Nature Of

Equity Interests

And Certificate

Number

StoneMor Hawaii LLC    Hawaii    StoneMor Hawaiian Joint Venture Group LLC, 100
membership units, 100%    Voting, Certificate Number 2 StoneMor Hawaii
Subsidiary, Inc.    Hawaii    StoneMor Hawaiian Joint Venture Group LLC, 100
shares common stock, 100%    Voting, Certificate Number 1 StoneMor Illinois LLC
   Illinois    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 1 StoneMor Illinois Subsidiary LLC    Illinois    Cornerstone
Family Services of West Virginia Subsidiary, Inc., 100 membership units, 100%   
Voting, Certificate Number 1 Bronswood Cemetery, Inc.    Illinois    Cornerstone
Family Services of West Virginia Subsidiary, Inc., 100 shares of common stock,
par value $16 2/3, 100%    Voting, Certificate Number 1A StoneMor Indiana LLC   
Indiana    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 1 StoneMor Indiana Subsidiary LLC    Indiana    Cornerstone
Family Services of West Virginia Subsidiary, Inc., 100 membership units, 100%   
Voting, Certificate Number 1 Chapel Hill Funeral Home, Inc.    Indiana   
Cornerstone Family Services of West Virginia Subsidiary, Inc.; 1,000 shares of
Class A voting common stock; 100,000 shares of Class B non-voting common stock;
100%   

Class A Voting, Certificate Number 1A

 

Class B Nonvoting, Certificate Number 1A

Covington Memorial Funeral Home, Inc.    Indiana    Cornerstone Family Services
of West Virginia Subsidiary, Inc.; 500 shares of Class A voting common stock;
50,000 shares of Class B non-voting common stock; 100%   

Class A Voting, Certificate Number 1A

 

Class B Nonvoting, Certificate Number 1A

Covington Memorial Gardens, Inc.    Indiana    Cornerstone Family Services of
West Virginia Subsidiary, Inc.; 1,000 shares of Class A voting common stock;
92,500 shares of Class B non-voting common stock; 100%   

Class A Voting, Certificate Number 1A

 

Class B Nonvoting, Certificate Number 1A



--------------------------------------------------------------------------------

Schedule 3.01

Subsidiaries

 

Subsidiary Borrower

  

Jurisdiction Of

Incorporation

Or

Organization

  

Owner, Number And %

Of Equity Interests Owned

  

Class Or Nature Of

Equity Interests

And Certificate

Number

Forest Lawn Memorial Chapel, Inc.    Indiana    Cornerstone Family Services of
West Virginia Subsidiary, Inc.; 40 shares of Class A voting common stock; 4,000
shares of Class B non-voting common stock; 100%   

Class A Voting, Certificate Number 1A

 

Class B Nonvoting, Certificate Number 1A

Forest Lawn Memory Gardens, Inc.    Indiana    Cornerstone Family Services of
West Virginia Subsidiary, Inc.; 1,000 shares of Class A voting common stock;
12,500 shares of Class B non-voting common stock; 100%   

Class A Voting, Certificate Number 1A

 

Class B Nonvoting, Certificate Number 1A

StoneMor Iowa LLC    Iowa    StoneMor Operating LLC, 100 membership units, 100%
   Voting, Certificate Number 1 StoneMor Iowa Subsidiary LLC    Iowa   
Cornerstone Family Services of West Virginia Subsidiary, Inc., 100 membership
units, 100%    Voting, Certificate Number 1 StoneMor Kansas LLC    Kansas   
StoneMor Operating LLC, 100 membership units, 100%    Voting, Certificate Number
1 StoneMor Kansas Subsidiary LLC    Kansas    Cornerstone Family Services of
West Virginia Subsidiary, Inc., 100 membership units, 100%    Voting,
Certificate Number 1 StoneMor Kentucky LLC    Kentucky    StoneMor Operating
LLC, 100 membership units, 100%    Voting, Certificate Number 1 StoneMor
Kentucky Subsidiary LLC    Kentucky    Cornerstone Family Services of West
Virginia Subsidiary, Inc., 100 membership units, 100%    Voting, Certificate
Number 1 Cedar Hill Funeral Home, Inc.    Maryland    Sunset Memorial Park
Subsidiary, Inc., 100 shares common stock, 100%    Voting, Certificate Number 17
Columbia Memorial Park LLC    Maryland    StoneMor Operating LLC, 100 membership
units, 100%    Voting, Certificate Number 2 Columbia Memorial Park Subsidiary,
Inc.    Maryland    Columbia Memorial Park LLC, 200 shares common stock, 100%   
Voting, Certificate Number 2 Glen Haven Memorial Park Subsidiary, Inc.   
Maryland    Glen Haven Memorial Park LLC, 200 shares common stock, 100%   
Voting, Certificate Number 2 Lorraine Park Cemetery Subsidiary, Inc.    Maryland
   Lorraine Park Cemetery LLC, 200 shares common stock, 100%    Voting,
Certificate Number 2 Modern Park Development LLC    Maryland    StoneMor
Operating LLC, 100 membership units, 100%    Voting, Certificate Number 2



--------------------------------------------------------------------------------

Schedule 3.01

Subsidiaries

 

Subsidiary Borrower

  

Jurisdiction Of

Incorporation

Or

Organization

  

Owner, Number And %

Of Equity Interests Owned

  

Class Or Nature Of

Equity Interests

And Certificate

Number

Modern Park Development Subsidiary, Inc.    Maryland    Modern Park Development
LLC, 200 shares common stock, 100%    Voting, Certificate Number 2 Osiris
Holding of Maryland Subsidiary, Inc.    Maryland    Osiris Holding of Maryland
LLC, 200 shares common stock, 100%    Voting, Certificate Number 2 Springhill
Memory Gardens LLC    Maryland    StoneMor Operating LLC, 100 membership units,
100%    Voting, Certificate Number 2 Springhill Memory Gardens Subsidiary, Inc.
   Maryland    Springhill Memory Gardens LLC, 200 shares common stock, 100%   
Voting, Certificate Number 2 Sunset Memorial Park LLC    Maryland    StoneMor
Operating LLC, 100 membership units, 100%    Voting, Certificate Number 2 Sunset
Memorial Park Subsidiary, Inc.    Maryland    Sunset Memorial Park LLC, 200
shares common stock, 100%    Voting, Certificate Number 2 Wicomico Memorial
Parks LLC    Maryland    StoneMor Operating LLC, 100 membership units, 100%   
Voting, Certificate Number 2 Wicomico Memorial Parks Subsidiary, Inc.   
Maryland    Wicomico Memorial Parks LLC, 200 shares common stock, 100%   
Voting, Certificate Number 2 W N C Subsidiary, Inc.    Maryland    WNCI LLC, 200
shares common stock, 100%    Voting, Certificate Number 2 StoneMor Michigan LLC
   Michigan    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 1 StoneMor Michigan Subsidiary LLC    Michigan    Cornerstone
Family Services of West Virginia Subsidiary, Inc., 100 membership units, 100%   
Voting, Certificate Number 1 Chapel Hill Associates, Inc.    Michigan   
Cornerstone Family Services of West Virginia Subsidiary, Inc.; 1,000 shares of
Class A voting common stock; 92,500 shares of Class B non-voting common stock;
100%   

Class A Voting, Certificate Number 1A

 

Class B Nonvoting, Certificate Number 1A

StoneMor Mississippi LLC    Mississippi    StoneMor Operating LLC, 100
membership units, 100%    Voting, Certificate Number 1 StoneMor Mississippi
Subsidiary LLC    Mississippi    Cornerstone Family Services of West Virginia
Subsidiary, Inc., 100 membership units, 100%    Voting, Certificate Number 1
StoneMor Missouri LLC    Missouri    StoneMor Operating LLC, 100 membership
units, 100%    Voting, Certificate Number 1 StoneMor Missouri Subsidiary LLC   
Missouri    Cornerstone Family Services of West Virginia Subsidiary, Inc., 100
membership units, 100%    Voting, Certificate Number 1



--------------------------------------------------------------------------------

Schedule 3.01

Subsidiaries

 

Subsidiary Borrower

  

Jurisdiction Of

Incorporation

Or

Organization

  

Owner, Number And %

Of Equity Interests Owned

  

Class Or Nature Of

Equity Interests

And Certificate

Number

Arlington Development Company

   New Jersey    Cornerstone Family Services of New Jersey, Inc., 100 shares
common stock, 100%    Voting, Certificate Number 145

Cornerstone Family Services of New Jersey, Inc.

   New Jersey    StoneMor Operating LLC, 200 shares common stock, 100%   
Voting, Certificate Number 2

Legacy Estates, Inc.

   New Jersey    Cornerstone Family Services of New Jersey, Inc., 10 shares
common stock, 100%    Voting, Certificate Number 2

Osiris Management, Inc.

   New Jersey    Cornerstone Family Services of West Virginia Subsidiary, Inc.,
200 shares common stock, 100%    Voting, Certificate Number 2

Osiris Telemarketing Corp.

   New York    Cornerstone Family Services of West Virginia Subsidiary, Inc.,
100 shares common stock, 100%    Voting, Certificate Number 2

StoneMor North Carolina LLC

   North Carolina    StoneMor Operating LLC, 100 membership units, 100%   
Voting, Certificate Number 1

StoneMor North Carolina Funeral Services, Inc.

   North Carolina    Cornerstone Family Services of West Virginia Subsidiary,
Inc., 200 shares common stock, 100%    Voting, Certificate Number 1

StoneMor North Carolina Subsidiary LLC

   North Carolina    Cornerstone Family Services of West Virginia Subsidiary,
Inc., 100 membership units, 100%    Voting, Certificate Number 1

StoneMor Ohio LLC

   Ohio    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 1

StoneMor Ohio Subsidiary, Inc.

   Ohio    StoneMor Ohio LLC, 200 shares common stock, 100%    Voting,
Certificate Number 1

StoneMor Oklahoma LLC

   Oklahoma    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 1

StoneMor Oklahoma Subsidiary LLC

   Oklahoma    Cornerstone Family Services of West Virginia Subsidiary, Inc.,
100 membership units, 100%    Voting, Certificate Number 1

StoneMor Oregon LLC

   Oregon    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 1

StoneMor Oregon Subsidiary LLC

   Oregon    Cornerstone Family Services of West Virginia Subsidiary, Inc., 100
membership units, 100%    Voting, Certificate Number 1

CMS West LLC

   Pennsylvania    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 2

CMS West Subsidiary LLC

   Pennsylvania    Laurelwood Holding Company, 100 membership units, 100%   
Voting, Certificate Number 2



--------------------------------------------------------------------------------

Schedule 3.01

Subsidiaries

 

Subsidiary Borrower

  

Jurisdiction Of

Incorporation

Or

Organization

  

Owner, Number And %

Of Equity Interests Owned

  

Class Or Nature Of

Equity Interests

And Certificate

Number

Eloise B. Kyper Funeral Home, Inc.

   Pennsylvania    CMS West Subsidiary LLC, 600 shares common stock, 100%   
Voting, Certificate Number 2

StoneMor Pennsylvania LLC

   Pennsylvania    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 1

Juniata Memorial Park LLC

   Pennsylvania    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 2

Laurelwood Holding Company

   Pennsylvania    Cornerstone Family Services of West Virginia Subsidiary,
Inc., 100 shares common stock, 100%    Voting, Certificate Number 3

StoneMor Cemetery Products LLC

   Pennsylvania    Laurelwood Holding Company, 100 membership units, 100%   
Voting, Certificate Number 1

Osiris Holding of Pennsylvania LLC

   Pennsylvania    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 2

StoneMor Pennsylvania Subsidiary LLC

   Pennsylvania    Laurelwood Holding Company, 100 membership units, 100%   
Voting, Certificate Number 1

Rolling Green Memorial Park LLC

   Pennsylvania    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 2

Stephen R. Haky Funeral Home, Inc.

   Pennsylvania    CMS West Subsidiary LLC, 101 shares common stock, 100%   
Voting, Certificate Number 1A

StoneMor Holding of Pennsylvania LLC

   Pennsylvania    Laurelwood Holding Company, 100 membership units, 100%   
Voting, Certificate Number 1

Tioga County Memorial Gardens LLC

   Pennsylvania    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 2

Woodlawn Memorial Park Subsidiary LLC

   Pennsylvania    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 2

Forest Lawn Gardens, Inc.

   Pennsylvania    Laurelwood Holding Company; 139 shares of common stock; 100%
   Voting, Certificate Number 14

Kirk & Nice, Inc.

   Pennsylvania    CMS West Subsidiary LLC, 3,862 shares of common stock, 100%
   Voting, Certificate Number 7

Kirk & Nice Suburban Chapel, Inc.

   Pennsylvania    CMS West Subsidiary LLC, 5 shares of common stock, 100%   
Voting, Certificate Number 3

StoneMor Puerto Rico LLC

   Puerto Rico    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 1

StoneMor Puerto Rico Subsidiary LLC

   Puerto Rico    Cornerstone Family Services of West Virginia Subsidiary, Inc.,
100 membership units, 100%    Voting, Certificate Number 1

StoneMor Puerto Rico Cemetery And Funeral, Inc.

   Puerto Rico    StoneMor Puerto Rico Subsidiary LLC, 90 shares of common
stock, 100%    Voting, Certificate Number 4



--------------------------------------------------------------------------------

Schedule 3.01

Subsidiaries

 

Subsidiary Borrower

  

Jurisdiction Of

Incorporation

Or

Organization

  

Owner, Number And %

Of Equity Interests Owned

  

Class Or Nature Of

Equity Interests

And Certificate

Number

Osiris Holding of Rhode Island LLC

   Rhode Island    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 2

Osiris Holding of Rhode Island Subsidiary, Inc.

   Rhode Island    Osiris Holding of Rhode Island LLC, 200 shares common stock,
100%    Voting, Certificate Number 2

StoneMor South Carolina LLC

   South Carolina    StoneMor Operating LLC, 100 membership units, 100%   
Voting, Certificate Number 1

StoneMor South Carolina Subsidiary LLC

   South Carolina    Cornerstone Family Services of West Virginia Subsidiary,
Inc., 100 membership units, 100%    Voting, Certificate Number 1

Lakewood/Hamilton Cemetery LLC

   Tennessee    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 2

Lakewood/Hamilton Cemetery Subsidiary, Inc.

   Tennessee    Lakewood/Hamilton Cemetery LLC, 200 shares common stock, 100%   
Voting, Certificate Number 2

StoneMor Tennessee Subsidiary, Inc.

   Tennessee    Cornerstone Family Services of West Virginia Subsidiary, Inc.,
100 shares common stock, 100%    Voting, Certificate Number 1

Alleghany Memorial Park LLC

   Virginia    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 2

Alleghany Memorial Park Subsidiary, Inc.

   Virginia    Alleghany Memorial Park LLC, 200 shares common stock, 100%   
Voting, Certificate Number 2

Altavista Memorial Park LLC

   Virginia    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 2

Altavista Memorial Park Subsidiary, Inc.

   Virginia    Altavista Memorial Park LLC, 200 shares common stock, 100%   
Voting, Certificate Number 2

Augusta Memorial Park Perpetual Care Company

   Virginia    StoneMor Operating LLC, 100 shares common stock, 100%    Voting,
Certificate Number 2

Birchlawn Burial Park LLC

   Virginia    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 2

Birchlawn Burial Park Subsidiary, Inc.

   Virginia    Birchlawn Burial Park LLC, 200 shares common stock, 100%   
Voting, Certificate Number 2

Cemetery Investments LLC

   Virginia    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 2

Cemetery Investments Subsidiary, Inc.

   Virginia    Cemetery Investments LLC, 200 shares common stock, 100%   
Voting, Certificate Number 2

Covenant Acquisition LLC

   Virginia    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 2

Covenant Acquisition Subsidiary, Inc.

   Virginia    Covenant Acquisition LLC, 200 shares common stock, 100%   
Voting, Certificate Number 2



--------------------------------------------------------------------------------

Schedule 3.01

Subsidiaries

 

Subsidiary Borrower

  

Jurisdiction Of

Incorporation

Or

Organization

  

Owner, Number And %

Of Equity Interests Owned

  

Class Or Nature Of

Equity Interests

And Certificate

Number

Henry Memorial Park LLC

   Virginia    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 2

Henry Memorial Park Subsidiary, Inc.

   Virginia    Henry Memorial Park LLC, 200 shares common stock, 100%    Voting,
Certificate Number 2

KIRIS LLC

   Virginia    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 2

KIRIS Subsidiary, Inc.

   Virginia    StoneMor Operating LLC, 200 shares common stock, 100%    Voting,
Certificate Number 2

Laurel Hill Memorial Park LLC

   Virginia    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 2

Laurel Hill Memorial Park Subsidiary, Inc.

   Virginia    Laurel Hill Memorial Park LLC, 200 shares common stock, 100%   
Voting, Certificate Number 2

Loewen [Virginia] LLC

   Virginia    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 2

Loewen [Virginia] Subsidiary, Inc.

   Virginia    Loewen [Virginia] LLC, 200 shares common stock, 100%    Voting,
Certificate Number 2

Oak Hill Cemetery LLC

   Virginia    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 2

Oak Hill Cemetery Subsidiary, Inc.

   Virginia    Oak Hill Cemetery LLC, 200 shares common stock, 100%    Voting,
Certificate Number 2

PVD Acquisitions LLC

   Virginia    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 2

PVD Acquisitions Subsidiary, Inc.

   Virginia    PVD Acquisitions LLC, 200 shares common stock, 100%    Voting,
Certificate Number 2

Rockbridge Memorial Gardens LLC

   Virginia    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 2

Rockbridge Memorial Gardens Subsidiary Company

   Virginia    Rockbridge Memorial Gardens LLC, 200 shares common stock, 100%   
Voting, Certificate Number 2

Rose Lawn Cemeteries LLC

   Virginia    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 2

Rose Lawn Cemeteries Subsidiary, Incorporated

   Virginia    Rose Lawn Cemeteries LLC, 200 shares common stock, 100%   
Voting, Certificate Number 2

Roselawn Development LLC

   Virginia    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 2

Roselawn Development Subsidiary Corporation

   Virginia    Roselawn Development LLC, 200 shares common stock, 100%   
Voting, Certificate Number 2

Russell Memorial Cemetery LLC

   Virginia    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 2



--------------------------------------------------------------------------------

Schedule 3.01

Subsidiaries

 

Subsidiary Borrower

  

Jurisdiction Of

Incorporation

Or

Organization

  

Owner, Number And %

Of Equity Interests Owned

  

Class Or Nature Of

Equity Interests

And Certificate

Number

Russell Memorial Cemetery Subsidiary, Inc.    Virginia    Russell Memorial
Cemetery LLC, 200 shares common stock, 100%    Voting, Certificate Number 2

Shenandoah Memorial Park LLC

   Virginia    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 2

Shenandoah Memorial Park Subsidiary, Inc.

   Virginia    Shenandoah Memorial Park LLC, 200 shares common stock, 100%   
Voting, Certificate Number 2

Southern Memorial Sales LLC

   Virginia    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 2

Southern Memorial Sales Subsidiary, Inc.

   Virginia    Southern Memorial Sales LLC, 200 shares common stock, 100%   
Voting, Certificate Number 2

Star City Memorial Sales LLC

   Virginia    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 2

Star City Memorial Sales Subsidiary, Inc.

   Virginia    Star City Memorial Sales LLC, 200 shares common stock, 100%   
Voting, Certificate Number 2

Stitham LLC

   Virginia    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 2

Stitham Subsidiary, Incorporated

   Virginia    Stitham LLC, 200 shares common stock, 100%    Voting, Certificate
Number 2

Sunset Memorial Gardens LLC

   Virginia    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 2

Sunset Memorial Gardens Subsidiary, Inc.

   Virginia    Sunset Memorial Gardens LLC, 200 shares common stock, 100%   
Voting, Certificate Number 2

Temple Hill LLC

   Virginia    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 2

Temple Hill Subsidiary Corporation

   Virginia    Temple Hill LLC, 200 shares common stock, 100%    Voting,
Certificate Number 2

Virginia Memorial Service LLC

   Virginia    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 2

Virginia Memorial Service Subsidiary Corporation

   Virginia    Virginia Memorial Service LLC, 200 shares common stock, 100%   
Voting, Certificate Number 2

Prince George Cemetery Corporation

   Virginia    Cornerstone Family Services of West Virginia Subsidiary, Inc.,
100 shares of common stock, 100%    Voting, Certificate Number 12

StoneMor Washington, Inc.

   Washington    Cornerstone Family Services of West Virginia Subsidiary, Inc.,
100 shares common stock, 100%    Voting, Certificate Number 2

StoneMor Washington Subsidiary LLC

   Washington    Cornerstone Family Services of West Virginia Subsidiary, Inc.,
100 membership units, 100%    Voting, Certificate Number 1



--------------------------------------------------------------------------------

Schedule 3.01

Subsidiaries

 

Subsidiary Borrower

  

Jurisdiction Of

Incorporation

Or

Organization

  

Owner, Number And %

Of Equity Interests Owned

  

Class Or Nature Of

Equity Interests

And Certificate

Number

Cornerstone Family Services of West Virginia LLC

   West Virginia    StoneMor Operating LLC, 100 membership units, 100%   
Voting, Certificate Number 2

Cornerstone Family Services of West Virginia Subsidiary, Inc.

   West Virginia    Cornerstone Family Services of West Virginia LLC, 200 shares
common stock, 100%    Voting, Certificate Number 2

StoneMor Wisconsin LLC

   Wisconsin    StoneMor Operating LLC, 100 membership units, 100%    Voting,
Certificate Number 1

StoneMor Wisconsin Subsidiary LLC

   Wisconsin    Cornerstone Family Services of West Virginia Subsidiary, Inc.,
100 membership units, 100%    Voting, Certificate Number 1



--------------------------------------------------------------------------------

Schedule 3.05(c)

Owned Real Property

The real properties identified herein are subject to a Mortgage except for those
properties which are Excluded Properties.

 

Property Name

 

Address/County*

 

Property Owner

Alabama Valhalla Cemetery and Funeral Home   5317 Bessemer Highway, Jefferson
County, Birmingham, Alabama 35228   The Valhalla Cemetery Company LLC Crestwood
Memorial Cemetery and Funeral Home  

2209 East Broad Street, Gadsden,

Etowah County, Alabama 35903

  StoneMor Alabama LLC Forestlawn Gardens   802 Golden Springs Rd., Anniston,
Calhoun County, Alabama 36207   StoneMor Alabama LLC Lakeview Memory Gardens  
3800 North Highway 431, Phenix City, Russell County, Alabama 36867   StoneMor
Alabama LLC Ridout’s Forest Crest Cemetery   5730 Highway 78 East, Birmingham,
Jefferson County, Alabama 35210   StoneMor Alabama LLC Ridout’s Forest Hill
Cemetery   431 North 60th Street, Birmingham, Jefferson County, Alabama 35212  
StoneMor Alabama LLC Walker Memory Gardens   692 Highway 5 North, Jasper, Walker
County, Alabama 35503   StoneMor Alabama LLC Elkins East Chapel   7435 Highway
72, Killen, Lauderdale County, Alabama 35645   StoneMor Alabama Subsidiary, Inc.
Huntsville Memory Gardens  

6810 University Drive,

Highway 72W, Huntsville, Madison County, Alabama 35806

  StoneMor Alabama LLC Tri-Cities Memorial Gardens   2601 Florence Boulevard,
Florence, Lauderdale County, Alabama 35630   StoneMor Alabama LLC California ABC
Wallace Funeral Services (prior Alternative Burial & Cremation Services
location)  

445 North American Street,

Stockton, San Joaquin County,

California 95202

  StoneMor California Subsidiary, Inc. La Verne Cemetery  

3201 North “B” Street,

La Verne, Los Angeles County,

California 91750

  StoneMor California, Inc.



--------------------------------------------------------------------------------

Schedule 3.05(c)

Owned Real Property

 

Property Name

 

Address/County*

 

Property Owner

Lodi Memorial Park & Cemetery & Crematory  

5750 East Pine Street,

Lodi, San Joaquin County,

California 95240

  StoneMor California, Inc. Melrose Abbey Memorial Park and Mortuary & Crematory
  2303 South Manchester Avenue, Anaheim, Orange County, California 92802  
StoneMor California, Inc. Oakmont Memorial Park and Mortuary & Crematory  

2099 Reliez Valley Road,

Lafayette, Contra Costa County,

California 94549

  StoneMor California, Inc. Olivet Memorial Park & Crematory  

1601 Hillside Boulevard,

Colma, San Mateo County,

California 94014

  StoneMor California, Inc. Sacramento Memorial Lawn, Funeral Home & Crematory  
6100 Stockton Boulevard, Sacramento, Sacramento County, California 95824  
StoneMor California, Inc. Sierra View Memorial Park, Mortuary and Crematory  

4900 Olive Avenue,

Olivehurst, Yuba County,

California 95961

  Sierra View Memorial Park StoneMor California, Inc. Colorado Grand Junction
Memorial Gardens   2970 North Avenue, Grand Junction, Mesa County, Colorado
81504   StoneMor Colorado LLC Olinger’s Evergreen Cemetery   200 East 168th
Avenue, Broomfield, Broomfield County, Colorado 80020   StoneMor Colorado LLC
Delaware Henlopen Cemetery   RD 1 226A, Milton, Sussex County, Delaware 19968,
a/k/a 28787 Lockerman Road, Milton, Delaware 19968   Henlopen Memorial Park LLC



--------------------------------------------------------------------------------

Schedule 3.05(c)

Owned Real Property

 

Property Name

 

Address/County*

 

Property Owner

Florida

Daytona Memorial Park

 

Daytona Memorial Park North

 

Atlantis Cremation

 

Volusia Crematory

 

Lohman Pet Cemetery and Crematory

 

1423, 1428, 1432 Bellevue Avenue Daytona Beach

Volusia County, Florida 32114

  StoneMor Florida LLC 5 residential lots adjacent to Daytona Memorial Park  

1423-1425 Bellevue Avenue

Daytona Beach

Volusia County, Florida 32114

  StoneMor Florida LLC Edgewater – New Smyrna Cemetery  

700 S. Ridgewood Avenue

Edgewater, Volusia County,

Florida 32132

  StoneMor Florida LLC Deland Memorial Gardens  

600 East Beresford Avenue

Deland, Volusia County,

Florida 32725

  StoneMor Florida LLC Lohman Funeral Home Daytona  

1423 Bellevue Avenue,

Daytona Beach,

Volusia County, Florida 32114

  StoneMor Florida Subsidiary LLC Lohman Funeral Home Ormond  

733 West Granada Boulevard,

Ormond Beach, Volusia County, Florida 32174

  StoneMor Florida Subsidiary LLC Lohman Funeral Home Palm Coast   220 Palm
Coast Parkway SW, Palm Coast, Flagler County, Florida 32137   StoneMor Florida
Subsidiary LLC Lohman Funeral Home Port Orange  

1201 Dunlawton Avenue,

Port Orange, Volusia County,

Florida 32127

  StoneMor Florida Subsidiary LLC Lohman Funeral Home Deland  

935 East New York Avenue,

Deland, Volusia County,

Florida 32724

  StoneMor Florida Subsidiary LLC Lohman Funeral Home Deltona  

1681 Providence Boulevard,

Deltona, Volusia County,

Florida 32725

  StoneMor Florida Subsidiary LLC



--------------------------------------------------------------------------------

Schedule 3.05(c)

Owned Real Property

 

Property Name

 

Address/County*

 

Property Owner

Allen J. Harden Funeral Home   1800 North Donnelly Street, Mount Dora, Lake
County, Florida 32757   StoneMor Florida Subsidiary LLC Cox-Gifford Seawinds
Funeral Home & Crematory   1950 20th Street, Vero Beach, Indian River County,
Florida 32960   StoneMor Florida Subsidiary LLC Davis-Seawinds Funeral Home &
Crematory   560 Montreal Avenue, Melbourne, Brevard County, Florida 32935  
StoneMor Florida Subsidiary LLC Buxton-Seawinds Funeral Home & Crematory   3833
SE 18th Terrace, Okeechobee, Okeechobee County, Florida 34974   StoneMor Florida
Subsidiary LLC Palm Beach National Chapel   10055 Heritage Farms Road, Lake
Worth, Palm Beach County, Florida 33449   StoneMor Florida Subsidiary LLC
Seawinds Funeral Home Seawinds Crematory   735 South Fleming Street, Sebastian,
Indian River County, Florida 32958   StoneMor Florida Subsidiary LLC

Young-Seawinds Funeral Home & Crematory

 

Eagle Monument & Cemetery Services

  805 Barrel Avenue, Fort Pierce, St. Lucie County, Florida 34982   StoneMor
Florida Subsidiary LLC Fountains Memorial Park   5635 W. Green Acres Street,
Homosassa, Citrus County, Florida 34446   StoneMor Florida Subsidiary LLC Good
Shepherd Memorial Gardens   5050 Southwest 20th Street, Ocala, Marion County,
Florida 34474   StoneMor Florida LLC Arlington Park Cemetery   6821 & 6920 Lone
Star Road, Jacksonville, Duval County, Florida 32211   StoneMor Florida LLC
Arlington Park Funeral Home   6920 Lone Star Road, Jacksonville, Duval County,
Florida 32211   StoneMor Florida LLC Vista Funeral Home   14200 N.W. 57th
Avenue, Miami Lakes, Miami-Dade County, Florida 33014   StoneMor Florida
Subsidiary LLC Forest Hills Memorial Park & Forest Hills Funeral Home – Palm
City Chapel   2001 Southwest Murphy Road, Palm City, Martin County, FL 3499  
StoneMor Florida LLC



--------------------------------------------------------------------------------

Schedule 3.05(c)

Owned Real Property

 

Property Name

 

Address/County*

 

Property Owner

Adams & Jennings Funeral Home   6900 N. Nebraska Ave., Tampa, Hillsborough
County, Florida 33604   StoneMor Florida Subsidiary LLC Cardwell Funeral Home  
301 Big Tree Drive, South Daytona, Volusia County, Florida 32119   StoneMor
Florida Subsidiary LLC Florida Coast Crematory & Cremations   1821 West 10th
Street, Unit E-1, Riviera Beach, Palm Beach County, Florida 33404   StoneMor
Florida Subsidiary LLC Serenity Meadows Memorial Park, Funeral Home & Crematory
  6919 Providence Road, Riverview, Hillsborough County, Florida 33578   StoneMor
Florida LLC Georgia Lakewood Memory Gardens South   325 Greens Lake Road,
Rossville, Catoosa County, Georgia 30741   Lakewood Memory Gardens South LLC
Floral Memory Gardens   120 Old Pretoria Road, Albany, Dougherty County, Georgia
31707   StoneMor Georgia LLC Floyd Memory Gardens   U.S. Highway 411 East, Rome,
Floyd County, Georgia 30165   StoneMor Georgia LLC Oaknoll Memorial Gardens  
2549 Shorter Avenue, Rome, Floyd County, Georgia 30165   StoneMor Georgia LLC
Restlawn Memory Gardens   2098 Mooty Bridge Road, LaGrange, Troup County,
Georgia 30240   StoneMor Georgia LLC Sunset Hill Memorial Gardens   Church
Street, Rome, Floyd County, Georgia 30165   StoneMor Georgia LLC Carroll Memory
Gardens   914 Stripling Chapel Road, Carrollton, Carroll County, Georgia 30116  
StoneMor Georgia LLC Illinois Mount Vernon Memorial Estates   11875 Archer
Avenue, Lemont, Cook County, Illinois 60439   StoneMor Illinois LLC Floral Lawn
Cemetery   835 Dearborn Avenue, South Beloit, Winnebago County, Illinois 61080  
StoneMor Illinois LLC McHenry County Memorial Park  

11301 Lake Avenue,

Woodstock, McHenry County,

Illinois 60098

  StoneMor Illinois LLC



--------------------------------------------------------------------------------

Schedule 3.05(c)

Owned Real Property

 

Property Name

 

Address/County*

 

Property Owner

Willow Lawn Memorial Park & Crematory/Aarrowood Pet Cemetery & Crematorium  

24090 West Highway 45,

Vernon Hills, Lake County,

Illinois 60061

  StoneMor Illinois LLC Windridge Funeral Home  

104 High Road,

Cary, McHenry County,

Illinois 60013

  StoneMor Illinois Subsidiary LLC Windridge Memorial Park & Nature Sanctuary  

7014 South Rawson Bridge Road, Cary, McHenry County,

Illinois 60013

  StoneMor Illinois LLC Woodlawn Funeral Home (Mortuary)  

3201 West Jefferson Street

Joliet, Will County, Illinois 60431

  StoneMor Illinois Subsidiary LLC Woodlawn Memorial Park I  

23060 West Jefferson Street,

Joliet, Will County, Illinois 60431

  StoneMor Illinois LLC Woodlawn Memorial Park II  

22500 West Jefferson Street and 3201 West Jefferson Street,

Joliet, Illinois 60431

  StoneMor Illinois LLC Bronswood Cemetery   3805 Madison Street, Oak Brook,
DuPage County, Illinois 60523   Bronswood Cemetery, Inc. Herr Funeral Home &
Cremation Services – Caseyville  

300 West Lincoln Avenue,

Caseyville, St. Clair County, Illinois 62232

  StoneMor Illinois Subsidiary LLC Herr Funeral Home & Cremation Services –
Collinsville (plus, adjacent residential property)   501 W. Main Street,
Collinsville, Madison County, Illinois 62234   StoneMor Illinois Subsidiary LLC
Highland Memorial Park   33100 North Hunt Club Road, Libertyville, Lake County,
Illinois 60048   StoneMor Illinois LLC Northshore Garden of Memories  

1801 Green Bay Road,

North Chicago, Lake County, Illinois 60064

  StoneMor Illinois LLC Sunset Hill Cemetery  

2900 State Route 157,

Glen Carbon, Madison County, Illinois 62034

  StoneMor Illinois LLC Sunset Hill Funeral Home and Cremation Services  

50 Fountain Drive,

Glen Carbon, Madison County, Illinois 62034

  StoneMor Illinois Subsidiary LLC



--------------------------------------------------------------------------------

Schedule 3.05(c)

Owned Real Property

 

Property Name

 

Address/County*

 

Property Owner

Indiana Calvary Cemetery and Crematory   2701 Willowdale Road, Portage, Porter
County, Indiana 46368   StoneMor Indiana LLC Highland Cemetery   2257 Portage
Avenue, South Bend, St. Joseph County, Indiana 46616   StoneMor Indiana LLC Park
Lawn Cemetery & Mausoleum  

1526 South Green River Road,

Evansville, Vanderburgh County, Indiana 47715

  StoneMor Indiana LLC Riverview Cemetery & Crematory   2300 Portage Avenue,
South Bend, St. Joseph County, Indiana 46616   StoneMor Indiana LLC St. Joseph
Valley Memorial Park  

375 West Cleveland Road,

Granger, St. Joseph County, Indiana 46530

  StoneMor Indiana LLC Valhalla Memory Gardens & Crematorium  

310 North Johnson Avenue,

Bloomington, Monroe County, Indiana 47404

  StoneMor Indiana LLC Chapel Hill Funeral Home   10776 McKinley Highway,
Osceola, St. Joseph County, Indiana 46561   Chapel Hill Funeral Home, Inc Chapel
Hill Memorial Gardens   10776 McKinley Highway, Osceola, St. Joseph County
Indiana 46561    StoneMor Indiana LLC  Covington Memorial Funeral Home  

8408 Covington Road,

Fort Wayne, Allen County, Indiana 46804

  Covington Memorial Funeral Home, Inc. Covington Memorial Gardens  

8408 Covington Road,

Fort Wayne, Allen County, Indiana 46804

  Covington Memorial Gardens, Inc. Forest Lawn Funeral Home   1977 State Road
135, Greenwood, Johnson County, Indiana 46143   StoneMor Indiana Subsidiary LLC
Forest Lawn Memory Gardens   1977 S. State Road 135, Greenwood, Johnson County,
Indiana 46143   Forest Lawn Memory Gardens, Inc. Lindsay Meyer Tract   1977 S.
State Road 135, Greenwood, Johnson County, Indiana 46143   StoneMor Indiana LLC



--------------------------------------------------------------------------------

Schedule 3.05(c)

Owned Real Property

 

Property Name

 

Address/County*

 

Property Owner

Gardens of Memory and the adjacent approximate 80 acres known as the Muncie
Tract  

10703 N State Road 3,

Muncie, Delaware County, Indiana 47303

  StoneMor Indiana LLC Garden View Funeral Home  

10501 N State Road 3,

Muncie, Delaware County, Indiana 47303 

  StoneMor Indiana Subsidiary LLC Gill Funeral Home   308 East Walnut Street,
Washington, Daviess County, Indiana 47501    StoneMor Indiana Subsidiary LLC
Lincoln Memory Gardens   6851 South Indianapolis Road, Whitestown, Boone County,
Indiana 46075    StoneMor Indiana LLC  Iowa Memorial Park Cemetery  

6605 Morningside Avenue,

Sioux City, Woodbury County, Iowa 51106

  StoneMor Iowa LLC Kansas Old Mission Wichita Park Cemetery/Crematory and Old
Mission Mortuary   3424 East 21st Street, Wichita, Sedgwick County, Kansas 67208
  StoneMor Kansas LLC White Chapel Memorial Gardens   1806 North Oliver,
Wichita, Sedgwick County, Kansas 67208   StoneMor Kansas LLC Heritage Funeral
Home and Cremation Services   528 North Main Street, Hutchinson, Reno County,
Kansas 67501   StoneMor Kansas Subsidiary LLC Fairlawn Burial Park   2401 Carey
Boulevard, Hutchinson, Reno County, Kansas 67501   StoneMor Kansas LLC Kentucky
Highland Memory Garden   279 Landis Lane, Mount Washington, Bullitt County,
Kentucky 40047   StoneMor Kentucky LLC Forest Lawn Memorial Park   3227 Dixie
Highway, Erlanger, Kenton County, Kentucky 41018   StoneMor Kentucky LLC



--------------------------------------------------------------------------------

Schedule 3.05(c)

Owned Real Property

 

Property Name

 

Address/County*

 

Property Owner

Maryland Cedar Hill Cemetery, Cedar Hill Funeral Home   4111 Pennsylvania
Avenue, Suitland, Prince Georges County, Maryland 20746   Osiris Holding of
Maryland LLC Lincoln Memorial Cemetery   4001 Suitland Road, Suitland, Prince
Georges County, Maryland 20746   Osiris Holding of Maryland LLC Glen Haven
Memorial Park   7215 Ritchie Highway, Glen Burnie, Anne Arundel County, Maryland
21061   Glen Haven Memorial Park LLC Lorraine Park Cemetery   5608 Dogwood Road,
Baltimore, Baltimore County, Maryland 21207   Lorraine Park Cemetery LLC
Washington National Cemetery   4101 Suitland Road, Suitland, Prince Georges
County, Maryland 20746   WNCI LLC Columbia Memorial Park   12005 Clarksville
Pike, Route 108, Clarksville, Howard County, Maryland 21029   Columbia Memorial
Park LLC Hillcrest Burial Park   10901 Mason Road NE, Cumberland, Allegheny
County, Maryland 21502   Modern Park Development LLC Springhill Memory Gardens  
US Highway 50, Marker 106, Hebron, Wicomico County, Maryland 21830, aka 27260
Ocean Gateway, Hebron, Maryland 21830   Springhill Memory Gardens LLC Sunset
Memorial Park   13800 North East Bedford Road, Cumberland, Allegheny County,
Maryland 21502   Sunset Memorial Park LLC Wicomico Memorial Park   721 Snow Hill
Road, Salisbury, Wicomico County, Maryland 21801   Wicomico Memorial Parks LLC
Michigan Floral Gardens Cemetery   2215 West Cass Avenue Road, Bay City, Bay
County, Michigan 48708   StoneMor Michigan LLC Floral Lawn Memorial Gardens  
1490 East Michigan Avenue, Battle Creek, Calhoun County, Michigan 49014  
StoneMor Michigan LLC



--------------------------------------------------------------------------------

Schedule 3.05(c)

Owned Real Property

 

Property Name

 

Address/County*

 

Property Owner

Roseland Memorial Gardens   3744 Brooklyn Road, Jackson, Jackson County,
Michigan 49203   StoneMor Michigan LLC Chapel Hill Memorial Gardens   4444 West
Grand River, Lansing, Ingham County, Michigan 48906   StoneMor Michigan LLC
Christian Memorial Gardens East  

255 West Sheridan Line Road,

Peck, Sanilac County,

Michigan 48466

  StoneMor Michigan LLC Christian Memorial Gardens West  

521 East Hamlin Road,

Rochester Hills, Oakland County, Michigan 48307

  StoneMor Michigan LLC Deepdale Memorial Gardens  

4110 Lansing Road,

Lansing, Ingham County, Michigan 48917

  StoneMor Michigan LLC East Lawn Memory Gardens  

2400 Bennett Road,

Okemos, Ingham County, Michigan 48864

  StoneMor Michigan LLC Flint Memorial Park   G-9506 North Dort Highway, Mount
Morris, Genesee County, Michigan 48458   StoneMor Michigan LLC Mount Ever Rest
Memorial Park North   1617 North Drake Road, Kalamazoo, Kalamazoo County,
Michigan 49008   StoneMor Michigan LLC Mount Ever Rest Memorial Park South  
3941 South Westnedge Avenue, Kalamazoo, Kalamazoo County, Michigan 49008  
StoneMor Michigan LLC Sunrise Memorial Gardens   2188 Remembrance Drive,
Muskegon, Muskegon County, Michigan 49442   StoneMor Michigan LLC Chapel Hill
Memorial Gardens  

2899 Patterson Avenue,

Grand Rapids, Kent County,

Michigan 49512

  Chapel Hill Associates, Inc. Office Building  

4108 Old Lansing Road,

Lansing, Eaton County, Michigan 48917

  StoneMor Michigan Subsidiary LLC



--------------------------------------------------------------------------------

Schedule 3.05(c)

Owned Real Property

 

Property Name

 

Address/County*

 

Property Owner

Mississippi Lee Memorial Park   5257 Raymond Avenue, Verona, Lee County,
Mississippi 38879   StoneMor Mississippi LLC Lee Memorial Funeral Home   5257
Raymond Avenue, Verona, Lee County, Mississippi 38879   StoneMor Mississippi LLC
East Chickasaw Memorial Gardens   Old Highway 145 South, Okolona, Chickasaw
County, Mississippi 38860   StoneMor Mississippi LLC Missouri Forest Hill
Calvary Cemetery and Funeral Chapel   6901 Troost Avenue, Kansas City, Jackson
County, Missouri 64131   StoneMor Missouri LLC Ewing-Schutte-Semler Funeral Home
  701 South Osage, Sedalia, Pettis County, Missouri 65301   StoneMor Missouri
Subsidiary LLC Highland Sacred Gardens   3600 East 28th Street, Sedalia, Pettis
County, Missouri 65301   StoneMor Missouri LLC Memorial Park Sedalia   3306
Greenridge Road, Sedalia, Pettis County, Missouri 65301   StoneMor Missouri LLC

Eastlawn Cemetery

 

Eastlawn Funeral Home

  2244 E. Pythian, Springfield, Greene County, Missouri 65802   StoneMor
Missouri LLC White Chapel Memorial Gardens Klingner-Cope Family Funeral Home at
White Chapel   5234 W. State Highway EE, Springfield, Greene County, Missouri
65802   StoneMor Missouri LLC Rivermonte Memorial Gardens Klingner-Cope Family
Funeral Home at Rivermonte   4500 S. Lone Pine Road, Springfield, Greene County,
Missouri 65804   StoneMor Missouri LLC Klingner-Cope Family Funeral Home at
Midtown   1635 N. Benton, Springfield, Greene County, Missouri 65803   StoneMor
Missouri Subsidiary LLC New Jersey Arlington Park Cemetery   1620 Cove Road,
Pennsauken, Camden County, New Jersey 08110   Arlington Development Company
North Carolina Randolph Memorial Park   4538 US Highway 220 Business North,
Asheboro, Randolph County, North Carolina 27203   StoneMor North Carolina LLC



--------------------------------------------------------------------------------

Schedule 3.05(c)

Owned Real Property

 

Property Name

 

Address/County*

 

Property Owner

Alamance Memorial Park   4039 South Church Street, Burlington, Alamance County,
North Carolina, 27215   StoneMor North Carolina LLC West Lawn Memorial Park  
1350 South Main Street, China Grove, Rowan County, North Carolina 28023  
StoneMor North Carolina LLC Wayne Memorial Park   2925 U.S. Highway 117 North
and 1193 Old Grantham Road, Goldsboro, Wayne County, North Carolina 27530  
StoneMor North Carolina LLC Lakeview Memorial Park   3600 U.S. Highway 29 North,
Greensboro, Guilford County, North Carolina 27405   StoneMor North Carolina LLC
Skyline Memory Gardens   432 Old Buck Shoals Road, Mount Airy, Surry County,
North Carolina 27030   StoneMor North Carolina LLC Oakhill Memorial Park   2603
Tower Hill Road, Kinston, Lenoir County, North Carolina 28501   StoneMor North
Carolina LLC Pinelawn Memorial Park   4488 Highway 70 West, Kinston, Lenoir
County, North Carolina 28504   StoneMor North Carolina LLC Oaklawn Memorial
Gardens   3250 High Point Road, Winston-Salem, Forsyth County, North Carolina
27107   StoneMor North Carolina LLC Rowan Memorial Park   4125 U.S. Highway 601
North, Salisbury, Rowan County, North Carolina 28147   StoneMor North Carolina
LLC Carolina Biblical Gardens of Guilford  

5710 Riverdale Road,

Jamestown, Guilford County, North Carolina 27282

  StoneMor North Carolina LLC Martin Memorial Gardens  

U.S. Highway 64 West,

Everetts, Martin County, North Carolina 27892

  StoneMor North Carolina LLC York Memorial Park   5150 York Road, Charlotte,
Mecklenburg County, North Carolina 28217   StoneMor North Carolina LLC Chatham
Memorial Park  

13260 US Highway 64 West, Siler City, Chatham County,

North Carolina 27344

  StoneMor North Carolina LLC



--------------------------------------------------------------------------------

Schedule 3.05(c)

Owned Real Property

 

Property Name

 

Address/County*

 

Property Owner

Crestview Memorial Park  

6850 University Parkway,

Rural Hall, Forsyth County,

North Carolina 27045

  StoneMor North Carolina LLC Woodlawn Memorial Park  

2107 Liberty Street,

Durham, Durham County,

North Carolina 27703

  StoneMor North Carolina LLC Mountlawn Memorial Park   196 Fan Key Road, North
Wilkesboro, Wilkes County, NC 28659   StoneMor North Carolina LLC Montlawn
Memorial Park and Montlawn Funerals and Cremations   2911 South Wilmington
Street, Raleigh, Wake County, NC 27603   StoneMor North Carolina LLC Floral
Garden Memorial Park   1730 English Road, High Point, Guilford County, NC 27262
  StoneMor North Carolina LLC Ohio 3.2 acre Tract adjacent to Kingwood Memorial
Park  

8230 Columbus Pike,

Lewis Center, Delaware County, OH 43035

  StoneMor Ohio LLC Butler County Memorial Park   4570 Trenton-Oxford Road,
Hamilton, Butler County, Ohio 45011   StoneMor Ohio LLC Blessing Funeral Home
(branch) (prior Terbinski-Jennings Funeral Home location)   11900 North Dixie
Drive, Tipp City, Montgomery County, Ohio 45371   Cornerstone Funeral and
Cremation Services LLC Residential property adjoining Rest Lawn Memorial Park  
10375 Plainfield Road, Cincinnati, Hamilton County, Ohio 45241-3228   StoneMor
Ohio LLC Oregon Hillcrest Memorial Park/Crematory and Hillcrest Mortuary   2201
North Phoenix Rd., Medford, Jackson County, Oregon 97504   StoneMor Oregon LLC
Memory Gardens Memorial Park and Memory Gardens Mortuary   1395 Arnold Lane,
Medford, Jackson County, Oregon 97501   StoneMor Oregon LLC Roseburg Memorial
Gardens   1056 Northwest Hicks Rd., Roseburg, Douglas County, Oregon 97470  
StoneMor Oregon LLC



--------------------------------------------------------------------------------

Schedule 3.05(c)

Owned Real Property

 

Property Name

 

Address/County*

 

Property Owner

Valley View Cemetery   683 Valley View Road, Sutherlin, Douglas County, Oregon
97479   StoneMor Oregon LLC Restlawn Memorial Gardens & Mausoleum and Restlawn
Funeral Home   201 Oak Grove Road NW, Salem, Polk County, Oregon 97304  
StoneMor Oregon LLC Wilson’s Chapel of the Roses and Roseburg Crematory   965
West Harvard Boulevard, Roseburg, Douglas County, Oregon 97470   StoneMor Oregon
Subsidiary LLC Fir Lawn Memorial Park & Mortuary; Donelson Funeral Chapel &
Cremation Services   1070 West Main, Hillsboro, Washington County, Oregon 97123
  StoneMor Oregon LLC Forest Lawn Cemetery   400 SW Walters Road, Gresham,
Multnomah County, Oregon 97080   StoneMor Oregon LLC Peake Funeral Chapel   1925
SE Scott Street, Milwaukie, Clackamas County, Oregon 97222   StoneMor Oregon
Subsidiary LLC Gable Funeral Chapel;& Cremation Services; Montavilla Crematory
(prior Cremation & Burial Care of Oregon location)   225 NE 80th Avenue,
Portland, Multnomah County, Oregon 97213   StoneMor Oregon Subsidiary LLC

Keizer Funeral Chapel & Cremation Services

 

Farnstrom Cremation Center

  4365 River Road North, Keizer, Marion County, Oregon 97303   StoneMor Oregon
Subsidiary LLC Farnstrom Mortuary   410 Monmouth Street, Independence, Polk
County, Oregon 97351   StoneMor Oregon Subsidiary LLC PENNSYLVANIA Allegheny
County Memorial Park   1600 Duncan Avenue, Allison Park, Allegheny County,
Pennsylvania 15101   StoneMor Pennsylvania LLC Bethlehem Memorial Park   1851
Linden Street, Bethlehem, Northampton County, Pennsylvania 18017   StoneMor
Pennsylvania LLC Blair Memorial Park   RD #7, Altoona, Blair County,
Pennsylvania 16601   StoneMor Pennsylvania LLC



--------------------------------------------------------------------------------

Schedule 3.05(c)

Owned Real Property

 

Property Name

 

Address/County*

 

Property Owner

Blue Ridge Memorial Gardens   6701 Jonestown Road, Harrisburg, Dauphin County,
Pennsylvania 17112   StoneMor Pennsylvania LLC Castle View Memorial Park   3010
Wilmington Road, New Castle, Lawrence County, Pennsylvania 16105   StoneMor
Pennsylvania LLC Centre County Memorial Park   1032 Benner Pike, State College,
Centre County, Pennsylvania 16801   StoneMor Pennsylvania LLC Chartiers Cemetery
  801 Noblestown Road, Carnegie, Allegheny County, Pennsylvania 15106   StoneMor
Pennsylvania LLC Coraopolis Cemetery   Main & Woodlawn Road, Coraopolis,
Allegheny County, Pennsylvania 15108   StoneMor Holding of Pennsylvania LLC
Crestview Memorial Park   749 North Broad Street, Extension, Grove City, Mercer
County, Pennsylvania 16127   StoneMor Pennsylvania LLC Cumberland Valley
Memorial Gardens   1921 Ritner Highway, Carlisle, Cumberland County,
Pennsylvania 17013   Osiris Holding of Pennsylvania LLC Eloise B. Kyper Funeral
Home   1034 Benner Pike, State College, Centre County, Pennsylvania 16801  
Eloise B. Kyper Funeral Home, Inc. Erie County Memorial Gardens   7880 Edinboro
Road, Erie, Erie County, Pennsylvania 16509   StoneMor Pennsylvania LLC Grand
View Memorial Park   500 N. Weber Street, Annville, Lebanon County, Pennsylvania
17003   StoneMor Pennsylvania LLC Greene County Memorial Park   RD #1,
Waynesburg, Greene County, Pennsylvania 15370 aka 1003 Jefferson Road,
Waynesburg, Pennsylvania 15370   StoneMor Pennsylvania LLC

Greenlawn Burial Estates

 

(for additional acreage see Semper Concrete Products)

  731 West Old Route 422, Butler, Butler County, Pennsylvania 16001   StoneMor
Pennsylvania LLC



--------------------------------------------------------------------------------

Schedule 3.05(c)

Owned Real Property

 

Property Name

 

Address/County*

 

Property Owner

Green Lawn Memorial Park   Junction of Routes 15 and 54, Montgomery, Lycoming
County, Pennsylvania 17752   StoneMor Pennsylvania LLC Greenwood Cemetery   719
Highland Avenue, Lancaster, Lancaster County, Pennsylvania 17603   Osiris
Holding of Pennsylvania LLC Juniata Memorial Park   9010 US Highway 577 South,
Lewistown, Mifflin County, Pennsylvania 17044   Juniata Memorial Park LLC
Lakewood Memorial Park   RD #2, P.O. Box 2948, Cheswick, Allegheny County,
Pennsylvania 15024 aka 943 Rt. 910, Cheswick, Pennsylvania 15024   StoneMor
Pennsylvania LLC Laurelwood Cemetery   901 Bryant Street, Stroudsburg, Monroe
County, Pennsylvania 18360   StoneMor Holding of Pennsylvania LLC Lawn Haven
Burial Estates   RD #1, Box 38, Worthington, Armstrong County, Pennsylvania
16262, aka 1290 Butler Road, Worthington, Pennsylvania 16262   StoneMor
Pennsylvania LLC The Morris Cemetery   428 Nutt Road, Phoenixville, Chester
County, Pennsylvania 19460   StoneMor Pennsylvania LLC Mount Airy Cemetery  
3012 Old Freeport Road, Natrona Heights, Allegheny County, Pennsylvania 15065  
StoneMor Holding of Pennsylvania LLC Mount Lebanon Cemetery   509 Washington
Road, Pittsburgh, Allegheny County, Pennsylvania 15228   StoneMor Pennsylvania
LLC Mount Royal Cemetery   2700 Mount Royal Boulevard, Glenshaw, Allegheny
County, Pennsylvania 15116   StoneMor Pennsylvania LLC Mount Zion Cemetery and
Mausoleum   225 East Schuylkill Road, Pottstown, Chester County, Pennsylvania
19465   StoneMor Pennsylvania LLC Parklawn Memorial Gardens   Route 219, Boot
Jack Road, Ridgeway, Elk County, Pennsylvania 15853   Osiris Holding of
Pennsylvania LLC



--------------------------------------------------------------------------------

Schedule 3.05(c)

Owned Real Property

 

Property Name

 

Address/County*

 

Property Owner

Pinewood Memorial Park   20950 Route 19, Evans City, Butler County, Pennsylvania
16066   StoneMor Pennsylvania LLC Pleasant View Cemetery   650 Fritztown Road,
Sinking Spring, Berks County, Pennsylvania 19608   Osiris Holding of
Pennsylvania LLC Prospect Cemetery   501 Prospect Street, East Stroudsburg,
Monroe County, Pennsylvania 18301   StoneMor Pennsylvania LLC Prospect Hill
Cemetery   4855 Londonderry Road, Harrisburg, Dauphin County, Pennsylvania 17113
  StoneMor Pennsylvania LLC Riverside Cemetery   200 South Montgomery Avenue,
Norristown, Montgomery County, Pennsylvania 19403   StoneMor Pennsylvania LLC
Riverview Memorial Gardens   3776 Peters Mountain Road, Halifax, Dauphin County,
Pennsylvania 17032   StoneMor Pennsylvania LLC Rolling Green Memorial Park  
Route 3 at Route 202 Bypass, West Chester, Chester County, Pennsylvania 19382,
aka 1008 W. Chester Pike, West Chester, Pennsylvania 19382   Rolling Green
Memorial Park LLC Roselawn Memorial Gardens   17045 Conneaut Lake Road,
Meadville, Crawford County, Pennsylvania 16335   StoneMor Pennsylvania LLC

Semper Concrete Products

 

(adjacent to Greenlawn Burial Estates)

  S.R. 422, Butler, Butler County, Pennsylvania 16001, aka 858 New Castle Road
(Rt. 422), Franklin Township, Pennsylvania 16001   CMS West LLC South Side
Cemetery   1404 Brownsville Road, Pittsburgh, Allegheny County, Pennsylvania
15210   StoneMor Pennsylvania LLC Sunset Hill Memorial Gardens   6615 Route 322,
Cranberry, Venango County, Pennsylvania 16319   StoneMor Pennsylvania LLC Tioga
County Memorial Gardens   Box 82A, Trout Run, Tioga County, Pennsylvania 17771  
Tioga County Memorial Gardens LLC Tri-County Memorial Gardens   740 Wyndamere
Road, Lewisberry, York County, Pennsylvania 17339   StoneMor Pennsylvania LLC



--------------------------------------------------------------------------------

Schedule 3.05(c)

Owned Real Property

 

Property Name

 

Address/County*

 

Property Owner

Twin Hills Memorial Park and Mausoleum   3332 Lycoming Mall Drive, Muncy,
Lycoming County, Pennsylvania 17756   StoneMor Pennsylvania LLC Voegtly Cemetery
  1955 Lowrie Street, Pittsburgh, Allegheny County, Pennsylvania 15212   CMS
West LLC Westminster Cemetery   1159 Newville Road, Carlisle, Cumberland County,
Pennsylvania 17013   StoneMor Pennsylvania LLC Woodlawn Cemetery   450 Penn
Avenue, Aliquippa, Beaver County, Pennsylvania 15001   StoneMor Pennsylvania LLC
Woodlawn Memorial Gardens   4855 Londonderry Road, Harrisburg, Dauphin County,
Pennsylvania 17113   StoneMor Pennsylvania LLC Woodlawn Memorial Park   1500
Airport Road, Allentown, Lehigh County, Pennsylvania 18103   StoneMor Holding of
Pennsylvania LLC Cedar Hill Memorial Park   1700 Airport Road, Allentown, Lehigh
County, Pennsylvania 18103   StoneMor Pennsylvania LLC Grandview Cemetery   2735
Walbert Avenue, Allentown, Lehigh County, Pennsylvania 18104   StoneMor
Pennsylvania LLC Laurel Cemetery   Kimmett Avenue and Castasauqua Avenue,
Whitehall, Lehigh County, Pennsylvania 18052   StoneMor Pennsylvania LLC
Arlington Memorial Park   3843 Lehigh Street, Whitehall, Lehigh County,
Pennsylvania 18052   StoneMor Pennsylvania LLC Sylvan Heights Cemetery/Stephen
R. Haky Funeral Home   603 and 609 North Gallatin Avenue, Uniontown, Fayette
County, Pennsylvania 15401   StoneMor Pennsylvania LLC Mountain View Cemetery  
Hopwood Fairchance Road, Uniontown, Fayette County, Pennsylvania 15401  
StoneMor Pennsylvania LLC LaFayette Memorial Park   132 Twin Hills Road, Brier
Hill, Fayette County, Pennsylvania 15401   StoneMor Pennsylvania LLC Haky
Funeral Home   515 North Main Street, Masontown, Fayette County, Pennsylvania
15401   CCMS West Subsidiary LLC



--------------------------------------------------------------------------------

Schedule 3.05(c)

Owned Real Property

 

Property Name

 

Address/County*

 

Property Owner

Weber Funeral Home - Hamilton   1619 Hamilton Street, Allentown, Lehigh County,
Pennsylvania 18102   CCMS West Subsidiary LLC Weber Funeral Home – Ridge   502
and 526-528 Ridge Street, Allentown, Lehigh County, Pennsylvania 18102   CCMS
West Subsidiary LLC Norcross – Weber Funeral Home   101 N. Main Street,
Allentown, Lehigh County, Pennsylvania 18036   CCMS West Subsidiary LLC Forest
Lawn Gardens   3739 Washington Road, McMurray, Washington County, Pennsylvania
15317   Forest Lawn Gardens, Inc. Tract adjoining Forest Lawn Gardens   3739
Washington Road, McMurray, Washington County, Pennsylvania 15317   StoneMor
Pennsylvania LLC George Washington Memorial Park, Kirk & Nice Funeral Home and
Kirk & Nice Crematory   80 Stenton Avenue, Plymouth Meeting, Montgomery County,
PA 19462   StoneMor Pennsylvania LLC Sunset Memorial Park and Kirk & Nice
Suburban Chapel   333 County Line Road, Feasterville, Bucks County, PA 19053  
StoneMor Pennsylvania LLC Hillside Cemetery   2556 Susquehanna Road, Roslyn,
Montgomery County, PA 19001   StoneMor Pennsylvania LLC Waverly Road Tract  

1500 Waverly Road

Cheltenham, Montgomery County, PA 19038

  StoneMor Pennsylvania LLC Puerto Rico Camposanto De Cristo Resucitado  

Carr 2 KM 225 HMG,

Ponce, Puerto Rico

  StoneMor Puerto Rico LLC Pepino Memorial Park & Funeral Home  

Carretera 119 a LasMarias-Barr,

San Sebastian, Puerto Rico

  StoneMor Puerto Rico LLC Monte Cristo Memorial Park   Carr 110 Km. 0.6 Norte
Hacia Ramey, Caimital Alto Ward, Aguadilla, Puerto Rico 00605   StoneMor Puerto
Rico Cemetery and Funeral, Inc. Los Jardines Memorial Park   Carr 113 Km. 3.7
Ave Noel Estrada, Guayabos Ward, Isabela, Puerto Rico 00662   StoneMor Puerto
Rico Cemetery and Funeral, Inc.



--------------------------------------------------------------------------------

Schedule 3.05(c)

Owned Real Property

 

Property Name

 

Address/County*

 

Property Owner

Valle de Los Suenos Memorial Park   Carr 685 Km. 20, Bajura Ward, Manati, Puerto
Rico 00674   StoneMor Puerto Rico Cemetery and Funeral, Inc. Las Mercedes
Memorial Park   Carr 14 #2300 Km. 7.3 Bo. Cerrillo, Coto Laurel, Cerrillos Ward,
Ponce, Puerto Rico 00780   StoneMor Puerto Rico Cemetery and Funeral, Inc. El
Senorial Memorial Park & Funeral Home   Carr 176 Km. 6.2 Rio Piedr, Cupey Alto
Ward, Rio Piedras Ward, San Juan, Puerto Rico 00926   StoneMor Puerto Rico
Cemetery and Funeral, Inc. Funeraria Del Angel Gonzalez Lago   Ave. 65th
Infanteria Km. 5.2 Rio, Sabana Llana Ward, Rio Piedras Ward, San Juan, Puerto
Rico 00924   StoneMor Puerto Rico Cemetery and Funeral, Inc. Porta Coeli Funeral
Home   244 Dr Veve Street, Correa Ward, Bayamon, Puerto Rico 00966   StoneMor
Puerto Rico Cemetery and Funeral, Inc. Rhode Island Newport Cemetery   123
Howland Avenue, Middletown, Newport County, Rhode Island 02840   Osiris Holding
of Rhode Island LLC Trinity Cemetery   367 East Main Road, Portsmouth, Newport
County, Rhode Island 02871   Osiris Holding of Rhode Island LLC South Carolina

Frederick Memorial Gardens/Shuford Hatcher

 

Funeral Home at Frederick

 

986 Chesnee Highway,

Gaffney, Cherokee County, South Carolina 29341

  StoneMor South Carolina LLC Graceland East Memorial Park  

2206 Woodruff Road,

Simpsonville, Greenville County, South Carolina 29681

  StoneMor South Carolina LLC Shuford-Hatcher Funeral Home  

211 East Frederick Street,

Gaffney, Cherokee County, South Carolina 29340

  StoneMor South Carolina Subsidiary LLC Forest Lawn Cemetery   765 E. Main
Street, Laurens, Laurens County, South Carolina 29360   StoneMor South Carolina
LLC



--------------------------------------------------------------------------------

Schedule 3.05(c)

Owned Real Property

 

Property Name

 

Address/County*

 

Property Owner

Forest Lawn East   2968 Torrington Road, Laurens, Laurens County, South Carolina
29360   StoneMor South Carolina LLC Good Shepherd Memorial Gardens  

4164 Boiling Springs Road,

Boiling Springs, Spartanburg County, South Carolina 29316

  StoneMor South Carolina LLC Springhill Memorial Gardens/ Graceland Mortuary at
Springhill Chapel  

1011 S. Alabama Avenue,

Chesnee, Spartanburg County, South Carolina 29323

  StoneMor South Carolina LLC Whispering Pines Memorial Gardens  

3044 Old Highway 52,

Moncks Corner, Berkeley County, South Carolina 29461

  StoneMor South Carolina LLC Graceland Cemetery/ Graceland Mortuary  

4814 White Horse Road,

Greenville, Greenville County, South Carolina 29611

  StoneMor South Carolina LLC Tennessee Lakewood Memory Gardens East   4621
Shallowford Road, Chattanooga, Hamilton County, Tennessee 37411  
Lakewood/Hamilton Cemetery LLC Lakewood Memory Gardens West   3509 Cummings
Road, Chattanooga, Hamilton County, Tennessee 37419   Lakewood/Hamilton Cemetery
LLC Hamilton Memorial Park   8900 Dallas Hollow Road, Soddy Daisy, Hamilton
County, Tennessee 37379   Lakewood/Hamilton Cemetery LLC Memorial Park
Southwoods  

5485 Hacks Cross Road,

Memphis, Shelby County, Tennessee 38125

  Lakewood/Hamilton Cemetery LLC Northridge Woodhaven Cemetery, Funeral Home  

6755 Highway 51 North,

Millington, Shelby County, Tennessee 38053

  Lakewood/Hamilton Cemetery LLC Woodhaven Funeral Home & Memorial Gardens  

160 Edgemoore Road,

Powell, Knox County, Tennessee 37849

  Lakewood/Hamilton Cemetery LLC Ridgecrest Cemetery  

216 Ridgecrest Road,

Jackson, Madison County, Tennessee 38305

  Lakewood/Hamilton Cemetery LLC



--------------------------------------------------------------------------------

Schedule 3.05(c)

Owned Real Property

 

Property Name

 

Address/County*

 

Property Owner

Highland Memorial Gardens  

3360 North Highland Avenue,

Jackson, Madison County, Tennessee 38305

  Lakewood/Hamilton Cemetery LLC Forest Hill Funeral Home And Memorial Park –
East   2440 Whitten Road, Memphis, Shelby County, TN 38133   Lakewood/Hamilton
Cemetery LLC Forest Hill Funeral Home And Memorial Park – Midtown  

1661 S. Elvis Presley Boulevard,

Memphis, Shelby County, TN 38106

  Lakewood/Hamilton Cemetery LLC Forest Hill Funeral Home And Memorial Park –
South   2545 East Holmes, Memphis, Shelby County, TN 38118.   Lakewood/Hamilton
Cemetery LLC Virginia Alleghany Memorial Park   7008 Winterberry Road,
Covington, Alleghany County, Virginia 24426   Alleghany Memorial Park LLC
Altavista Memorial Park   Route 29 North, Altavista, Campbell County, Virginia
24517   Altavista Memorial Park LLC Augusta Memorial Park   Route 6 & Goose
Creek Road, Waynesboro, Augusta County, Virginia 22980   Virginia Memorial
Service LLC Birchlawn Burial Park   US Route 460 East, Pearisburg, Giles County,
Virginia 24134   Birchlawn Burial Park LLC Briarwood Memorial Gardens   Highway
29 South, Amherst, Amherst County, Virginia 24521, aka 1823 S. Amherst Highway,
Amherst, Virginia 24521   Stitham LLC Crestview Memorial Park   18599 Highway 1
North, LaCrosse, Mecklenberg County, Virginia 23950   Covenant Acquisition LLC
Evergreen Memorial Gardens   Mayre Lane, Luray, Page County, Virginia 22835  
PVD Acquisitions LLC Fort Hill Memorial Park   5196 Fort Avenue, Lynchburg, City
of Lynchburg, Virginia 24506   Stitham LLC Henry Memorial Park   8443 North
Virginia Avenue, Bassett, Henry County, Virginia 24055   Henry Memorial Park LLC
Hillcrest Memory Gardens   4160 Rixeyville Road, Jefffersonton, Culpeper County,
Virginia 22724   PVD Acquisitions LLC



--------------------------------------------------------------------------------

Schedule 3.05(c)

Owned Real Property

 

Property Name

 

Address/County*

 

Property Owner

Laurel Hill Memorial Park/

 

Laurel Hill Funeral Home

  10127 Plank Road, Spotsylvania, Spotsylvania County, Virginia 22553   Laurel
Hill Memorial Park LLC Mount Rose Cemetery   10069 Crescent Road, Glade Spring,
Washington County, Virginia 24340   Rose Lawn Cemeteries LLC Northern Neck
Memorial Gardens   Route 360 East, Callao, Northumberland County, Virginia 22435
  Covenant Acquisition LLC Oaklawn Mausoleum and Memory Gardens   1921
Shutterlee Mill Road, Staunton, Staunton City, Virginia 24401   Southern
Memorial Sales LLC Heidi Memorial Pet Cemetery   1921 Shutterlee Mill Road,
Staunton, Staunton City, Virginia 24401   KIRIS LLC Oak Hill Cemetery   1902
Plank Road, Fredericksburg, Fredericksburg City, Virginia 22401   Oak Hill
Cemetery LLC Old Dominion Memorial Park   7271 Cloverdale Road, Roanoke,
Botetourt County, Virginia 24019   Star City Memorial Sales LLC Panorama
Memorial Gardens   4917 Strasburg Road, Strasburg, Warren County, Virginia 22657
  PVD Acquisitions LLC Powell Valley Memorial Gardens   5650 Powell Valley Road,
Big Stone Gap, Wise County, Virginia 24219   Loewen [Virginia] LLC Rockbridge
Memorial Gardens   Route 60 East, Lexington, Rockbridge County, Virginia 24450,
aka 116 Peaceful Lane, Lexington, Virginia 24450   Rockbridge Memorial Gardens
LLC Roosevelt Memorial Park   1101 Campostella Road, Chesapeake, City of
Chesapeake, Virginia 23320   Cemetery Investments LLC Roselawn Burial Park and
Roselawn Funeral Home   103 Clearview Drive, Martinsville, Martinsville City,
Virginia 24114   Roselawn Development LLC Rose Lawn Cemetery   Highway 11 South,
Marion, Smyth County, Virginia 24354, aka 4410 Lee Highway, Marion, Virginia
24354   Rose Lawn Cemeteries LLC Roselawn Memorial Gardens  

2880 North Franklin Street,

Christiansburg, Montgomery County, Virginia 24073

  Loewen [Virginia] LLC



--------------------------------------------------------------------------------

Schedule 3.05(c)

Owned Real Property

 

Property Name

 

Address/County*

 

Property Owner

Rosewood Memorial Gardens

 

(Rural Retreat)

  Route 2, Rural Retreat, Wythe County, Virginia 24368, aka 7764 W. Lee Highway,
Rural Retreat, Virginia 24368   Loewen [Virginia] LLC Russell Memorial Cemetery
  1010 East Main Street, Lebanon, Russell County, Virginia 24266   Russell
Memorial Cemetery LLC Shenandoah Memorial Park   1270 Front Royal Pike Box 73,
Winchester, Frederick County, Virginia 22602   Shenandoah Memorial Park LLC
Sunset Memorial Gardens   3702 Loren Drive, Fredericksburg, Spotsylvania County,
Virginia 22407   Sunset Memorial Gardens LLC Temple Hill Memorial Park   Route
3, Box 76, Castlewood, Russell County, Virginia 24224, aka 2529 Memorial Drive,
Castlewood 24224   Temple Hill LLC

Virginia Monument Company

 

(adjacent to Rose Lawn Cemetery)

  3137 Lee Highway, Marion, Smyth County, Virginia 24354   Rose Lawn Cemeteries
LLC Virginia Memorial Park   11490 Forest Road, Forest, Bedford County, Virginia
24551   Stitham LLC Southlawn Memorial Park   1911 Birdsong Road, Petersburg,
Prince George County, Virginia 23805   Prince George Cemetery Corporation Forest
Lawn Cemetery   4000 Pilots Lane, Richmond, Henrico County, Virginia 23222   PVD
Acquisitions LLC Greenwood Memorial Gardens   12609 Patterson Avenue, Richmond,
Gouchland County, A 23238   Loewen [Virginia] LLC Clinch Valley Memorial
Cemetery   3201 West Front Street, Richlands, Tazewell County, VA 24641   Laurel
Hill Memorial Park LLC Sunset Memorial Park,   2901 West Hundred Road, Chester,
Chesterfield County, VA 23831   Rose Lawn Cemeteries LLC Washington Oakwood Hill
Cemetery and Funeral Chapel   5210 South Alder, Tacoma, Pierce County,
Washington 98409   StoneMor Washington, Inc.



--------------------------------------------------------------------------------

Schedule 3.05(c)

Owned Real Property

 

Property Name

 

Address/County*

 

Property Owner

Piper-Morley-Mellinger Funeral Chapel   5436 South Puget Sound Avenue, Pierce
County, Tacoma, Washington 98409   StoneMor Washington Subsidiary LLC Evergreen
Memorial Park & Mausoleum  

1301 – 10th Street NE,

East Wenatchee, Douglas County, Washington 98802

  StoneMor Washington, Inc. Marysville Cemetery  

8801 State Avenue,

Marysville, Snohomish County, Washington 98270

  StoneMor Washington, Inc. West Virginia Beverly Hills Memorial Gardens   Route
19 South, Westover, Monongalia County, West Virginia 26505, aka 1290 Fairmont
Road, Westover, West Virginia 26505   Cornerstone Family Services of West
Virginia LLC Clendenin Memorial Gardens   1313 Hillview Drive, Dunbar, Kanawha
County, West Virginia 25064   Cornerstone Family Services of West Virginia LLC
Evergreen Cemetery North   4800 Emerson Avenue, Parkersburg, Wood County, West
Virginia 26104   Cornerstone Family Services of West Virginia LLC Evergreen
Cemetery South   14th Avenue and Beverly Street, Parkersburg, Wood County, West
Virginia 26104   Cornerstone Family Services of West Virginia LLC Fairview
Memory Gardens   510 State Street, Hamlin, Lincoln County, West Virginia 25523  
Cornerstone Family Services of West Virginia LLC Floral Hills Garden of Memories
  6839 Sissonville Drive, Sissonville, Kanawha County, West Virginia 25320  
Cornerstone Family Services of West Virginia LLC Floral Hills Memorial Gardens  
Route 1, Mt. Clare, Harrison County, West Virginia 26408   Cornerstone Family
Services of West Virginia LLC Forest Memorial Park   Route 60 East, Milton,
Cabell County, West Virginia 25541, aka 2240 Route 60 West, Milton, West
Virginia 25541   Cornerstone Family Services of West Virginia LLC Forest Lawn
Memorial Gardens and Mausoleum   2813 Goodwill Road, Huntington, Cabell County,
West Virginia 25704   Cornerstone Family Services of West Virginia LLC



--------------------------------------------------------------------------------

Schedule 3.05(c)

Owned Real Property

 

Property Name

 

Address/County*

 

Property Owner

Grandview Memorial Park and Mausoleum   1313 Hillview Drive, Dunbar, Kanawha
County, West Virginia 25064   Cornerstone Family Services of West Virginia LLC
Grandview Memorial Gardens   Route 4, Fairmont, Marion County, West Virginia
26554   Cornerstone Family Services of West Virginia LLC Greenbrier Burial Park
  2000 Miller Street, Hinton, Summers County, West Virginia 25951   Cornerstone
Family Services of West Virginia LLC Guyan Memorial Gardens   Old Logan Road,
Godby, Logan County, West Virginia 25547   Cornerstone Family Services of West
Virginia LLC Halcyon Hills Memorial Gardens   RD 3 Sherrard, Wheeling, Marshall
County, West Virginia 26003, aka 4987 County Highway 88/15, Wheeling, West
Virginia 26003   Cornerstone Family Services of West Virginia LLC Highland Hills
Memorial Garden   401 Archer Road, Follansbee, Brooke County, West Virginia
26037   Cornerstone Family Services of West Virginia LLC Highland Memory Gardens
  Route 119, Mitchell Heights Road, Pecks Mill, Logan County, West Virginia
25547   Cornerstone Family Services of West Virginia LLC Jackson County Memory
Gardens   Route 33 West, Cottageville, Jackson County, West Virginia 25239  
Cornerstone Family Services of West Virginia LLC Montgomery Memorial Park  
Route 60, London, Kanawah County, West Virginia 25126   Cornerstone Family
Services of West Virginia LLC Palm Memorial Gardens   Route 10 Main Street,
Matheny, Wyoming County, WV 24860   Cornerstone Family Services of West Virginia
LLC Parkview Memorial Gardens   1922 Warden Run Road, Wheeling, Ohio County,
West Virginia 26003   Cornerstone Family Services of West Virginia LLC Pineview
Cemetery   Route 3 East, Orgas, Boone County, West Virginia 25148   Cornerstone
Family Services of West Virginia LLC Resthaven Memorial Park   1917 West Main
Street, Princeton, Mercer County, West Virginia 24740   Cornerstone Family
Services of West Virginia LLC Restlawn Memorial Gardens   Route 20, Bluefield,
Mercer County, West Virginia 24701   Cornerstone Family Services of West
Virginia LLC



--------------------------------------------------------------------------------

Schedule 3.05(c)

Owned Real Property

 

Property Name

 

Address/County*

 

Property Owner

Restwood Memorial Garden   HC 80 Box 32-D, Madams Creek Road, Hinton, Summers
County, West Virginia 25951   Cornerstone Family Services of West Virginia LLC
Shadow Lawn Memory Gardens   Sixth Street, Newel, Hancock County, West Virginia
26050   Cornerstone Family Services of West Virginia LLC Spring Valley Memory
Gardens   2813 Goodwill Road, Huntington, Wayne County, West Virginia 25704  
Cornerstone Family Services of West Virginia LLC Sunset Memorial Park - South
Charleston   4301 MacCorkle Avenue SW, South Charleston, Kanawha County, West
Virginia 25309   Cornerstone Family Services of West Virginia LLC Sunset
Memorial Park - Beckley   1925 Harper Road, #25801, Beckley, Raleigh County,
West Virginia 25801   Cornerstone Family Services of West Virginia LLC Valley
View Memorial Park   2466 Main Street, Hurricane, Putnam County, West Virginia
25526   Cornerstone Family Services of West Virginia LLC West Virginia Memorial
Gardens   RR 55 Little Beaver Creek, Calvin, Nicholas County, West Virginia
26660   Cornerstone Family Services of West Virginia LLC White Chapel Memorial
Gardens   US Route 60, Midland Trail, Barboursville, Cabell County, West
Virginia 25504   Cornerstone Family Services of West Virginia LLC Woodlawn
Memorial Park   Route 52 Bluewell, Bluefield, Mercer County, West Virginia
24701, aka Route 52 – Coal Heritage Road, Bluewell, West Virginia 24701  
Cornerstone Family Services of West Virginia LLC Kanawha Valley Memorial Gardens
 

Drawer 330, Route 60, Glasgow

Kanawha County, West Virginia 25086

  Cornerstone Family Services of West Virginia LLC

 

* or other relevant jurisdiction



--------------------------------------------------------------------------------

Schedule 3.05(d)

Leased Real Property (Lessee)

Leased Real Property (Loan Party as Lessee)

Funeral Home/Direct Disposal Leases1

 

1.    Funeral Home Lease dated September 28, 2006, between Brown-Service Funeral
Homes Company, Inc., as landlord, and StoneMor Alabama Subsidiary, Inc., as
tenant:   

Location:

   Elliott Funeral Home, 15215 Court Street, Moulton, Lawrence County, Alabama
35650   

Use:

   Lease is for the Elliott Funeral Home   

Term:

   Ten (10) years from 9/28/2006 to 9/27/2016 2.    Funeral Home Lease dated
September 28, 2006, between Brown-Service Funeral Homes Company, Inc., as
landlord, and StoneMor Alabama Subsidiary, Inc., as tenant:   

Location:

   Ridout’s Brown-Service Funeral Home, 711 Memorial Drive Southwest, Decatur,
Morgan County, Alabama 35601   

Use:

   Lease is for the Ridout’s Brown-Service Funeral Home   

Term:

   Ten (10) years from 9/28/2006 to 9/27/2016 3.    Funeral Home Lease dated
December 21, 2007, between Brown-Service Funeral Homes Company, Inc., as
landlord, and StoneMor Alabama Subsidiary, Inc., as tenant:   

Location:

   Elkins Funeral Home, 1535 Hermitage Dr., Florence, Lauderdale County, Alabama
35630   

Use:

   Lease is for Elkins Funeral Home   

Term:

   Ten (10) years from 12/21/2006 to 11/30/2017 4.    Lease dated January 1,
1998, Amendment to Lease dated April 1, 2003, Second Amendment to Lease dated
December 21, 2007 between Goosewing, LLC (successor in title to James Huson and
Teresa Huson), as landlord, and StoneMor Arkansas Subsidiary LLC (as assignee
from SCI Arkansas Funeral Services, Inc., successor by merger to ECI Services of
Arkansas, Inc.), as tenant:   

Location:

   Huson Funeral Home A, 6400 Mablevale Pike, Little Rock, Pulaski County AR
72209   

Use:

   Lease is for Huson Funeral Home A   

Term:

   Initial term of ten (10) years expired on 1/1/2008 with two (2) options to
extend for five (5) years each, which were exercised and will expire on
1/31/2018.

 

 

1  Subject to the post-closing conditions set forth in Schedule 5.17 of the
Credit Agreement, the leased funeral home/direct disposal properties identified
herein are subject to a Mortgage except for those properties which are Excluded
Properties.



--------------------------------------------------------------------------------

Schedule 3.05(d)

Leased Real Property (Lessee)

 

5.    Lease dated January 1, 1998, Amendment to Lease dated April 1, 2003,
Second Amendment to Lease dated December 21, 2007 between Goosewing, LLC
(successor in title to James Huson and Teresa Huson), as landlord, and StoneMor
Arkansas Subsidiary LLC (as assignee from SCI Arkansas Funeral Services, Inc.,
successor by merger to ECI Services of Arkansas, Inc.), as tenant:   

Location:

   Huson Funeral Home B, 7700 Highway 107, Sherwood, Pulaski County AR 72120   

Use:

   Lease is for Huson Funeral Home B   

Term:

   Initial term of ten (10) years expired on 1/1/2008 with two (2) options to
extend for five (5) years each; first option exercised and will expire on
1/1/2013. Final expiration with options is 1/31/2018. 6.    Lease dated January
1, 1998, Amendment to Lease dated April 1, 2003, Second Amendment to Lease dated
December 21, 2007 between Goosewing, LLC (successor in title to James Huson and
Teresa Huson), as landlord, and StoneMor Arkansas Subsidiary LLC (as assignee
from SCI Arkansas Funeral Services, Inc., successor by merger to ECI Services of
Arkansas, Inc.), as tenant:   

Location:

   Huson Funeral Home C, 6000 Camp Robinson Road, North Little Rock, Pulaski
County, AR 72118   

Use:

   Lease is for Huson Funeral Home C   

Term:

   Initial term of ten (10) years expired on 1/1/2008 with two (2) options to
extend for five (5) years each; first option exercised and will expire on
1/1/2013. Final expiration with options is 1/31/2018. 7.    Commercial Lease
dated October 6, 2008 between Nadeau, Mendonca & Pretel, LLC, as landlord, and
StoneMor California Subsidiary, Inc., as tenant:   

Location:

   Nadeau Funeral Home, 180 E. Monte Vista, Vacaville, CA 95688   

Use:

   Lease is for Nadeau Funeral Home   

Term:

   Five (5) years from 10/6/2008 to 9/30/2013 with two (2) options to extend for
five (5) years each; first option exercised 8.    Lease Agreement dated June 10,
2005, First Amendment to Lease Agreement dated December 21, 2007, and Second
Amendment to Lease dated June 2010, between Daniel B. Ingrum and Carol L.
Ingrum, collectively, as landlord, and Universal Memorial Centers VI, Inc.,
assigned to StoneMor California Subsidiary, Inc., as tenant:   

Location:

   Rocha’s Mortuary, 215 South School Street, Lodi, San Joaquin County, CA 95240
  

Use:

   Lease is for Rocha’s Mortuary   

Term:

   Two (2) years from 7/1/2005 to 6/30/2007 with two (2) options to extend for
three (3) years each; first option was exercised extending term to 6/30/2010;
Second Amendment extended term through June 30, 2011, with right to renew for
second renewal term; lease was renewed and extended beyond second renewal term.
9.    Lease dated November 17, 1995 between Dixie Scott and Peggy I. Scott,
collectively, as landlord, and Security Trust Plans, Inc., successor by merger
to Scott Funeral Home, Inc., assigned to StoneMor Florida Subsidiary LLC, as
tenant:   

Location:

   Scott Seawinds Funeral Home & Crematory, 504 W. Interlake Boulevard, Lake
Placid, Highlands County, FL 33852   

Use:

   Lease is for Scott Seawinds Funeral Home & Crematory   

Term:

   Ten (10) years from 11/17/1995 to 11/17/2005 with two (2) options to extend
for five (5) years each; first and second options exercised to 11/17/2015.



--------------------------------------------------------------------------------

Schedule 3.05(d)

Leased Real Property (Lessee)

 

10.    Commercial Lease dated August 23, 2007 between Sprinter Holdings, L.L.C.,
as landlord, and StoneMor Partners LP, as tenant:   

Location:

   Sutherline Chapel of Roses, 311 E. Central Avenue, Sutherline, Douglas
County, OR 97123   

Use:

   Lease is for Sutherline Chapel of Roses funeral home   

Term:

   Five (5) years from to 9/1/2007 to 9/30/2012 with two (2) options to extend
for successive terms of five (5) years each; first option exercised 11.   
Funeral Home Lease dated July 31, 1990, Letter Agreement dated July 26, 2000,
Letter Agreement dated July 27, 2005 between Richard L. Long, as landlord, and
Long and Fisher Funeral Home, assigned to ECI Services of West Virginia,
assigned to SCI West Virginia Funeral Services, Inc., assigned to Cornerstone
Family Services Lease Agreement dated April 25, 2016, effective as of January 1,
2016:   

Location:

   Long & Fisher Funeral Home, 6837 Sissonville Drive, Sissonville, Kanawha
County, West Virginia 25230   

Use:

   Lease is for the Long & Fisher Funeral Home   

Term:

   Five (5) year initial term, commencing 7/31/1990, with four (4) options to
extend for periods of five (5) years each; first through fourth options
exercised to 7/30/2015; First Amendment extended term for an additional five
years expiring December 31, 2021, with one option to renew for an additional 5
year term 12.    Funeral Home Lease dated July 31, 1990, Letter Agreement dated
July 26, 2000, Letter Agreement dated July 27, 2005 between Richard L. Long, as
landlord, and Long and Fisher Funeral Home, assigned to ECI Services of West
Virginia, assigned to SCI West Virginia Funeral Services, Inc., assigned to
Cornerstone Family Services of West Virginia Subsidiary, Inc., as tenant, as
amended by First Amendment to Lease Agreement dated April 25, 2016, effective as
of January 1, 2016:   

Location:

   Pryor Funeral Home, 184 Walnut Street, East Bank, Kanawha County, West
Virginia 25067   

Use:

   Lease is for the Pryor Funeral Home   

Term:

   Five (5) year initial term, commencing 7/31/1990, with four (4) options to
extend for periods of five (5) years each; first option exercised to 7/30/2010;
second option exercised and will expire on 7/30/2015; First Amendment extended
term for an additional five years expiring December 31, 2021, with one option to
renew for an additional 5 year term 13.    Funeral Home Lease dated July 31,
1990, Letter Agreement dated July 26, 2000, Letter Agreement dated July 27, 2005
between Richard L. Long, as landlord, and Long and Fisher Funeral Home, assigned
to ECI Services of West Virginia, assigned to SCI West Virginia



--------------------------------------------------------------------------------

Schedule 3.05(d)

Leased Real Property (Lessee)

 

   Funeral Services, Inc., assigned to Cornerstone Family Services of West
Virginia Subsidiary, Inc., as tenant, as amended by First Amendment to Lease
Agreement dated April 25, 2016, effective as of January 1, 2016:   

Location:

   Powell-Jarrett Funeral Home, 706 Rebecca Street, Charleston, Kanawha County,
West Virginia 25312   

Use:

   Lease is for the Powell-Jarrett Funeral Home (not operated by Cornerstone
Family Services of West Virginia Subsidiary, Inc. – proposed to be sub-leased to
an operator)   

Term:

   Five (5) year initial term, commencing 7/31/1990, with four (4) options to
extend for periods of five (5) years each; first option exercised to 7/30/2010;
second option exercised and will expire on 7/30/2015; First Amendment extended
term for an additional five years expiring December 31, 2021, with one option to
renew for an additional 5 year term 14.    Sublease Agreement dated February 25,
2008 between Cornerstone Family Services of West Virginia Subsidiary, Inc., as
sublandlord, and Junora Grant, as subtenant:   

Location:

   Powell-Jarrett Funeral Home, 706 Rebecca Avenue, Charleston, Kanawha County,
WV 25312   

Use:

   Sublease is for Powell-Jarrett Funeral Home   

Term:

   Five (5) years from 2/25/2008 to 2/24/2013; subtenant continues in occupancy
with automatic one (1) year extensions unless terminated by either party at leas
15.    Single Tenant Lease Agreement dated June 6, 2012, by and between Samuel
D. Salas Properties, a California general partnership, as landlord, and StoneMor
California Subsidiary, Inc., a California corporation, successor by assignment
to StoneMor Operating LLC, as tenant:   

Location:

   Lodi Funeral Home, 725 South Fairmont Avenue, Lodi, San Joaquin County,
California   

Use:

   Funeral Home   

Term:

   Ten years commencing June 6, 2012; expiring June 30, 2022   

Options, etc.:

   One (1) five (5) year option to extend; Right of First Refusal; Option to
Purchase 16.    Office-Warehouse Lease dated September 25, 2008, First Amendment
To Lease dated August 24, 2009 and Second Amendment To Lease dated August 5,
2011 between Weston Investment Co. LLC, an Oregon limited liability company, as
landlord, and StoneMor Oregon Subsidiary LLC, an Oregon limited liability
company, successor by assignment from Care Cremation Society, Inc., an Oregon
corporation, as tenant:   

Location:

   Care Cremation Service, 10754 SE Highway 212, Clackmas County, Clackamas,
Oregon 97015   

Use:

   Immediate Disposition Company   

Term:

   Two (2) years from October 1, 2011 to September 30, 2013; tenancy has
continued thereafter



--------------------------------------------------------------------------------

Schedule 3.05(d)

Leased Real Property (Lessee)

 

17.    Lease dated March 18, 2012 between Scott Ayres, as landlord, and StoneMor
Oregon Subsidiary LLC, an Oregon limited liability company, successor by
assignment from Care Cremation Society, Inc., an Oregon corporation, Alexander
Farnstrom and Benjamin Farnstrom, as tenant:   

Location:

   Care Cremation Service - Salem, 2704 12th Street SE, Marion County, Salem, OR
97302   

Use:

   Immediate Disposition Company   

Term:

   Twelve (12) months from March 21, 2012 to March 21, 2013; tenancy has
continued thereafter 18.    Lease dated December 10, 2008, between the Community
Redevelopment Agency for Port Orange Town Center, a public body corporate and
politic established pursuant to Section 163.356, Florida Statutes, successor in
interest to Ridgewood Funeral Properties, LLC, a Florida limited liability
company, as landlord, and StoneMor Florida Subsidiary LLC, a Florida limited
liability company, successor by assignment from Cardwell Funeral Home, LLC, a
Florida limited liability company, as tenant:   

Location:

   Cardwell Funeral Home, 3571 Ridgewood Avenue, Port Orange, Volusia County,
Florida 32129   

Use:

   Funeral Establishment   

Term:

   Four (4) years from December 10, 2008, year to year options thereafter
exercised; current option extended term to December 10, 2016; terminable at any
time upon six (6) months notice 19.    Absolute Net-Non-Subordinated Ground
Lease dated May 18, 2009 between the City of Stuart, as landlord, and StoneMor
Florida Subsidiary LLC, a Florida limited liability company, successor by
assignment from Eco Ventures, LLC, a Florida limited liability company, as
tenant, as amended by First Amendment To Ground Lease effective February 19,
2013:   

Location:

   Treasure Coast Seawinds Funeral Home & Crematory 950 S.E. Monterey Road,
Stuart, Martin County, Florida 34994   

Use:

   Funeral Establishment, Cinerator   

Term:

   Initial term expires February 28, 2033, two five (5) options thereafter 20.
   Lease Agreement dated October 23, 1997, as amended by Amendment No. 1 to
Lease Agreement dated March 4, 1999 and Amendment No. 2 to Lease Agreement dated
June 10, 2014, between Terry S. Roberts, as Trustee of the Terry S. Roberts
Revocable Trust No. 1 dated February 15, 1994 (“Landlord”), and StoneMor Florida
Subsidiary LLC (“Tenant”), assignee of S.E. Funeral Homes of Florida, LLC, a
Florida limited liability company, as successor-in-interest to S.E. Acquisition
of Ocala, Florida, Inc., assignor.   

Location:

   Roberts Funeral Homes, Roberts Crematory, 606 Southwest 2nd Avenue, Ocala,
Marion County, FL 34471   

Use:

   Funeral Establishment and Cinerator   

Term:

   Initial term was ten (10) years; now in Second Option period expiring October
22, 2017; Tenant has right of first offer and also option to purchase



--------------------------------------------------------------------------------

Schedule 3.05(d)

Leased Real Property (Lessee)

 

21.    Lease Agreement dated October 22, 1997, between Lowly Fish Ventures,
Inc., a Florida corporation (successor in interest to Roger Wayne and Gail
Gullette) (“Landlord”), and StoneMor Florida Subsidiary LLC (“Tenant”), assignee
of S.E. Funeral Homes of Florida, LLC, a Florida limited liability company, as
successor-in-interest to Bruce Ocala Funeral Home, Inc., a Florida corporation,,
assignor.   

Location:

   Roberts Funeral Homes - Bruce Chapel East, 2739 Southeast Maricamp Road,
Ocala, Marion County, FL 34471 and Roberts Funeral Home - Bruce Chapel West,
6241 Southwest State Road 200, Ocala, Marion County, FL 34476   

Use:

   Funeral Establishments   

Term:

   Initial term was ten (10) years; now in Second Option period expiring October
31, 2017; Tenant has right of first refusal and also option to purchase 22.   
Lease dated as of March 7, 1995 between Pollock Realty, LLC, a North Carolina
limited liability company (successor-in-interest to Pollock Realty Partnership)
(“Landlord”),, and StoneMor North Carolina Funeral Services, Inc. (“Tenant”),
assignee of S.E. Funeral Homes of North Carolina, Inc., a North Carolina
corporation (successor-in-interest to Pollock Wells Funeral Service, Inc.).   

Location:

   Pollock-Best Funerals & Cremations, 2015 Neuse Boulevard, New Bern, Craven
County, North Carolina 28560   

Use:

   Funeral Establishment   

Term:

   Initial term expired March 7, 2005; Tenant has nine options to extend for
successive five year periods; Tenant is currently in the third extension option
expiring March 7, 2000: extensions are automatic unless Tenant gives notice of
termination at least 180 days prior to end of the current term 23.    Lease
Agreement dated January 7, 2010 between E.M.I. Enterprises, Inc., a Florida
corporation (“Landlord”), and StoneMor Florida Subsidiary LLC (“Tenant”),
assignee of Savino Funeral Home Inc., a Florida corporation   

Location:

   Savino-Weissman Funeral Home & Cremation Services, 2950 North State Road 7,
Margate, Broward County, FL 33063   

Use:

   Funeral Establishment   

Term:

   Initial term of 5 years commenced January 7, 2010 and expired January 31,
2015; Tenant has 3 options to extend the Lease, each for a 5-year renewal term -
Tenant must exercise option no later than 120 days prior to the expiration of
the then current term; Tenant has first option to lease Bay # 2 if the space
becomes available and also second option to purchase the shopping center



--------------------------------------------------------------------------------

Schedule 3.05(d)

Leased Real Property (Lessee)

 

24.    Lease Agreement dated September 1, 2012, as amended by Amendment to Lease
dated November 9, 2012, between Nianca, LLC, a Florida limited liability company
(“Landlord”), and StoneMor Florida Subsidiary LLC, a Florida limited liability
company (“Tenant”), assignee of Coral Springs Funeral Home, LLC, a Florida
limited liability company, assignee of Savino Funeral Home Inc., a Florida
corporation   

Location:

   Coral Springs Funeral Home, 1420 North University Drive Coral Springs,
Broward County, FL 33071   

Use:

   Funeral Establishment   

Term:

   Initial term commenced November 1, 2012 and expires October 31, 2022; Tenant
has 3 options to extend the Lease, each for a 5-year renewal term - Tenant must
give notice of extension 1 year prior to the expiration of the then current term
25.    Funeral Home Lease dated July 21, 2015, by and between Gloria Weiss
Realty, LLC, a Florida limited liability company, as landlord, and StoneMor
Florida Subsidiary LLC, a Florida limited liability company, as tenant.   

Location:

   Weiss Funeral Home – 202 East Boynton Beach Boulevard, Boynton Beach, Florida
33435   

Use:

   Funeral Home   

Term:

   Thirty-Six (36) months, commencing on July 21, 2015 and expiring on July 20,
2018; Lease includes one (1) option to extend for three (3) years, exercised by
providing notice at least 90 days prior to the expiration date of the initial
term of the lease 26.    Office Lease dated as August 21, 2006, as amended by
Lease Amendment dated September 18, 2015, effective October 1, 2015, by and
between Vittorio Bertuzzelli, an individual as Landlord, and Ken Conklin and/or
Avatar Associates, L.L.C., a Florida limited liability company (d/b/a Avatar
Cremation Services) as original lessee, incorrectly listed as “Avatar Cremation
Services, Inc.”, which error is acknowledged and deemed corrected by Assignment
executed by original lessee and current Tenant, and the associated Consent to
Assignment and Assumption of Lease executed by Landlord, to StoneMor Florida
Subsidiary LLC, a Florida limited liability company as current Tenant, dated
March     , 2016:   

Location:

   Avatar Cremation Services, 818 U.S. Highway One, Suite 4, North Palm Beach,
Palm Beach County, Florida 33408   

Use:

   Direct Disposal Establishment   

Term:

   Extended through September 30, 2018 27.    Lease dated October 26, 2015 by
and between Goldon Limited Company, LLC as Landlord and Matrix Care, LCC as
original lessee, subleased to StoneMor Florida Subsidiary LLC, a Florida limited
liability company pursuant to that certain Sublease Agreement dated March 31,
2016 executed by Landlord, original lessee, and Avatar Associates, L.L.C., a
Florida limited liability company (d/b/a Avatar Cremation Services), as prior
sublessee:   

Location:

   Avatar Cremation Services, 1650 South Dixie Highway, Suite 110, Boca Raton,
Palm Beach County, Florida 33432   

Use:

   Direct Disposal Establishment   

Term:

   terminating October 31, 2018, with an option to renew for three years upon 90
days written notice before the end of the current term



--------------------------------------------------------------------------------

Schedule 3.05(d)

Leased Real Property (Lessee)

 

28.    Stipulation of Settlement dated January 1997 between Focus Corporation,
as plaintiff, and Hermanos Portela, Inc., d/b/a Funeraria Porta Coeli, as
defendant, and Hermanos Portela, Inc., h/n/c Funeraria Porta Coeli, as
plaintiff, and Estate of Jose Rafael Fournier Grau etc., as defendant, assigned
to SCI Puerto Rico Funeral And Cemetery Services, Inc., as tenant:   

Location:

   Porta Coeli Funeral Home, 244 Dr Veve Street, Bayamon, Puerto Rico 00966   

Use:

   Not specified in Settlement Agreement, but used for parking and other funeral
home use   

Term:

   Month to month, but tenant has right to match any third party lease offer 29.
   Lease Agreement dated December 9, 1993 (the terms and conditions contained in
a June 1, 1989 Lease Agreement are contained in this Lease Agreement) between
Alfonso M. Diaz Marquez, and his wife Milagros Dalila Merheb Arroyo, as
landlord, and Portal Corp., as tenant, assigned to SCI Puerto Rico Funeral And
Cemetery Services, Inc., as tenant:   

Location:

   Gonzalez Lago Funeral Home, Carretera 181 Edificio #201, Trujillo Alto,
Puerto Rico 00976   

Use:

   Operation of a funeral parlor   

Term:

   Five (5) years from June 1, 1989 expiring May 31, 1994. The Lease Agreement
is currently in the sixth (6th) renewal term of three (3) years each expiring
May 31, 2012. Tenant has one additional renewal term of two (2) years, which was
exercised and expired on May 31, 2014; tenancy has continued thereafter Cemetery
Leases2 1.    Lease Agreement entered into as of the 26th day of September, 2013
by and among the Archdiocese of Philadelphia (“Landlord”) and StoneMor Operating
LLC, a Delaware limited liability company, StoneMor Pennsylvania LLC, a
Pennsylvania limited liability company, and StoneMor Pennsylvania Subsidiary
LLC, a Pennsylvania limited liability Company (“Tenant”), and StoneMor Partners
L.P., a Delaware limited partnership (“Guarantor”), as amended by Amendment No.
1 thereto dated March 20, 2014 and Amendment No. 2 thereto dated May 28, 2014.
  

Location:

         Resurrection Cemetery       5201 Hulmeville Road       Bensalem, PA
19020       St. John Neumann Cemetery       3797 County Line Road      
Chalfont, PA 18914       Holy Sepulchre Cemetery       500 Easton Road      
Cheltenham, PA 19150, aka       4001 W. Cheltenham Ave.       Cheltenham, PA
19038

 

 

2  The leased cemetery properties identified herein are subject to a Mortgage.



--------------------------------------------------------------------------------

Schedule 3.05(d)

Leased Real Property (Lessee)

 

      All Souls Cemetery       3215 Manor Road       Coatesville, PA 19320      
Calvary Cemetery of       West Conshohocken       2025 Old Gulph Road       Penn
Township, PA 19085       Holy Savior Cemetery       496 Jennersville Road      
West Conshohocken, PA 19428, aka       478 N. Jennersville Road       West
Grove, PA 19390       SS. Peter and Paul Cemetery       1600 S. Sproul Road   
   Springfield, PA 19064       All Saints Cemetery       91 Durham Road      
Newtown, PA 18940   

Use:

   Cemetery   

Term:

   Commencing on May 28, 2014, expiring on the last day of the month in which
the sixtieth (60th) anniversary of the commencement occurs, with Tenant having a
five (5) renewal option and an option to purchase; subject to termination
provisions Miscellaneous Leases 1.    Agreement made December 14, 1966, between
St. Peter’s Church of South Beloit (and Catholic Diocese of Rockford)
(collectively, the “Catholic Church”) and Floral Lawns, Inc., current assignees
StoneMor Illinois LLC and StoneMor Illinois Subsidiary LLC (collectively, the
“Cemetery”) involving approximately two acres of land owned by the Catholic
Church within Floral Lawn Cemetery (acquired from Floral Lawns, Inc. to comply
with ecclesiastical law requiring the Catholic Church to own the cemetery land
used for Catholic burials):   

Location:

   835 Dearborn Avenue, South Beloit, Winnebago County, Illinois 61080   

Use:

   The Cemetery has the right sell graves in the approximately two acres of land
owned by the Catholic Church; the Cemetery has responsibility for maintenance
and operation of the land; and the Cemetery must pay the Catholic Church 5% of
the sale price from graves and related merchandise for use in the land   

Term:

   Perpetual



--------------------------------------------------------------------------------

Schedule 3.05(d)

Leased Real Property (Lessee)

 

2.    Commercial Real Estate Lease dated June 10, 2009, by and between Coliseum
Condominiums, Ltd., as landlord, and Blessings Funeral Home, as tenant:   

Location:

   Suites B, C and D, 8252 Darrow Road, Twinsburg, OH   

Use:

   office/warehouse   

Term:

   Five years commencing July 1, 2009; occupancy continues thereafter 3.   
Commercial Real Estate Lease dated March 27, 2009, by and between Coliseum
Condominiums, Ltd., as landlord, and Blessings Funeral Home, as tenant:   

Location:

   Suites E, 8252 Darrow Road, Twinsburg, OH   

Use:

   office/warehouse   

Term:

   Five years commencing April 1, 2009; occupancy continues thereafter 4.   
Commercial Real Estate Lease dated May 12, 2009, by and between Coliseum
Condominiums, Ltd., as landlord, and Blessings Funeral Home, as tenant:   

Location:

   Suites J, 8252 Darrow Road, Twinsburg, OH   

Use:

   office/warehouse   

Term:

   Five years commencing May 13, 2009; occupancy continues thereafter 5.   
Warehouse Lease dated June 24, 2016, between 350 Mill LLC, as landlord, and
Plymouth Warehouse Facilities LLC, as tenant:   

Location:

   Christian Memorial Warehouse, 350 S. Mill Street, Plymouth, Wayne County, MI
48170   

Use:

   Warehouse   

Term:

   Commencement Date: June 24, 2016; Expiration Date: June 30, 2021 6.   
Parking Lot Lease dated August 6, 2015, between the Todd M. Evers, Trustee of
the Revocable Living Trust of Todd M. Evers dated April 1, 1998, and StoneMor
Illinois Subsidiary LLC:   

Location:

   416 W. Clay Street, Collinsville, Madison County, Illinois   

Use:

   Parking Lot (across street from Herr Funeral Home & Cremation Services –
Collinsville, IL)   

Term:

   10 years 7.    Lease Agreement between BPG Office VI New Rodgers LP, as
landlord, and StoneMor Partners L.P., as tenant:   

Location:

   Former StoneMor Headquarters, 311 Veterans Highway – Suite B, Middletown
Township, Bucks County, PA   

Use:

   Office building   

Term:

   Twelve (12) years from the Commencement Date (5/1/2008 at the latest) to
4/30/2020



--------------------------------------------------------------------------------

Schedule 3.05(d)

Leased Real Property (Lessee)

 

8.    Office Lease (Headquarters) dated June 5, 2015, between 3600 Horizon
Holdings LLC, as landlord, and StoneMor Partners, L.P., as tenant:   

Location:

   Current StoneMor Headquarters, 3600 Horizon Boulevard, Trevose, Pennsylvania
19048   

Use:

   Office (Headquarters Lease)   

Term:

   Commencement Date: February 1, 2016; Expiration Date: July 31, 2028; Two (2)
options to renew for additional periods of five (5) years each, exercised by
written notice at least nine (9) months prior to the expiration of the then
applicable term. 9.    Agreement of Lease dated January 31, 1994, First
Amendment to Office Lease dated March 26, 1999, Second Amendment to Lease
Agreement dated June 7, 2004, Third Amendment of Lease dated September 26, 2008,
and 4th Amendment to Lease dated June 30, 2014, between SMIII Woodbridge Plaza,
LLC (as successor to Metropolitan Life Insurance Company), as landlord, and
Osiris Management, Inc. (formerly known as Shipper Management Group) assigned to
StoneMor Partners, L.P., as tenant:   

Location:

   Metropolitan Corporate Plaza, 485 Route One, Building B, Iselin, Middlesex
County, New Jersey 08830   

Use:

   2,668 square feet for general office use   

Term:

   Expires November 30, 2019 10.    Lease Agreement dated November 22, 2002,
First Amendment to Lease dated November 15, 2005, between Roger L. DeVille, as
lessor, and Cornerstone Family Services, Inc., succeeded in interest by StoneMor
Partners, L.P., as lessee:   

Location:

   Suites 109 and 207, Village Court East, 3969 Convenience Circle, N.W.,
Canton, Stark County, OH 44718   

Use:

   Office Space   

Term:

   Expires December 31, 2009; Extension signed through 12/31/2016 11.    Lease
dated July 31, 2007, between Ethel E. Gerlach, trustee of the Ethel E. Gerlach
Revocable Trust dated March 20, 1992, as landlord, and StoneMor Indiana
Subsidiary LLC, as tenant:   

Location:

   5799 Central Avenue, Portage, Porter County, Indiana 46368   

Use:

   Residential property for use by a cemetery employee   

Term:

   Five (5) years, commencing on August 1, 2007, and ending on July 31, 2012;
tenant has an option to renew for an additional term of three (3) years 12.   
Agreement of Lease dated October 9, 2008, between 1974 Sproul Associates, L.P.,
as landlord, and StoneMor Partners, L.P., as tenant:   

Location:

   1974 Sproul Road, Suite 208, Broomall, Delaware County, PA 19008   

Use:

   Office building   

Term:

   Five (5) years commencing on Lease Commencement Date



--------------------------------------------------------------------------------

Schedule 3.05(d)

Leased Real Property (Lessee)

 

13.    Lease dated May 1, 1998 between CFGBH & Company (lease incorrectly
executed by partners Mary A. Fessler Revocable Living Trust, David A. Bremer,
Charles A. Goepfert, Mary L. Carr Revocable Living Trust and Scott Hewitt,
collectively) as landlord, and Green Hills Management, Inc., assigned to SCI
Ohio Funeral Services, Inc., assigned to StoneMor Ohio Subsidiary, LLC, as
tenant:   

Location:

   4441 State Road, Cuyahoga Falls, Summit County, OH 44223   

Use:

   Office building   

Term:

   Five (5) years with two (2) automatic options to extend for five (5) years
each unless lessee provides notice to landlord of intent not to renew; Expires
4/30/2013 if all options exercised 14.    Lease dated August 21, 2009 by and
between Catlow, Inc., an Ohio corporation, as landlord, and Cornerstone Funeral
and Cremation Services LLC, a Delaware limited liability company, as tenant:   

Location:

   Pencarbou Location, 100,000 square feet at 9405 Futura Parkway, Tipp City,
Ohio   

Use:

   Office trailer   

Term:

   Five years beginning August 21, 2009; Tenant has two, five year renewal
options; First Option exercised and expires 8/31/2019 15.    Office Lease
Agreement dated January     , 2016 between CRE CCC Allentown LLC, a Delaware
limited liability company, Landlord, and StoneMor Pennsylvania Subsidiary LLC, a
Pennsylvania limited liability company, Tenant:   

Location:

   Suite 345, 5000 W. Tilghman Street, Allentown, PA   

Use:

   Office uses and storage incidental thereto   

Term:

   Commencing upon Substantial Completion of Landlord’s Work and continuing
until the last day of the 61st month thereafter



--------------------------------------------------------------------------------

Schedule 3.05(e)

Leased Real Property (Lessor)

Leased Real Property (Loan Party as Lessor)

The properties identified herein are subject to a Mortgage except for those
properties which are Excluded Properties.

Funeral Home Leases

 

1.    Funeral Home Lease between Eloise B. Kyper Funeral Home, Inc., as
landlord, and Mark D. Heintzelman Funeral and Cremation Services, P.C., as
tenant:   

Location:

   1034 Benner Pike, State College, Centre County, Pennsylvania 16801   

Use:

   Lease is for Mark D. Heintzelman Funeral Home - branch   

Term:

   Unless earlier terminated, twenty (20) consecutive one-year terms starting on
or about March 17, 2005 2.    Funeral Home Lease between CMS West Subsidiary
LLC, as landlord, and Haky Funeral Homes, Inc., as tenant:   

Location:

   515 North Main Street, Masontown, Fayette County, Pennsylvania 15401   

Use:

   Lease is for the Haky Funeral Home   

Term:

   Unless earlier terminated, twenty (20) consecutive one-year terms starting
March 29, 2006 3.    Funeral Home Lease between CMS West Subsidiary LLC, as
landlord, and Haky Funeral Homes, Inc., as tenant:   

Location:

   101 N. Main Street, Allentown, Lehigh County, Pennsylvania 18036   

Use:

   Lease is for the Norcross–Weber Funeral Home   

Term:

   Unless earlier terminated, twenty (20) consecutive one-year terms starting
March 29, 2006 4.    Funeral Home Lease between CMS West Subsidiary LLC, as
landlord, and Weber Funeral Homes, P.C., as tenant:   

Location:

   1619 Hamilton Street, Allentown, Lehigh County, Pennsylvania 18102   

Use:

   Lease is for the Weber Funeral Home – Hamilton branch   

Term:

   Unless earlier terminated, twenty (20) consecutive one-year terms starting
March 29, 2006 5.    Funeral Home Lease between CMS West Subsidiary LLC, as
landlord, and Weber Funeral Homes, P.C., as tenant:   

Location:

   502 and 526-528 Ridge Street, Allentown, Lehigh County, Pennsylvania 18102   

Use:

   Lease is for the Weber Funeral Home   

Term:

   Unless earlier terminated, twenty (20) consecutive one-year terms starting
March 29, 2006



--------------------------------------------------------------------------------

Schedule 3.05(e)

Leased Real Property (Lessor)

 

Miscellaneous Leases 1.    Lease with Option to Purchase dated December 19, 2003
between Chartiers Cemetery LLC (now StoneMor Pennsylvania LLC), as landlord, and
Pennsylvania-American Water Company, as tenant:   

Location:

   Chartiers Cemetery, 801 Noblestown Road, Carnegie, Allegheny County,
Pittsburgh, Pennsylvania 15106   

Use:

   Lease is for land for Tenant to construct and operate a pressure reducing
valve station and a below grade meter vault (for municipal water service).   

Term:

   Ninety-nine (99) years from January 1, 2004, to December 31, 2103, with one
(1) option to renew for ninety-nine (99) additional years, plus an option to
purchase by Tenant at any time during the term 2.    Public Dog Park Lease for
space located adjacent to Herr Funeral Home & Cremation Services – Collinsville,
IL, dated as of April 8, 2010, between Robert C. Herr, Trustee under
Self-Declaration of Trust dated November 27, 1996, as landlord, and the City of
Collinsville, as tenant Funeral Home, as assigned to and assumed by StoneMor
Illinois Subsidiary LLC on August 6, 2015, as amended by First Amendment to
Lease dated as of August 6, 2015:   

Location:

   Herr Funeral Home & Cremation Services – Collinsville, IL   

Use:

   Public Dog Park   

Term:

   Commenced May 1, 2010 and expires on May 1, 2020, subject to termination for
convenience by either party upon 6 months written notice. 3.    Lease Agreement
(Farm Residence) dated March 23, 2011, between StoneMor Pennsylvania LLC
(successor by assignment to the Archdiocese of Philadelphia), as landlord, and
Gary Hoover and Elisa Hoover, as tenant, as amended by Amendment to Lease dated
April 18, 2014:   

Location:

   Undeveloped land, farm and residential structures at All Souls Cemetery, 3215
Manor Road, Coatesville, Chester County, PA 19320   

Use:

   Farming and Residential   

Term:

   Commenced July 1, 2011: Expires June 30, 2021



--------------------------------------------------------------------------------

Schedule 3.19

Material Contracts

All Material Contracts to which the Partnership or any Subsidiary is a party or
is bound as of the Effective Date are listed below.

 

  •   Indenture, dated as of May 28, 2013, by and among StoneMor Partners L.P.,
Cornerstone Family

 

  •   Services of West Virginia Subsidiary, Inc., the guarantors named therein
and Wilmington Trust, National Association

 

  •   Omnibus Agreement by and among McCown De Leeuw & Co. IV, L.P., McCown De
Leeuw & Co. IV Associates, L.P., MDC Management Company IV, LLC, Delta Fund LLC,
Cornerstone Family Services LLC, CFSI LLC, StoneMor Partners L.P., StoneMor GP
LLC, StoneMor Operating LLC, dated as of September 20, 2004

 

  •   Amendment No. I to Omnibus Agreement entered into on, and effective as of,
January 24, 2011 by and among MDC IV Trust U/T/A November 30, 2010, MDC IV
Associates Trust U/T/A November 30, 2010, Delta Trust U/T/A November 30, 2010
(successors respectively to McCown De Leeuw & Co. IV, L.P., a California limited
partnership, McCown De Leeuw IV Associates, L.P., a California limited
partnership, Delta Fund LLC, a California limited liability company, and MDC
Management Company IV, LLC, a California limited liability company), Cornerstone
Family Services LLC, a Delaware limited liability company, CFSI LLC, a Delaware
limited liability company, StoneMor Partners L.P., a Delaware limited
partnership, StoneMor GP LLC, a Delaware limited liability company, for itself
and on behalf of the Partnership in its capacity as general partner of the
Partnership, and StoneMor Operating LLC, a Delaware limited liability company

 

  •   Lease Agreement, dated as of September 26, 2013, by and among StoneMor
Operating, LLC, StoneMor Pennsylvania LLC and StoneMor Pennsylvania Subsidiary
LLC, the Archdiocese of Philadelphia, and StoneMor Partners L.P., solely in its
capacity as guarantor

 

  •   Amendment No. 1 to Lease Agreement, dated as of March 20, 2014, by and
among StoneMor Operating, LLC, StoneMor Pennsylvania LLC and StoneMor
Pennsylvania Subsidiary LLC, the Archdiocese of Philadelphia, and StoneMor
Partners L.P., solely in its capacity as guarantor

 

  •   Amendment No. 2 to Lease Agreement , dated as of May 28, 2014, by and
among StoneMor Operating LLC, StoneMor Pennsylvania LLC, StoneMor Pennsylvania
Subsidiary LLC, the Archdiocese of Philadelphia, and StoneMor Partners L.P.



--------------------------------------------------------------------------------

Schedule 4.01(c)

Local Counsel Opinions

 

Jurisdiction

 

Firm Name

Alabama

 

Sirote & Permutt, P.C.

California

 

Davis Wright Tremaine LLP

Illinois

 

Fisher Cohen Waldman Shapiro, LLP

Indiana

 

May Oberfell Lorber

Maryland

 

Adelberg, Rudow, Dorf & Hendler, LLC

Michigan

 

Honigman Miller Schwartz and Cohn LLP

North Carolina

 

Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P.

South Carolina

 

Smith Moore Leatherwood LLP

Virginia

 

Christian Barton, LLP

West Virginia

 

Spilman Thomas & Battle, PLLC



--------------------------------------------------------------------------------

Schedule 4.01(l)

Effective Date Mortgage Instruments

 

Mortgages will be delivered for the following properties as of the Effective
Date

 

     ALABAMA 1.      Crestwood Memorial Cemetery and Funeral Home, Gadsden 2.  
   Elkins East Chapel (FH) 3.      Huntsville Memory Gardens 4.      Ridout’s
Forest Crest Cemetery, Birmingham 5.      Tri - Cities Memorial Gardens 6.     
Walker Memory Gardens   1.    CALIFORNIA 7.      Alternative Burial & Cremation
Services (FH) 8.      Laverne Cemetery 9.      Lodi Memorial Park & Cemetery 10.
     Melrose Abbey Memorial Park and Mortuary (FH) 11.      Nadeau Funeral Home
12.      Sierra View Memorial Park, Crematory & Mortuary / Hutchison & Carnes
Colonial Chapel   2.    COLORADO   3.    DELAWARE 13.      Henlopen Memorial
Park LLC   4.    FLORIDA 14.      301 Big Tree Road, Cardwell Funeral Home 15.  
   Adams & Jennings Funeral Home 16.      Allan Harden Funeral Home 17.     
Arlington Park Funeral Home



--------------------------------------------------------------------------------

Schedule 4.01(l)

Effective Date Mortgage Instruments

 

18.      Cox Gifford Seawinds Funeral Home & Crematory 19.      Davis Seawinds
Funeral Home & Crematory 20.      Daytona Memorial Park, 5 Vacant Lots Parcel K
21.      Florida Coast Crematory & Cremations 22.      Lohman Funeral Home
Daytona 23.      Lohman Funeral Home Deland 24.      Lohman Funeral Home Ormond
25.      Lohman Funeral Home Palm Coast 26.      Palm Beach National Chapel 27.
     Roberts FH, Bruce Chapel West 28.      Seawinds Funeral Home & Crematory
29.      Treasure Coast Funeral Home & Crematory 30.      Vista Funeral Home 31.
     Young Seawinds Funeral Home (Eagle Monument) & Crematory Services   5.   
ILLINOIS 32.      Bronswood Cemetery 33.      Herr Funeral Home and Cremation –
Collinsville 34.      Herr Funeral Home and Cremation – Caseyville 35.     
Highland Memorial Park 36.      McHenry County Memorial Park 37.      Mount
Vernon Estates 38.      Sunset Hill Cemetery 39.      Sunset Hill Funeral Home



--------------------------------------------------------------------------------

Schedule 4.01(l)

Effective Date Mortgage Instruments

 

40.      Willow Lawn Memorial Park / Arrowood Pet Cemetery & Crematorium 41.  
   Windridge Mortuary (FH) 42.      Woodlawn Memorial Park I   6.    INDIANA 43.
     Calvary Cemetery 44.      Chapel Hill Memorial Gardens 45.      Chapel Hill
Funeral Home 46.      Covington Memorial Gardens 47.      Covington Funeral Home
48.      Forest Lawn Memory Gardens 49.      Garden of Memory Cemetery 50.     
Garden View Funeral Home 51.      Gill Funeral Home 52.      Park Lawn Cemetery
& Mausoleum 53.      St. Joseph Valley Memorial Park   7.    IOWA   8.    KANSAS
54.      Fairlawn Burial Park 55.      Heritage Funeral Home   9.    KENTUCKY
56.      Forest Lawn Memorial Park 57.      Highland Memory Garden



--------------------------------------------------------------------------------

Schedule 4.01(l)

Effective Date Mortgage Instruments

 

  10.    MARYLAND 58.      Glen Haven Memorial Park 59.      Hillcrest Burial
Estates 60.      Lorraine Park Cemetery 61.      Springhill Memory Gardens 62.  
   Sunset Memorial Park   11.    MICHIGAN   12.    MISSISSIPPI 63.      Lee
County Memorial Park 64.      East Chickasaw Memorial Gardens   13.    MISSOURI
65.      Eastlawn Cemetery and FH 66.      Forest Hill Calvary Cemetery &
Funeral Chapel 67.      Klingner Funeral Home   14.    NORTH CAROLINA 68.     
Pollock-Best Funerals and Cremations   15.    OREGON 69.      Farnstrom Mortuary
70.      Fir Lawn Memorial Park & Mortuary 71.      Keizer Funeral Chapel 72.  
   Peake Funeral Chapel 73.      Roseburg Memorial Gardens 74.      Valley View
Cemetery 75.      Wilson’s Chapel of the Roses



--------------------------------------------------------------------------------

Schedule 4.01(l)

Effective Date Mortgage Instruments

 

  16.    PENNSYLVANIA 76.      All Saints Cemetery 77.      All Souls Cemetery
78.      Allegheny County Memorial 79.      Arlington Memorial Park 80.     
Bethlehem Memorial Park 81.      Blair Memorial Park 82.      Cedar Hill
Memorial Park 83.      Centre County Memorial Park 84.      Chartiers Cemetery
85.      Coraopolis Cemetery 86.      Crestview Memorial Park 87.     
Cumberland Valley Memorial Gardens 88.      Eloise B. Kyper Funeral Home 89.  
   Erie County Memorial Gardens 90.      Forest Lawn Gardens 91.      Forest
Lawn Gardens, 2.3 Acres adjacent to 92.      George Washington Cemetery 93.     
Grand View Memorial Park 94.      Grandview Cemetery 95.      Greene County
Memorial Park 96.      Greenlawn Memorial Park 97.      Haky Funeral Home,
Masontown



--------------------------------------------------------------------------------

Schedule 4.01(l)

Effective Date Mortgage Instruments

 

98.      Hillside Cemetery 99.      Holy Savior Cemetery 100.      Juniata
Memorial Park 101.      Lafayette Memorial Park, Brier Hill 102.      Lakewood
Memorial Park 103.      Laurel Cemetery 104.      Laurelwood Cemetery 105.     
Lawn Haven Burial Estates 106.      Morris Cemetery, The 107.      Mount Lebanon
Cemetery 108.      Mount Royal Memorial Park 109.      Mountain View Cemetery
110.      Mt. Airy Cemetery 111.      Mt. Zion Cemetery 112.      Parklawn
Memorial Gardens 113.      Prospect Cemetery 114.      Prospect Hill Cemetery
115.      Resurrection Cemetery 116.      Riverside Cemetery 117.      Riverview
Memorial Gardens 118.      Rolling Green Memorial Park 119.      Roselawn
Memorial Gardens 120.      SS. Peter and Paul Cemetery



--------------------------------------------------------------------------------

Schedule 4.01(l)

Effective Date Mortgage Instruments

 

121.      Semper Concrete Vault Plant 122.      South Side Cemetery 123.     
St. John Neumann Cemetery 124.      Sunset Hill Memorial Gardens 125.     
Sylvan Heights Cemetery/S Haky FH, Uniontown 126.      Tioga County Memorial
Gardens 127.      Tri-County Memorial Gardens 128.      Twin Hills Mausoleum
129.      Voegtly Cemetery 130.      Waverly Rd Tract, 15 Acres near Holy
Sepulcher 131.      Weber Funeral Home (1619 West Hamilton) 132.      Weber
Funeral Home, Norcross Coopersburg 133.      Weber Funeral Home (Ridge),
Allentown 134.      Westminster Cemetery 135.      Woodlawn Cemetery 136.     
Woodlawn Memorial Gardens 137.      Woodlawn Memorial Park   17.    RHODE ISLAND
138.      Newport Cemetery 139.      Trinity Cemetery   18.    SOUTH CAROLINA
140.      Shuford Hatcher Funeral Home



--------------------------------------------------------------------------------

Schedule 4.01(l)

Effective Date Mortgage Instruments

 

  19.    TENNESSEE 141.      Forest Hill Funeral Home & Cemetery Midtown 142.  
   Forest Hill Funeral Home and Cemetery South 143.      Highland Memorial
Gardens 144.      Lakewood Memory Gardens West 145.      Memorial Park
Southwoods 146.      Northridge Woodhaven Cemetery & FH 147.      Ridgecrest
Cemetery 148.      Woodhaven Memorial Gardens & Chapel   20.    VIRGINIA 149.  
   Alleghany Memorial Park 150.      Altavista Memorial Park 151.      Augusta
Memorial Park 152.      Briarwood Memorial Gardens 153.      Evergreen Memorial
Gardens 154.      Henry Memorial Park 155.      Hillcrest Memorial Gardens 156.
     Laurel Hill Memorial Park 157.      Mount Rose Cemetery 158.      Oak Hill
Cemetery 159.      Oaklawn (Heidi Memorial) Pet Cemetery 160.      Oaklawn
Mausoleum & Memory Gardens 161.      Old Dominion Memorial Park 162.     
Panorama Memorial Gardens



--------------------------------------------------------------------------------

Schedule 4.01(l)

Effective Date Mortgage Instruments

 

163.      Powell Valley Memorial 164.      Rockbridge Memorial Gardens 165.     
Roosevelt Memorial Park 166.      Roselawn Burial Park & FH 167.      Rose Lawn
Cemetery 168.      Roselawn Memorial Gardens 169.      Rosewood Memorial Gardens
170.      Shenandoah Memorial Park 171.      Southlawn Memorial Park and
Mausoleum 172.      Sunset Memorial Gardens 173.      Temple Hill Memorial
Gardens 174.      Virginia Memorial Park   21.    WASHINGTON 175.     
Marysville Cemetery 176.      Oakwood Hill Cemetery and Funeral Chapel 177.     
Piper-Morley-Mellinger Funeral Chapel   22.    WEST VIRGINIA 178.      Beverly
Hills Cemetery 179.      Clendenin Memorial Park 180.      Evergreen Cemetery
North/South 181.      Fairview Memorial Gardens 182.      Floral Hills Memorial
Gardens 183.      Forest Lawn Memorial Gardens



--------------------------------------------------------------------------------

Schedule 4.01(l)

Effective Date Mortgage Instruments

 

184.      Forest Memorial Park 185.      Grandview Memorial Park & Mausoleum
(Dunbar Marion) 186.      Halcyon Hills Memorial Gardens 187.      Highland
Hills Memorial Gardens 188.      Jackson County Memory Gardens 189.     
Parkview Memorial Gardens 190.      Resthaven Memorial Park 191.      Spring
Valley Memorial Park 192.      Sunset Memorial Park (Beckley) 193.      Woodlawn
Memorial Park



--------------------------------------------------------------------------------

Schedule 5.17

Post-Closing Matters

 

Each Borrower covenants and agrees with the Administrative Agent and the Lenders
that it will, within the time periods specified in this Schedule 5.17 (as each
may be extended by the Administrative Agent in writing (which may be via email)
in its sole discretion) complete the following undertakings:

 

  1. The Borrowers will, or will cause the applicable Loan Party to, within 180
days after the Effective Date, use commercially reasonable efforts to deliver
Control Agreements in form and substance reasonably satisfactory to the
Administrative Agent for all applicable Deposit Accounts and Security Accounts,
to the extent required under Section 5.7 of the Guaranty and Collateral
Agreement.

 

  2. The Borrowers will, or will cause the applicable Loan Party to, within 10
Business Days after the Effective Date, deliver to the Administrative Agent
endorsements for any possessory collateral that have not been delivered to the
Administrative Agent on or prior to the Effective Date.

 

  3. The Borrowers will, or will cause the applicable Loan Party to, within 10
Business Days after the Effective Date, to the extent not delivered on or prior
to the Effective Date, deliver to the Administrative Agent stock powers for all
certificates representing Pledged Collateral.

 

  4. The Borrowers will, or will cause the applicable Loan Party to, within 35
days after the Effective Date, deliver to the Administrative Agent the EIN for
StoneMor Wisconsin Subsidiary LLC.

 

  5. The Borrowers will, or will cause the applicable Subsidiary to, within 45
days after the Effective Date, deliver to the Administrative Agent endorsements,
in form and substance reasonably satisfactory to the Administrative Agent, for
all applicable insurance policies, to the extent required under Section 5.05(a)
of the Credit Agreement.

 

  6. The Borrowers will, or will cause the applicable Loan Party to, within 35
days after the Effective Date, deliver any Mortgage Instruments which may be
reasonably requested by the Administrative Agent, in each case, in form and
substance reasonably acceptable to the Administrative Agent, for the following
Mortgaged Properties:

 

  1. Forest Lawn Gardens, Anniston (AL)

 

  2. Lakeview Memory Garden (AL)

 

  3. Valhalla Cemetery (AL)

 

  4. Lodi Funeral Home (CA)

 

  5. Oakmont Memorial Park and Mortuary, Oakmont Flower Shop & Oakmont Crematory
(CA)

 

  6. Olivet Memorial Park & Crematory (CA)

 

  7. Rocha’s Mortuary (CA)

 

  8. Sacramento Memorial Lawn & Mortuary (CA)



--------------------------------------------------------------------------------

Schedule 5.17

Post-Closing Matters

 

  9. Grand Junction Memorial Gardens (CO)

 

  10. Olinger’s Evergreen Cemetery, Broomfield (CO)

 

  11. Lohman Funeral Home Port Orange (FL)

 

  12. Roberts FH, Bruce Chapel East (Bruce Ocala FH) (FL)

 

  13. Scott Funeral Home (FL)

 

  14. Floral Lawn Cemetery (IL)

 

  15. Northshore Garden of Memories (IL)

 

  16. Windridge Memorial Park & Nature Sanctuary (IL)

 

  17. Woodlawn Memorial Park II & FH (IL)

 

  18. Forest Lawn Funeral Home (IN)

 

  19. Highland Cemetery (IN)

 

  20. Lincoln Memory Gardens (IN)

 

  21. Valhalla Memory Gardens & Crematorium (IN)

 

  22. Memorial Park Cemetery (IA)

 

  23. Old Mission Wichita Park Cemetery (KS)

 

  24. White Chapel Memorial Gardens (KS)

 

  25. Columbia Memorial Gardens (KY)

 

  26. Washington National Cemetery (KY)

 

  27. Wicomico Memorial Park (MD)

 

  28. 4108 Old Lansing Road (MI)

 

  29. Ewing-Schutte-Semler Funeral Home (MO)

 

  30. Highland Sacred Gardens (MO)

 

  31. Memorial Park Sedalia (MO)

 

  32. Rivermonte Memorial Gardens and Klingner-Cope Funeral Home (MO)

 

  33. White Chapel Memorial Gardens and Klingner-Cope Funeral Home (MO)

 

  34. Cremation & Burial Care (OR)

 

  35. Forest Lawn Cemetery (OR)

 

  36. Hillcrest Memorial Park, Medford (OR)

 

  37. Memory Gardens Memorial Park (OR)

 

  38. Restlawn Memorial Gardens and Funeral Home (OR)

 

  39. Blue Ridge Memorial Park (PA)

 

  40. Calvary Cemetery (PA)

 

  41. Castleview Memorial Park (PA)

 

  42. Greenlawn Burial Estates (PA)

 

  43. Greenwood Cemetery (PA)

 

  44. Holy Sepulchre (PA)

 

  45. Pinewood Memorial Park (PA)

 

  46. Pleasant View Cemetery (PA)



--------------------------------------------------------------------------------

Schedule 5.17

Post-Closing Matters

 

  47. Sunset Memorial Park and Kirk & Nice at Sunset Funeral Home (PA)

 

  48. Hamilton Memorial Park (TN)

 

  49. Birchlawn Burial Park (VA)

 

  50. Clinch Valley Cemetery (VA)

 

  51. Crestview Memorial Park (VA)

 

  52. Forest Lawn Cemetery (VA)

 

  53. Fort Hill Memorial Park (VA)

 

  54. Greenwood Memorial Gardens (VA)

 

  55. Russell Memorial Cemetery (VA)

 

  56. Sunset Memorial Park (VA)

 

  57. Virginia Monument Co. (VA)

 

  58. Evergreen Memorial Park & Mausoleum (WA)

 

  59. Floral Hills Garden of Memories (WV)

 

  60. Grandview Memorial Gardens (WV)

 

  61. Greenbriar Burial Park (WV)

 

  62. Kanawha Valley Memorial Gardens (WV)

 

  63. Long and Fisher Funeral Home (WV)

 

  64. Montgomery Memorial Park (WV)

 

  65. Pryor Funeral Home, East Bank (WV)

 

  66. Restwood Memorial Gardens (WV)

 

  67. Shadow Lawn Memory Gardens (WV)

 

  68. Sunset Memorial Park (WV)

 

  69. Valley View Memorial Park (WV)

 

  70. West Virginia Memorial Gardens (WV)

 

  71. White Chapel Memorial Gardens (WV)

 

  7. The Borrowers will, or will cause the applicable Subsidiary to, within 35
days after the Effective Date, deliver Mortgage Instruments (other than
Mortgages, which will be delivered on the Effective Date) which may be
reasonably requested by the Administrative Agent, in form and substance
reasonably acceptable to the Administrative Agent, for the following Mortgaged
Properties:

 

  a. Lorraine Park Cemetery (MD);

 

  b. Roselawn Memorial Gardens (VA);

 

  c. Rosewood Memorial Gardens (VA);

 

  d. Sunset Memorial Gardens (VA);

 

  e. Clendenin Memorial Gardens (WV);



--------------------------------------------------------------------------------

Schedule 5.17

Post-Closing Matters

 

  f. Lawn Haven Burial Estates (PA);

 

  g. Nadeau Funeral Home (CA);

 

  h. Mount Vernon Memorial Estates (IL);

 

  i. Old Mission Wichita Park Cemetery and Old Mission Mortuary (KS);

 

  j. Washington National Cemetery (MD);

 

  k. Hilcrest Memorial Park, Crematory & Mortuary (OR);

 

  l. Green Lawn Memorial Park (PA);

 

  m. Semper Concrete Vault Plant (PA);

 

  n. Sylvan Heights Cemetery/Stephen R. Haky Funeral Home;

 

  o. Tioga County Memorial Gardens (PA);

 

  p. Weber Funeral Home – Ridge (PA);

 

  q. Woodlawn Cemetery (PA);

 

  r. Trinity Cemetery (RI);

 

  s. Lakewood Memory Gardens – West (TN);

 

  t. Alleghany Memorial Park (VA);

 

  u. Evergreen Memorial Gardens (VA);

 

  v. Oaklawn (Heidi Memorial) Pet Cemetery (VA);

 

  w. Mount Rose Cemetery (VA);

 

  x. Oak Hill Cemetery (VA);

 

  y. Evergreen Cemetery North/Evergreen Cemetery South (WV);

 

  z. Grandview Memorial Park and Mausoleum (WV); and

 

  aa. Guyan Memorial Gardens (WV).



--------------------------------------------------------------------------------

Schedule 5.17

Post-Closing Matters

 

  8. The Borrowers will, or will cause the applicable Subsidiary to, within 35
days after the Effective Date, use commercially reasonable efforts to deliver
subordination, non-disturbance and attornment agreements, in each case, in form
and substance reasonably acceptable to the Administrative Agent, for the
following Mortgaged Properties from the following lessees of Mortgaged
Properties:

 

  a. Adams & Jennings Funeral Home (FL) – CCTMO, LLC (Crown Castle); and

 

  b. Chapel Hill Memorial Gardens (IN) – Cellco Partnership, Inc.

 

  9. The Borrowers will, or will cause the applicable Subsidiary to, within 90
days after the Effective Date, deliver Mortgage Instruments for the following
Mortgaged Properties (unless the Administrative Agent determines, in its
reasonable discretion, that such any Mortgaged Property is designated as
“Excluded Property” and not “Mortgaged Property”), in each case, in form and
substance reasonably acceptable to the Administrative Agent and satisfying the
requirements set forth in Section 5.05(b) of the Credit Agreement, with (i) the
Flood Determination Information delivered no later than 15 days prior to
delivery of the applicable Mortgage, (ii) the applicable flood notification form
signed by the applicable Loan Party delivered at least 10 Business Days prior to
delivery of the applicable Mortgage, and (iii) at least 10 days prior to
delivery of the applicable Mortgage, delivery of evidence of flood insurance
coverage and other deliverables as set forth in Section 5.05(b)(iii) of the
Credit Agreement:

 

  a. Ridout’s Forest Hill Cemetery, Birmingham (AL);

 

  b. Buxton Seawinds Funeral Home & Crematory (FL);

 

  c. Lohman Funeral Home Deltona (FL);

 

  d. Lindsay Meyer Tracts (IN);

 

  e. Riverview Cemetery (IN);

 

  f. Lincoln Memorial & Cedar Hill Funeral Home (MD);

 

  g. Blair Memorial Park (PA)

 

  h. Forest Hill Funeral Home & Cemetery East (TN);

 

  i. Lakewood Memory Gardens East (TN);

 

  j. Northern Neck Memorial Gardens (VA);

 

  k. Guyan Memorial Gardens (WV);

 

  l. Highland Memory Gardens (WV);

 

  m. Palm Memorial Gardens (WV);

 

  n. Pineview Cemetery (WV); and

 

  o. Restlawn Memorial Gardens (WV).



--------------------------------------------------------------------------------

Schedule 6.01

Existing Indebtedness

 

Item

 

Principal Amount

 

Payee

 

Maker

Promissory Note dated December 27, 2005   $821,734.40   Bethel Cemetery
Association   StoneMor Operating LLC Promissory Note dated June 15, 2006  
$303,265.60   Bethel Cemetery Association   StoneMor Operating LLC Promissory
Note dated June 15, 2006   $300,000.00   Clover Leaf Park Cemetery Association  
StoneMor Operating LLC Promissory Note dated June 15, 2006   $400,000.00  
Locustwood Cemetery Association   StoneMor Operating LLC Promissory Note dated
December 31, 2008   $1,250,000.00   Clover Leaf Park Cemetery Association  
StoneMor Operating LLC Promissory Note dated December 31, 2008   $1,700,000.00  
Locustwood Cemetery Association   StoneMor Operating LLC Promissory Note dated
March 23, 2009   $1,300,000.00   Clover Leaf Park Cemetery Association  
StoneMor Operating LLC Promissory Note dated March 23, 2009   $500,000.00  
Locustwood Cemetery Association   StoneMor Operating LLC



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens

 

Entity

 

Jurisdiction/Lien Type

 

Detail

Arlington Development Company  

State of New Jersey

State Tax Lien

 

#DJ016938-10 filed 01/14/2010

Creditor: Div of Taxation

Amount: $15,000.00

Glen Haven Memorial Park LLC  

Anne Arundel County, MD

State Tax Lien

 

#148-188 filed 02/22/2001

Debtor: Glen Haven Memorial Park Inc.

Amount: $6,756.98

StoneMor Florida Subsidiary LLC  

State of Florida

Judgment

 

#J16000161160 filed 03/02/2016

Plaintiff: State of Florida, Department of Revenue

Amount: $518.18

StoneMor South Carolina LLC (Frederick Memorial Gardens)  

Cherokee County, SC

Judgment

 

#012CP-110079 filed 02/03/2012

Plaintiffs: Cynthia Wicht et al

Amount: $3,363.80

StoneMor Iowa LLC (Memorial Park Cemetery)  

Woodbury County, IA

Judgment

 

#SCCV168082 filed 03/31/2016

Plaintiff: Larry A. Nelson, Jr.

Amount: $4,202.39



--------------------------------------------------------------------------------

Schedule 6.04

Existing Investments

 

Issuing Entity

 

Principal Amount of

Certificates of

Interest, Debt or

Indebtedness Issued

 

Loan Party Holder of Certificates

Outstanding

Bethel Cemetery Association (a New Jersey non-profit corporation)   $240,556.34
  Arlington Development Company Beth Israel Cemetery Association of Woodbridge,
New Jersey (a New Jersey non-profit corporation)   $22,510,730.00   StoneMor
Operating LLC Clover Leaf Park Cemetery Association (a New Jersey non-profit
corporation)   $325,625.00   StoneMor Operating LLC Locustwood Cemetery
Association (a New Jersey non-profit corporation)   $2,060,000.00   StoneMor
Operating LLC



--------------------------------------------------------------------------------

Schedule 6.10

Existing Sale and Leaseback Transactions

Plymouth Warehouse Facilities LLC (“Plymouth”) owned a warehouse containing
approximately 75,365 square feet of floor area located at 520 North Main Street,
Royal Oak, Michigan 48067. Plymouth warehoused cemetery merchandise at the
facility sold to purchasers in advance of need by cemeteries owned and operated
by StoneMor Michigan LLC and StoneMor Michigan Subsidiary LLC. Plymouth sold the
warehouse on June 24, 2016 to 350 Mill LLC, a Michigan limited liability
company, for $1.85 million subject to adjustments and leased back approximately
47,235 square feet of floor area in the facility for an initial rental of
$12,202.38 per month plus utilities and other expenses. The stated lease
expiration date is June 30, 2021.



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:   

 

      [and [is] [is not] a Defaulting Lender] 2.    Assignee:   

 

      [and is an Affiliate/Approved Fund of [identify Lender]3] 3.    Borrowers:
   StoneMor Operating LLC, as Administrative Borrower, and the other Borrowers
party to the Credit Agreement described below 4.    Administrative Agent:   
Capital One, National Association, as the administrative agent under the Credit
Agreement

 

 

3  Select as applicable.

 

Exh A-1



--------------------------------------------------------------------------------

5.    Credit Agreement:    The Credit Agreement dated as of August 4, 2016 among
StoneMor Operating LLC, as Administrative Borrower, the other Borrowers party
thereto, the Lenders party thereto, Capital One, National Association, as
Administrative Agent, and the other agents party thereto

6.      

   Assigned Interest:   

 

Facility Assigned4

   Aggregate Amount of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned
of
Commitment/Loans5      $                    $                           %     $
                   $                           %     $                    $
                          % 

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

 

4  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Agreement (e.g., “Revolving
Commitment”, etc.).

5  Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exh A-2



--------------------------------------------------------------------------------

Consented to and Accepted: CAPITAL ONE, NATIONAL ASSOCIATION, as Administrative
Agent, Swingline Lender and Issuing Bank By:  

 

  Title: [Consented to:]6 STONEMOR OPERATING LLC, as Administrative Borrower By:
 

 

  Title:

 

 

6  To be added only if the consent of the Administrative Borrower is required by
the terms of Section 9.04(b) of the Credit Agreement.

 

Exh A-3



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS

FOR ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
Financials delivered pursuant to Section 5.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall

 

Annex-1



--------------------------------------------------------------------------------

constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

Annex-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated             , 20     (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
August 4, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among StoneMor Operating LLC (the
“Administrative Borrower”), the other Borrowers party thereto, the Lenders party
thereto and Capital One, National Association, as administrative agent (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Administrative
Borrower has the right, subject to the terms and conditions thereof, to
effectuate from time to time an increase in the aggregate Revolving Commitments
under the Credit Agreement by requesting one or more Lenders to increase the
amount of its Revolving Commitment;

WHEREAS, the Administrative Borrower has given notice to the Administrative
Agent of its intention to increase the aggregate Revolving Commitments pursuant
to such Section 2.20; and

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Revolving Commitment
under the Credit Agreement by executing and delivering to the Administrative
Borrower and the Administrative Agent this Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall have its
Revolving Commitment increased by $[        ], thereby making the aggregate
amount of its total Revolving Commitments equal to $[        ].

2. The Administrative Borrower hereby represents and warrants that no Default or
Event of Default has occurred and is continuing on and as of the date hereof.

3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

Exh B-1



--------------------------------------------------------------------------------

[INSERT NAME OF INCREASING LENDER] By:  

 

Name:   Title:  

 

Accepted and agreed to as of the date first written above: STONEMOR OPERATING
LLC, as Administrative Borrower By:  

 

Name:   Title:   Acknowledged as of the date first written above: CAPITAL ONE,
NATIONAL ASSOCIATION, as Administrative Agent By:  

 

Name:   Title:  

 

Exh B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF JOINING LENDER SUPPLEMENT

JOINING LENDER SUPPLEMENT, dated [            ], 20[    ] (this “Supplement”),
by and among each of the signatories hereto, to the Credit Agreement, dated as
of August 4, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among StoneMor Operating LLC (the
“Administrative Borrower”), the other Borrowers party thereto, the Lenders party
thereto and Capital One, National Association, as administrative agent (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may extend Revolving Commitments under the
Credit Agreement subject to the approval of the Administrative Borrower and the
Administrative Agent, by executing and delivering to the Administrative Borrower
and the Administrative Agent a supplement to the Credit Agreement in
substantially the form of this Supplement; and

WHEREAS, the undersigned Joining Lender was not an original party to the Credit
Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Joining Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a Revolving Commitment of $[        ].

2. The undersigned Joining Lender (a) represents and warrants that it is legally
authorized to enter into this Supplement; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the most recent Financials
delivered pursuant to Section 5.01 thereof, as applicable, and has reviewed such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Supplement; (c) agrees that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement or any other instrument or document
furnished pursuant hereto or thereto; (d) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement or any other instrument or
document furnished pursuant hereto or thereto as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

[                    ]

 

Exh C-1



--------------------------------------------------------------------------------

4. The Administrative Borrower hereby represents and warrants that no Default or
Event of Default has occurred and is continuing on and as of the date hereof.

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]

 

Exh C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF JOINING LENDER] By:  

 

Name:   Title:  

 

Accepted and agreed to as of the date first written above: STONEMOR OPERATING
LLC, as Administrative Borrower By:  

 

  Name:     Title:   Acknowledged as of the date first written above:

CAPITAL ONE, NATIONAL ASSOCIATION,

as Administrative Agent

By:  

 

  Name:     Title:  

 

Exh C-3



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF BORROWING REQUEST

Capital One, National Association,

as Administrative Agent

for the Lenders referred to below

299 Park Avenue

New York, New York 10171

Attention: Thomas Kornobis

Facsimile: 888-246-3710

 

  Re: StoneMor Operating LLC

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of August 4, 2016 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among StoneMor Operating LLC (the
“Administrative Borrower”), the other Borrowers party thereto, the Lenders from
time to time party thereto and Capital One, National Association, as
administrative agent (in such capacity, the “Administrative Agent”). Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Credit Agreement. The Administrative Borrower hereby gives you notice
pursuant to Section 2.03 of the Credit Agreement that it requests a Borrowing
under the Credit Agreement, and in that connection the Administrative Borrower
specifies the following information with respect to such Borrowing requested
hereby:

 

1. The requested Borrowing is in respect of the Revolving Commitment.

 

2. Aggregate principal amount of Borrowing:7

 

3. Date of Borrowing (which shall be a Business Day):

 

4. Type of Borrowing (Base Rate or Eurodollar):

 

 

7  Not less than applicable amounts specified in Section 2.02(c) of the Credit
Agreement.

 

Exh D-1-1



--------------------------------------------------------------------------------

5. Interest Period and the last day thereof (if a Eurodollar Borrowing):8

 

6. Location and number of the account of the Administrative Borrower or such
other Borrower designated by the Administrative Borrower to which proceeds of
the Borrowing are to be disbursed:

[Signature Page Follows]

 

8  Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

 

Exh D-1-2



--------------------------------------------------------------------------------

The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and]9 4.02 of the Credit Agreement are satisfied
as of the date hereof.

 

Very truly yours,

STONEMOR OPERATING LLC

as the Administrative Borrower

By:  

 

Name:   Title:  

 

 

9  To be included only for Borrowings on the Effective Date.

 

Exh D-1-3



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF INTEREST ELECTION REQUEST

Capital One, National Association,

as Administrative Agent

for the Lenders referred to below

299 Park Avenue

New York, New York 10171

Attention: Thomas Kornobis

Facsimile: 888-246-3710

 

  Re: StoneMor Operating LLC

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of August 4, 2016 as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among StoneMor Operating LLC (the
“Administrative Borrower”), the other Borrowers party thereto, the Lenders from
time to time party thereto and Capital One, National Association, as
administrative agent (in such capacity, the “Administrative Agent”). Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Credit Agreement. The Administrative Borrower hereby gives you notice
pursuant to Section 2.07 of the Credit Agreement that it requests to [convert]
[continue] an existing Borrowing under the Credit Agreement, and in that
connection the Administrative Borrower specifies the following information with
respect to such conversion requested hereby:

 

1. List date, Type, principal amount and Interest Period (if applicable) of
existing Borrowing:

 

2. Aggregate principal amount of resulting Borrowing:

 

3. Effective date of interest election (which shall be a Business Day):

 

4. Type of Borrowing (Base Rate or Eurodollar):

 

5. Interest Period and the last day thereof (if a Eurodollar Borrowing):10

[Signature Page Follows]

 

 

10  Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

 

D-2-1



--------------------------------------------------------------------------------

Very truly yours,

STONEMOR OPERATING LLC,

as Administrative Borrower

By:  

 

Name:   Title:  

 

D-2-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF PROMISSORY NOTE

REVOLVING LOAN NOTE

[            ], 20[    ]

FOR VALUE RECEIVED, each of the undersigned, STONEMOR OPERATING LLC, a Delaware
limited liability company, and the other Borrowers party to the “Credit
Agreement” (as defined below) (collectively, the “Borrowers”), HEREBY
UNCONDITIONALLY AND JOINTLY AND SEVERALLY PROMISE TO PAY to [LENDER] (the
“Lender”) the aggregate unpaid principal amount of all Revolving Loans made by
the Lender to the Borrowers pursuant to the Credit Agreement on the Maturity
Date or on such earlier date as may be required by the terms of the Credit
Agreement. Capitalized terms used herein and not otherwise defined herein are as
defined in the Credit Agreement.

The undersigned Borrowers promise to pay interest on the unpaid principal amount
of each Revolving Loan made to it from the date of such Revolving Loan until
such principal amount is paid in full at a rate or rates per annum determined in
accordance with the terms of the Credit Agreement. Such interest is due and
payable at such times and on such dates as set forth in the Credit Agreement.

At the time of each Revolving Loan, and upon each payment or prepayment of
principal of each Revolving Loan, the Lender shall make a notation either on the
schedule attached hereto and made a part hereof, or in such Lender’s own books
and records, in each case specifying the amount of such Revolving Loan, the
respective Interest Period thereof (in the case of Eurodollar Revolving Loans)
or the amount of principal paid or prepaid with respect to such Revolving Loan,
as applicable; provided that, the failure of the Lender to make any such
recordation or notation shall not affect the Obligations of the undersigned
Borrowers hereunder or under the Credit Agreement.

This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Credit Agreement, dated as of August 4, 2016, by and among the
Borrowers, the financial institutions from time to time party thereto as Lenders
and Capital One, National Association, as Administrative Agent (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). The Credit Agreement, among other things, (i) provides for
the making of Revolving Loans by the Lender to the undersigned Borrowers from
time to time in an aggregate principal amount not to exceed such Lender’s
Revolving Commitment, the indebtedness of the undersigned Borrowers resulting
from each such Revolving Loan to it being evidenced by this Revolving Loan Note,
and (ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments of the principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified.

Demand, presentment, protest and notice of nonpayment and protest with respect
to this Revolving Loan Note are hereby waived by the Borrowers. Whenever in this
Revolving Loan Note reference is made to the Administrative Agent, the Lender or
the Borrowers, such reference shall be deemed to include, as applicable, a
reference to their respective successors and permitted assigns. The provisions
of this Revolving Loan Note shall be binding upon and shall inure to the benefit
of said successors and assigns. Each Borrower’s successors and assigns shall
include, without limitation, a receiver, trustee or debtor in possession of or
for such Borrower and an assignee of such Borrower’s obligations under the
Credit Agreement as permitted by Section 9.04 thereof. This Revolving Loan Note
may not be assigned by the Lender except as permitted by Section 9.04 of the
Credit Agreement.

 

Exh E-1



--------------------------------------------------------------------------------

This Revolving Loan Note shall be construed in accordance with and governed by
the law of the State of New York.

 

STONEMOR OPERATING LLC By:  

 

Name:   Title:   [Note: Add other Borrowers as signatories to the Note and the
Credit Agreement]

 

Exh E-2



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS

 

Date

 

Amount of

Loan

 

Type of

Loan

 

Interest

Period/Rate

 

Amount of

Principal

Paid or

Prepaid

 

Unpaid

Principal

Balance

 

Notation

Made By

                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                   

 

Exh E-3



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF COMPLIANCE CERTIFICATE

[Date]

The undersigned, [                    ], hereby certifies that such Person is a
Financial Officer of StoneMor Operating LLC, a Delaware limited liability
company (the “Administrative Borrower”). This Compliance Certificate is being
delivered pursuant to [Section 5.01(c)]11 of that certain Credit Agreement,
dated as of August 4, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the
Administrative Borrower, and the other Borrowers party thereto, the Lenders
party thereto and Capital One, National Association, as Administrative Agent.
Capitalized terms used in this Compliance Certificate have the meanings set
forth in the Credit Agreement unless specifically defined herein. This
Compliance Certificate is being delivered in connection with the Partnership’s
Financials for the fiscal [quarter] [year] ended [            ], 20[    ]. The
undersigned does hereby certify, as of the date hereof, solely in such Person’s
capacity as a Financial Officer of the Administrative Borrower and not in such
Person’s individual capacity, for and on behalf of the Administrative Borrower,
that:

1. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Partnership and its Subsidiaries during the accounting
period covered by the attached Financials [and such Financials delivered with
this Compliance Certificate in accordance with Section 5.01(b) of the Credit
Agreement present fairly in all material respects the financial condition and
results of operations of the Partnership and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes]12.

2. No Default has occurred and is continuing [, except for such events or
conditions listed on Schedule [                    ] attached hereto].13

3. The financial information furnished on Schedule 1 attached hereto sets forth
reasonably detailed calculations demonstrating compliance with Section 6.12 of
the Credit Agreement as of the dates and for the period to which the Financials
delivered herewith relate.

[Remainder of page intentionally left blank.]

 

 

11  Use Section 4.01(b) for closing date.

12  Insert bracketed language if the Partnership is delivering financial
statements pursuant to Section 5.01(b) of the Credit Agreement.

13  Insert bracketed language only if a Default has occurred and is continuing.
The details of any Default and any action taken or proposed to be taken with
respect to such Default should be specified on the Schedule.

 

Exh F-1



--------------------------------------------------------------------------------

The foregoing certifications are made and delivered as of the date set forth
above.

 

STONEMOR OPERATING LLC By:  

 

Name:   Title:  

 

Exh F-2



--------------------------------------------------------------------------------

Schedule 1

to Compliance Certificate14

 

I. Consolidated EBITDA

 

Consolidated Net Income for such period    $             plus (a) the following
to the extent deducted in calculating such Consolidated Net Income):   

(i) Consolidated Interest Expense

   $            

(ii) the provision for federal, state, local and foreign income taxes

   $            

(iii) depreciation and amortization expense

   $            

(iv) non-cash cost for Cemetery Property and real property sold

  

(v) any extraordinary losses

   $            

(vi) losses from sales of assets other than inventory and Cemetery Property sold
in the ordinary course of business and other real property sold to the extent
permitted under the Credit Agreement (including real property sold pursuant to
any Cemetery Non-Profit Management Agreement or Exclusive Management Agreement)

   $            

(vii) other non-cash items (including, without limitation, unit-based
compensation)

   $            

(viii) reasonable fees, costs and expenses, without duplication, incurred in
connection with (1) the Credit Agreement and the other Loan Documents, including
any amendment, restatement, supplement or other modification of the Credit
Agreement or any of the other Loan Documents and (2) to the extent permitted
under the Credit Agreement, (A) the issuance of Equity Interests and debt
securities by the Partnership and (B) the refinancing of High Yield Notes with
the proceeds of Future High Yield Notes or Permitted Unsecured Indebtedness,
including prepaid interest and early redemption premium (it being agreed that
the addback described in this clause (viii) shall be permitted with respect to
each amendment or other transaction described in this clause (viii) irrespective
of whether such amendment or transaction is actually consummated)

   $            

(ix) reasonable fees, costs and expenses, without duplication, incurred in
connection with any Permitted Acquisition or any unsuccessful attempt by the
Partnership or its Subsidiaries to make an acquisition (including an acquisition
structured as an Exclusive Management Agreement), irrespective of whether such
acquisition would have constituted a Permitted Acquisition had such acquisition
been consummated

   $            

 

 

14  To the extent of any conflicts between the terms of this Schedule 1 to
Compliance Certificate and the terms of the Credit Agreement, the terms of the
Credit Agreement will control.

 

Exh F-3



--------------------------------------------------------------------------------

minus (b) to the extent included in calculating such Consolidated Net Income   

(i) extraordinary gains

     $               

(ii) gains from sales of assets other than inventory and Cemetery Property sold
in the ordinary course of business and other real property sold to the extent
permitted under the Credit Agreement (including real property sold pursuant to
any Cemetery Non-Profit Management Agreement or Exclusive Management Agreement)

     $               

(iii) the amount of non-cash gains during such period (other than as a result of
deferral of purchase price with respect to notes or installment sales contracts
received in connection with sales of Cemetery Property)

     $               

(iv) other non-cash gains.

     $                Cash Flow Adjustments   

Change in Deferred Selling and Obtaining Costs

     $               

Change in Deferred Revenue

     $                Pro Forma Basis Adjustments      $               
Consolidated EBITDA:15      $               

II.     Consolidated Leverage Ratio

   Consolidated Leverage Ratio is the ratio, as of the last day of any fiscal
quarter of:   

(i) all Consolidated Funded Indebtedness as of such day, (the sum, without
duplication, of (A) through (F) below),

     $               

(A) the outstanding principal amount of all obligations of the Partnership and
its Subsidiaries, whether current or long-term, for borrowed money (including,
without limitation, all Obligations, all Seller Subordinated Debt and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments),

     $               

(B) the outstanding principal amount of all purchase money Indebtedness of the
Partnership and its Subsidiaries,

     $               

(C) all direct obligations of the Partnership and its Subsidiaries arising under
letters of credit, bankers’ acceptances, bank guaranties and similar instruments
(but excluding, for the avoidance of doubt, surety bonds),

     $               

(D) all Capital Lease Obligations of the Partnership and its Subsidiaries,

     $               

 

 

15  The amount of Consolidated EBITDA shall be adjusted for the following:
(x) “Change in Deferred Selling and Obtaining Costs” and (y) “Change in Deferred
Revenue, net” as each such term is presented in the consolidated statement of
cash flows of the Partnership; provided that, all calculations of Consolidated
EBITDA shall additionally be adjusted on a Pro Forma Basis to account for any
Permitted Acquisitions or Equivalent Dispositions then being consummated, if
applicable, as well as any other Permitted Acquisitions or Equivalent
Dispositions consummated, on or after the first day of any related Calculation
Period or Measurement Period, as applicable (as if consummated on the first day
of such applicable Calculation Period or Measurement Period).

 

Exh F-4



--------------------------------------------------------------------------------

(E) all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (A) through (D) above of Persons other than the Partnership
or any of its Subsidiaries,

   $            

(F) all Indebtedness of the types referred to in clauses (A) through (E) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or a limited liability company) in which the Partnership or any of
its Subsidiaries is a general partner or a joint venturer, unless such
Indebtedness is expressly made non-recourse to the Partnership or such
Subsidiary.

   $             Consolidated Funded Indebtedness for Subject Period   
$            

to (ii) Consolidated EBITDA for the four fiscal quarter period ending on such
day.

   $             Consolidated Leverage Ratio:   

The Loan Parties will not permit the Consolidated Leverage Ratio as of the last
day of any fiscal quarter, commencing on September 30, 2016, determined for the
period of four (4) consecutive fiscal quarters ending on such date, to be
greater than 4.00:1.00; provided that, upon written notice by the Administrative
Borrower to the Administrative Agent pursuant to a certificate of a Responsible
Officer on or prior to the last day of the fiscal quarter in which any
Designated Acquisition occurs (or, if such Designated Acquisition is comprised
of more than one Permitted Acquisition, the fiscal quarter in which the last
such Permitted Acquisition comprising such Designated Acquisition is
consummated) (i) stating that the Administrative Borrower is making an election
to increase the Consolidated Leverage Ratio and (ii) certifying that the
Administrative Borrower or another Loan Party has made a Designated Acquisition
subsequent to the last day of the immediately preceding fiscal quarter and
describing such Designated Acquisition in reasonable detail, then, as of the
last day of the fiscal quarter in which such Designated Acquisition occurs, and
as of the last day of the immediately succeeding fiscal quarter, such ratio may
be greater than 4.00:1.00, but in no event greater than 4.25:1.00.

 

III. Consolidated Debt Service Coverage Ratio

 

Consolidated Debt Service Coverage Ratio is the ratio of:   

(i) Consolidated EBITDA for the four fiscal quarter period ending on such day

   $            

to (ii) Consolidated Debt Service for the four fiscal quarter period ending on
such day (the sum of the following, for such period, without duplication):

  

(A) the aggregate principal amount of all regularly scheduled principal payments
of Consolidated Funded Indebtedness for such period (but excluding any
prepayments), and

   $            

(B) Consolidated Interest Expense paid in cash with respect to Consolidated
Funded Indebtedness for such period16

   $            

(C) Pro Forma Basis Adjustments

   $             Consolidated Debt Service    $             Consolidated Debt
Service Coverage Ratio:            :1.00

 

 

16  All calculations of Consolidated Debt Service shall additionally be adjusted
on a Pro Forma Basis and shall additionally be adjusted to eliminate such
amounts relating to Consolidated Funded Indebtedness retired during such period
with the proceeds of any sale or issuance by the Partnership of its Equity
Interests (other than Disqualified Equity Interests) permitted under the Credit
Agreement.

 

Exh F-5



--------------------------------------------------------------------------------

The Loan Parties will not permit the Consolidated Debt Service Coverage Ratio as
of the last day of any fiscal quarter, commencing on September 30, 2016,
determined for the period of four (4) consecutive fiscal quarters ending on such
date, to be less than 2.50:1.00.

 

Exh F-6



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF SOLVENCY CERTIFICATE

August [    ] , 2016

The undersigned, [                    ], hereby certifies that such Person is a
Financial Officer of StoneMor Operating LLC, a Delaware limited liability
company (the “Administrative Borrower”). This Solvency Certificate is being
delivered pursuant to Section 4.01(m) of that certain Credit Agreement, dated as
of the date hereof (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among the Administrative
Borrower and the other Borrowers party thereto, the Lenders party thereto and
Capital One, National Association, as Administrative Agent. Capitalized terms
used in this Solvency Certificate have the meanings set forth in the Credit
Agreement. The undersigned does hereby certify, as of the date hereof, solely in
such Person’s capacity as a Financial Officer and not in such Person’s
individual capacity, for and on behalf of the Administrative Borrower, that:

(1) I have reviewed the contents of this Solvency Certificate and have made such
investigation and inquiries as I have deemed necessary and prudent for the
purposes of providing this Solvency Certificate.

(2) In connection with the issuance of this Solvency Certificate, I have
reviewed and relied upon (i) audited financial statements of the Partnership and
its Subsidiaries for the fiscal year ended December 31, 2015, and (ii) unaudited
quarterly financial statements of the Partnership and its Subsidiaries for the
fiscal quarter ended March 31, 2016, and believe that such financial statements
present fairly, in all material respects, as of the dates thereof, the financial
condition of the Partnership and its Subsidiaries, in each case in accordance
with GAAP (subject to normal year-end audit adjustments and the absence of
footnotes (except for a footnote describing the investment of Trust Funds as at
the end of the applicable fiscal quarter) in the case of the statements referred
to in clause (ii) above). In addition, I have reviewed the Credit Agreement and
such other information that I have deemed necessary and appropriate.

(3) Based upon the foregoing, as of the date hereof, both immediately before and
immediately after giving effect to the consummation of the Transactions
(including the making of all requested Loans and Letters of Credit) on the
Effective Date, that each of the Partnership and the Administrative Borrower is
individually, and the Loan Parties taken as a whole with their Subsidiaries are,
on a consolidated basis, Solvent.

[Remainder of page intentionally left blank.]

 

Exh G-1



--------------------------------------------------------------------------------

STONEMOR OPERATING LLC By:  

 

Name:   Title:  

 

Exh G-2



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF ACCESSION AGREEMENT

This ACCESSION AGREEMENT dated             , 20     (this “Agreement”), is made
by [                    ] (the “New Borrower”) and acknowledged by Capital One,
National Association (the “Administrative Agent”), to the Credit Agreement,
dated as of August 4, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among StoneMor Operating
LLC (the “Administrative Borrower”), the other Borrowers party thereto, the
Lenders party thereto and the Administrative Agent. Capitalized terms used but
not defined herein have the meanings assigned to them in the Credit Agreement.

W I T N E S S E T H

WHEREAS, under Section 5.11(a) of the Credit Agreement, after any Person becomes
a Subsidiary (other than an Excluded Subsidiary) of the Administrative Borrower
after the Effective Date, such Subsidiary is required to execute and deliver an
accession agreement to the Administrative Agent in substantially the form of
this Agreement; and

WHEREAS, the undersigned New Borrower has agreed to execute and deliver this
Agreement in order to evidence its agreement to become a “Borrower” under the
Credit Agreement.

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

Section 1. Borrower. In accordance with Section 5.11(a) of the Credit Agreement,
the undersigned New Borrower hereby (i) agrees that, by execution and delivery
of this Agreement, the New Borrower shall become a “Borrower” under the Credit
Agreement with the same force and effect as if originally named therein as a
Borrower on the Effective Date, (ii) acknowledges receipt of a copy of and
agrees to be obligated and bound as a “Borrower” by all of the terms and
provisions of the Credit Agreement and (iii) acknowledges and agrees that, from
and after the date hereof, each reference in the Credit Agreement to “Borrower”
shall be deemed to include the New Borrower.

Section 2. Representations and Warranties. The New Borrower hereby represents
and warrants that:

(a) This Agreement has been duly authorized, executed and delivered by the New
Borrower, and each of this Agreement and the Credit Agreement, as acceded to
hereby by the New Borrower, constitutes a valid and binding agreement of the New
Borrower, enforceable against the New Borrower in accordance with its terms,
except in each case as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the
enforceability or creditors’ rights generally and by equitable principles of
general applicability (regardless of whether such enforceability is considered
in a proceeding in equity or at law).

(b) With giving effect to the supplements to the Schedules contemplated by
Section 4 of this Agreement, each of the representations and warranties with
respect to the New Borrower contained in the Credit Agreement and each of the
other Loan Documents is true and correct in all material respects as of the date
hereof, with the same effect as though such representations and warranties had
been made on and as of the date hereof after giving effect to the accession of
the New Borrower as an additional “Borrower” under the Credit Agreement.

 

Exh H-1



--------------------------------------------------------------------------------

Section 3. Effectiveness. This Agreement and the accession of the New Borrower
to the Credit Agreement as provided herein shall become effective with respect
to the New Borrower when the Administrative Agent shall have received an
executed copy of this Agreement duly executed by such New Borrower.

Section 4. Integration; Confirmation. On and after the date hereof, each of the
Credit Agreement, the other Loan Documents and the respective Schedules thereto
shall be supplemented as expressly set forth herein; all other terms and
provisions of the Credit Agreement, the other Loan Documents and the respective
Schedules thereto shall continue in full force and effect and unchanged and are
hereby confirmed in all respects.

Section 5. Expenses. The New Borrower agrees to pay, subject to the provisions
set forth in Section 9.03 of the Credit Agreement, all reasonable and documented
out of pocket expenses of the Administrative Agent and the Lenders, including
fees and disbursements of certain special and local counsel for the
Administrative Agent, in connection with the preparation, execution and delivery
of this Agreement and any document or agreement contemplated hereby.

Section 6. Governing Law. This Agreement shall be construed in accordance with
and governed by the law of the State of New York.

Section 7. Counterparts.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement constitutes the entire contract among the parties relating to the
subject matter hereof and supersedes any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

(b) Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, e-mailed.pdf or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.

[remainder of this page intentionally left blank]

 

Exh H-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

NEW BORROWER     [                                         ]     By:  

 

    Name:  

 

    Title:  

 

    New Borrower Notice Address:    

 

   

 

   

 

 

[Sgnature Page To Accession Agreement]



--------------------------------------------------------------------------------

ACKNOWLEDGED AS OF THE DATE FIRST SET FORTH ABOVE:

 

ADMINISTRATIVE AGENT     CAPITAL ONE, NATIONAL ASSOCIATION     By:  

 

    Name:  

 

    Title:  

 

 

[Sgnature Page To Accession Agreement]